Name: Directive 2005/55/EC of the European Parliament and of the Council of 28 September 2005 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: European Union law;  environmental policy;  oil industry;  deterioration of the environment;  organisation of transport;  technology and technical regulations
 Date Published: 2005-10-20

 20.10.2005 EN Official Journal of the European Union L 275/1 DIRECTIVE 2005/55/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 28 September 2005 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 88/77/EEC of 3 December 1987 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression ignition engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (3) is one of the separate Directives under the type-approval procedure laid down by Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (4). Directive 88/77/EEC has been substantially amended several times to introduce successively more stringent pollutant emission limits. Since further amendments are to be made, it should be recast in the interests of clarity. (2) Council Directive 91/542/EEC (5) amending Directive 88/77/EEC, Directive 1999/96/EC of the European Parliament and of the Council of 13 December 1999 on the approximation of the laws of the Member States relating to measures to be taken against the emission of gaseous and particulate pollutants from compression ignition engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles and amending Council Directive 88/77/EEC (6), and Commission Directive 2001/27/EC (7) adapting to technical progress Council Directive 88/77/EEC have introduced provisions which, while being autonomous, are closely linked to the scheme established under Directive 88/77/EEC. Those autonomous provisions should be fully integrated into the recast of Directive 88/77/EEC in the interests of clarity and legal certainty. (3) It is necessary that all the Member States adopt the same requirements, in order, in particular, to permit the implementation, for each vehicle type, of the EC type-approval system which is the subject of Directive 70/156/EEC. (4) The Commissions programme on air quality, road transport emissions, fuels and emission abatement technologies, hereinafter the first Auto-Oil programme, showed that further reductions in pollutant emissions from heavy-duty vehicles were necessary with a view to achieving future air quality standards. (5) Reductions in emission limits applicable from the year 2000, corresponding to abatements of 30 % in emissions of carbon monoxide, total hydrocarbons, oxides of nitrogen and particulate matter were identified by the first Auto-Oil programme as key measures for the achievement of medium-term air quality. A reduction of 30 % in exhaust smoke opacity should additionally contribute to the reduction of particulate matter. Additional reductions in emission limits applicable from the year 2005, corresponding to additional abatements of 30 % in carbon monoxide, total hydrocarbons and oxides of nitrogen and 80 % in particulate matter should greatly contribute to air quality improvement in the medium to longer term. The additional limit for oxides of nitrogen applicable in the year 2008 should result in a further 43 % reduction in the emission limit for this pollutant. (6) Type-approval tests for gaseous and particulate pollutants and smoke opacity are applicable to allow for a more representative evaluation of the emissions performance of engines under test conditions that more closely resemble those encountered by vehicles in-service. Since 2000 conventional compression-ignition engines and those compression-ignition engines fitted with certain types of emission control equipment have been tested over a steady-state test cycle and using a new load response test for smoke opacity. Compression-ignition engines fitted with advanced emission control systems have, in addition, been tested over a new transient test cycle. From 2005, all compression-ignition engines should be tested on all those test cycles. Gas fuelled engines are only tested on the new transient test cycle. (7) Under all randomly selected load conditions within a defined operating range, the limit values may not be exceeded by more than an appropriate percentage. (8) In laying down new standards and test procedures, it is necessary to take account of the impact on air quality of future traffic growth in the Community. The work undertaken by the Commission in this sphere has shown that the motor industry in the Community has made great strides in the perfection of the technology allowing a considerable reduction in emissions of gaseous and particulate pollutants. However, it is still necessary to press for further improvements in emission limits and other technical requirements in the interests of environmental protection and public health. In particular, the results of ongoing research into the characteristics of ultra-fine particulates should be taken into account in any future measures. (9) It is necessary that further improvements be made to the quality of motor fuels to enable the efficient and durable performance of emission control systems in service. (10) New provisions for on-board diagnostics (OBD) should be introduced from 2005 with a view to facilitating the immediate detection of the deterioration or failure of engine emission control equipment. This should enhance diagnostic and repair capability, significantly improving the sustainable emission performance of in-service heavy-duty vehicles. Since, on the worldwide stage, OBD for heavy-duty diesel engines is in its infancy, it should be introduced in the Community in two stages to allow for system development so that the OBD system does not give false indications. In order to assist the Member States in ensuring that the owners and operators of heavy-duty vehicles meet their obligation to repair faults indicated by the OBD system, the distance covered or the time that has elapsed after a fault has been indicated to the driver should be recorded. (11) Compression-ignition engines are inherently durable and have demonstrated that, with proper and effective maintenance, they can retain a high level of emissions performance over the significantly high distances travelled by heavy-duty vehicles in the course of commercial operations. However, future emission standards will push the introduction of emission control systems downstream of the engine, such as deNOx systems, diesel particulate filters and systems that are a combination of both and, perhaps, other systems yet to be defined. It is therefore necessary to establish a useful life requirement on which to base procedures for ensuring the compliance of an engines emission control system throughout that reference period. In establishing such a requirement, due account should be taken of the considerable distances covered by heavy-duty vehicles, of the need to incorporate appropriate and timely maintenance and of the possibility of type-approving category N1 vehicles in accordance with either this Directive or Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles (8). (12) Member States should be allowed, by means of tax incentives, to expedite the placing on the market of vehicles that satisfy the requirements adopted at Community level, provided that such incentives comply with the provisions of the Treaty and satisfy certain conditions intended to prevent distortion of the internal market. This Directive does not affect the right of the Member States to include emissions of pollutants and other substances in the basis for calculating road traffic taxes on motor vehicles. (13) Since some of those tax incentives are State aids under Article 87(1) of the Treaty, they would have to be notified to the Commission under Article 88(3) of the Treaty for evaluation in accordance with the relevant criteria of compatibility. The notification of such measures in accordance with this Directive should be without prejudice to the obligation to notify under Article 88(3) of the Treaty. (14) With the aim of simplifying and accelerating the procedure, the Commission should be entrusted with the task of adopting measures implementing the fundamental provisions laid down in this Directive as well as the measures for adapting the annexes of this Directive to scientific and technical progress. (15) The measures necessary for the implementation of this Directive and its adaptation to scientific and technical progress should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (9). (16) The Commission should keep under review the need to introduce emission limits for pollutants which are as yet unregulated and which arise as a consequence of the wider use of new alternative fuels and new exhaust emission control systems. (17) The Commission should submit proposals it may deem appropriate for a further stage for limit values for NOx and particulate emissions as soon as possible. (18) Since the objective of this Directive, namely the realisation of the internal market through the introduction of common technical requirements concerning gaseous and particulate emissions for all types of vehicles, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity, as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve this objective. (19) The obligation to transpose this Directive into national law should be confined to those provisions which represent a substantive change as compared with the earlier Directives. The obligation to transpose the provisions which are unchanged arises under the earlier Directives. (20) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law and application of the Directives set out in Annex IX, Part B. HAVE ADOPTED THIS DIRECTIVE: Article 1 Definitions For the purposes of this Directive the following definitions shall apply: (a) vehicle means any vehicle as defined in Article 2 of Directive 70/156/EEC and propelled by a compression-ignition or gas engine, with the exception of vehicles of category M1 with a technically permissible maximum laden mass less than or equal to 3,5 tonnes; (b) compression-ignition or gas engine means the motive propulsion source of a vehicle for which type-approval as a separate technical unit, as defined in Article 2 of Directive 70/156/EEC, may be granted; (c) enhanced environment-friendly vehicle (EEV) means a vehicle propelled by an engine which complies with the permissive emission limit values set out in row C of the tables in Section 6.2.1 of Annex I. Article 2 Obligations of the Member States 1. For types of compression-ignition or gas engines and types of vehicle propelled by compression-ignition or gas engines, where the requirements set out in Annexes I to VIII are not met and in particular where the emissions of gaseous and particulate pollutants and opacity of smoke from the engine do not comply with the limit values set out in row A of the tables in Section 6.2.1 of Annex I, Member States: (a) shall refuse to grant EC type-approval pursuant to Article 4(1) of Directive 70/156/EEC; and (b) shall refuse national type-approval. 2. Except in the case of vehicles and engines intended for export to third countries or replacement engines for in-service vehicles, Member States shall, where the requirements set out in Annexes I to VIII are not met and in particular where the emissions of gaseous and particulate pollutants and opacity of smoke from the engine do not comply with the limit values set out in row A of the tables in Section 6.2.1 of Annex I: (a) consider certificates of conformity which accompany new vehicles or new engines pursuant to Directive 70/156/EEC as no longer valid for the purposes of Article 7(1) of that Directive; and (b) prohibit the registration, sale, entry into service or use of new vehicles propelled by a compression-ignition or gas engine and the sale or use of new compression-ignition or gas engines. 3. Without prejudice to paragraphs 1 and 2, with effect from 1 October 2003 and except in the case of vehicles and engines intended for export to third countries or replacement engines for in-service vehicles, Member States shall, for types of gas engines and types of vehicles propelled by a gas engine which do not comply with the requirements set out in Annexes I to VIII: (a) consider certificates of conformity which accompany new vehicles or new engines pursuant to Directive 70/156/EEC as no longer valid for the purposes of Article 7(1) of that Directive; and (b) prohibit the registration, sale, entry into service or use of new vehicles and the sale or use of new engines. 4. If the requirements set out in Annexes I to VIII and in Articles 3 and 4 are satisfied, in particular where the emissions of gaseous and particulate pollutants and opacity of smoke from the engine comply with the limit values set out in row B1 or row B2 or with the permissive limit values set out in row C of the tables in Section 6.2.1 of Annex I, no Member State may, on grounds relating to the gaseous and particulate pollutants and opacity of smoke emissions from an engine: (a) refuse to grant EC type-approval pursuant to Article 4(1) of Directive 70/156/EEC or to grant national type-approval for a type of vehicle propelled by a compression-ignition or gas engine; (b) prohibit the registration, sale, entry into service or use of new vehicles propelled by a compression-ignition or gas engine; (c) refuse to grant EC type-approval for a type of compression-ignition or gas engine; (d) prohibit the sale or use of new compression-ignition or gas engines. 5. With effect from 1 October 2005, for types of compression-ignition or gas engines and types of vehicle propelled by compression-ignition or gas engines which do not meet the requirements set out in Annexes I to VIII and in Articles 3 and 4 and in particular where the emissions of gaseous and particulate pollutants and opacity of smoke from the engine do not comply with the limit values set out in row B1 of the tables in Section 6.2.1 of Annex I, Member States: (a) shall refuse to grant EC type-approval pursuant to Article 4(1) of Directive 70/156/EEC; and (b) shall refuse national type-approval. 6. With effect from 1 October 2006 and except in the case of vehicles and engines intended for export to third countries or replacement engines for in-service vehicles, Member States shall, where the requirements set out in Annexes I to VIII and in Articles 3 and 4 are not met and in particular where the emissions of gaseous and particulate pollutants and opacity of smoke from the engine do not comply with the limit values set out in row B1 of the tables in Section 6.2.1 of Annex I: (a) consider certificates of conformity which accompany new vehicles or new engines pursuant to Directive 70/156/EEC as no longer valid for the purposes of Article 7(1) of that Directive; and (b) prohibit the registration, sale, entry into service or use of new vehicles propelled by a compression-ignition or gas engine and the sale or use of new compression-ignition or gas engines. 7. With effect from 1 October 2008, for types of compression-ignition or gas engines and types of vehicle propelled by compression-ignition or gas engines which do not meet the requirements set out in Annexes I to VIII and in Articles 3 and 4 and in particular where the emissions of gaseous and particulate pollutants and opacity of smoke from the engine do not comply with the limit values set out in row B2 of the tables in Section 6.2.1 of Annex I, Member States: (a) shall refuse to grant EC type-approval pursuant to Article 4(1) of Directive 70/156/EEC; and (b) shall refuse national type-approval. 8. With effect from 1 October 2009 and except in the case of vehicles and engines intended for export to third countries or replacement engines for in-service vehicles, Member States shall, where the requirements set out in Annexes I to VIII and in Articles 3 and 4 are not met and in particular where the emissions of gaseous and particulate pollutants and opacity of smoke from the engine do not comply with the limit values set out in row B2 of the tables in Section 6.2.1 of Annex I: (a) consider certificates of conformity which accompany new vehicles or new engines pursuant to Directive 70/156/EEC as no longer valid for the purposes of Article 7(1) of that Directive; and (b) prohibit the registration, sale, entry into service or use of new vehicles propelled by a compression-ignition or gas engine and the sale or use of new compression-ignition or gas engines. 9. In accordance with paragraph 4 an engine that satisfies the requirements set out in Annexes I to VIII, and, in particular, complies with the limit values set out in row C of the tables in Section 6.2.1 of Annex I shall be considered as complying with the requirements set out in paragraphs 1, 2 and 3. In accordance with paragraph 4 an engine that satisfies the requirements set out in Annexes I to VIII and in Articles 3 and 4 and, in particular, complies with the limit values set out in row C of the tables in Section 6.2.1 of Annex I shall be considered as complying with the requirements set out in paragraphs 1 to 3 and 5 to 8. 10. For compression-ignition or gas engines that must comply with the limit values set out in Section 6.2.1 of Annex I under the type-approval system, the following shall apply: under all randomly selected load conditions, belonging to a definite control area and with the exception of specified engine operating conditions which are not subject to such a provision, the emissions sampled during a time duration as small as 30 seconds shall not exceed by more than 100 % the limit values in rows B2 and C of the tables in Section 6.2.1 of Annex I. The control area to which the percentage not to be exceeded shall apply, the excluded engine operating conditions and other appropriate conditions shall be defined in accordance with the procedure referred to in Article 7(1). Article 3 Durability of emission control systems 1. From 1 October 2005 for new type-approvals and from 1 October 2006 for all type-approvals, the manufacturer shall demonstrate that a compression-ignition or gas engine type-approved by reference to the limit values set out in row B1 or row B2 or row C of the tables in Section 6.2.1 of Annex I will comply with those limit values for a useful life of: (a) 100 000 km or five years, whichever is the sooner, in the case of engines to be fitted to vehicles of category N1 and M2; (b) 200 000 km or six years, whichever is the sooner, in the case of engines to be fitted to vehicles of category N2, N3 with a maximum technically permissible mass not exceeding 16 tonnes and M3 Class I, Class II and Class A, and Class B with a maximum technically permissible mass not exceeding 7,5 tonnes; (c) 500 000 km or seven years, whichever is the sooner, in the case of engines to be fitted to vehicles of category N3 with a maximum technically permissible mass exceeding 16 tonnes and M3, Class III and Class B with a maximum technically permissible mass exceeding 7,5 tonnes. From 1 October 2005, for new types, and from 1 October 2006, for all types, type-approvals granted to vehicles shall also require confirmation of the correct operation of the emission control devices during the normal life of the vehicle under normal conditions of use (conformity of in-service vehicles properly maintained and used). 2. The measures for the implementation of paragraph 1 shall be adopted by 28 December 2005 at the latest. Article 4 On-board diagnostic systems 1. From 1 October 2005 for new type-approvals of vehicles and from 1 October 2006 for all type-approvals, a compression-ignition engine type-approved by reference to the emission limit values set out in row B1 or row C of the tables in Section 6.2.1 of Annex I or a vehicle propelled by such an engine shall be fitted with an on-board diagnostic (OBD) system that signals the presence of a fault to the driver if the OBD threshold limits set out in row B1 or row C of the table in paragraph 3 are exceeded. In the case of exhaust after-treatment systems, the OBD system may monitor for major functional failure any of the following: (a) a catalyst, where fitted as a separate unit, whether or not it is part of a deNOx system or a diesel particulate filter; (b) a deNOx system, where fitted; (c) a diesel particulate filter, where fitted; (d) a combined deNOx-diesel particulate filter system. 2. From 1 October 2008 for new type-approvals and from 1 October 2009 for all type-approvals, a compression-ignition or a gas engine type-approved by reference to the emission limit values set out in row B2 or row C of the tables in Section 6.2.1 of Annex I, or a vehicle propelled by such an engine shall be fitted with an OBD system that signals the presence of a fault to the driver if the OBD threshold limits set out in row B2 or row C of the table in paragraph 3 are exceeded. The OBD system shall also include an interface between the engine electronic control unit (EECU) and any other engine or vehicle electrical or electronic systems that provide an input to or receive an output from the EECU and which affect the correct functioning of the emission control system, such as the interface between the EECU and a transmission electronic control unit. 3. The OBD threshold limits shall be as follows: Row Compression-ignition engines Mass of oxides of nitrogen (NOx) g/kWh Mass of particulate (PT) g/kWh B1 (2005) 7,0 0,1 B2 (2008) 7,0 0,1 C (EEV) 7,0 0,1 4. Full and uniform access to OBD information must be provided for the purposes of testing, diagnosis, servicing and repair in keeping with the relevant provisions of Directive 70/220/EEC and provisions regarding replacement components ensuring compatibility with OBD systems. 5. The measures for the implementation of paragraphs 1, 2 and 3 shall be adopted by 28 December 2005 at the latest. Article 5 Emission control systems using consumable reagents In defining the measures necessary to implement Article 4, as provided for by Article 7(1), the Commission shall, if appropriate, include technical measures to minimise the risk of emission control systems using consumable reagents being inadequately maintained in service. In addition, and if appropriate, measures shall be included to ensure that emissions of ammonia due to the use of consumable reagents are minimised. Article 6 Tax incentives 1. Member States may make provision for tax incentives only in respect of vehicles which comply with this Directive. Such incentives shall comply with the provisions of the Treaty, as well as with either paragraph 2 or paragraph 3 of this Article. 2. The incentives shall apply to all new vehicles offered for sale on the market of a Member State which comply in advance with the limit values set out in row B1 or B2 of the tables in Section 6.2.1 of Annex I. They shall be terminated with effect from the mandatory application of the limit values in row B1, as laid down in Article 2(6), or from the mandatory application of the limit values in row B2, as laid down in Article 2(8). 3. The incentives shall apply to all new vehicles offered for sale on the market of a Member State which comply with the permissive limit values set out in row C of the tables in Section 6.2.1 of Annex I. 4. In addition to the conditions referred to in paragraph 1, for each type of vehicle, the incentives shall not exceed the additional cost of the technical solutions introduced to ensure compliance with the limit values set out in row B1 or row B2 or with the permissive limit values set out in row C of the tables in Section 6.2.1 of Annex I, and of their installation on the vehicle. 5. Member States shall inform the Commission in sufficient time of plans to institute or change the tax incentives referred to in this Article, so that it can submit its observations. Article 7 Implementation measures and amendments 1. The measures necessary for the implementation of Articles 2(10), 3 and 4 of this Directive shall be adopted by the Commission, assisted by the Committee established by Article 13(1) of Directive 70/156/EEC, in accordance with the procedure referred to in Article 13(3) of that Directive. 2. Amendments to this Directive which are necessary to adapt it to scientific and technical progress shall be adopted by the Commission, assisted by the committee established by Article 13(1) of Directive 70/156/EEC, in accordance with the procedure referred to in Article 13(3) of that Directive. Article 8 Review and reports 1. The Commission shall review the need to introduce new emission limits applicable to heavy-duty vehicles and engines in respect of pollutants that are as yet unregulated. The review shall be based on the wider market introduction of new alternative fuels and on the introduction of new additive-enabled exhaust emission control systems to meet future standards laid down in this Directive. Where appropriate, the Commission shall submit a proposal to the European Parliament and the Council. 2. The Commission should submit to the European Parliament and the Council legislative proposals on further limits on NOx and particulate emissions for heavy-duty vehicles. If appropriate, it shall investigate whether setting an additional limit for particulate levels and size is necessary, and, if so, include it in the proposals. 3. The Commission shall report to the European Parliament and to the Council on the progress in negotiations for a worldwide harmonised duty cycle (WHDC). 4. The Commission shall submit a report to the European Parliament and to the Council on requirements for the operation of an on-board measurement (OBM) system. On the basis of that report, the Commission shall, where appropriate, submit a proposal for measures to include the technical specifications and corresponding annexes in order to provide for the type-approval of OBM systems which ensure at least equivalent levels of monitoring to OBD systems and which are compatible therewith. Article 9 Transposition 1. Member States shall adopt and publish, before 9 November 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. If the adoption of the implementing measures referred to in Article 7 is delayed beyond 28 December 2005, Member States shall comply with this obligation by the transposition date provided in the Directive containing these implementing measures. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 9 November 2006 or, if the adoption of the implementing measures referred to in Article 7 is delayed beyond 28 December 2005, from the transposition date specified in the Directive containing these implementing measures. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. They shall also include a statement that references in existing laws, regulations and administrative provisions to the Directives repealed by this Directive shall be construed as references to this Directive. Member States shall determine how such reference is to be made and how that statement is to be formulated. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 10 Repeal The Directives listed in Annex IX, Part A, are repealed with effect from 9 November 2006 without prejudice to the obligations of the Member States relating to the time limits for transposition into national law and application of the Directives set out in Annex IX, Part B. References to the repealed Directives shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex X. Article 11 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 12 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 28 September 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President D. ALEXANDER (1) OJ C 108, 30.4.2004, p. 32. (2) Opinion of the European Parliament of 9 March 2004 (OJ C 102 E, 28.4.2004, p. 272) and Council Decision of 19 September 2005. (3) OJ L 36, 9.2.1988, p. 33. Directive as last amended by the 2003 Act of Accession. (4) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Commission Directive 2005/49/EC (OJ L 194, 26.7.2005, p. 12). (5) OJ L 295, 25.10.1991, p. 1. (6) OJ L 44, 16.2.2000, p. 1. (7) OJ L 107, 18.4.2001, p. 10. (8) OJ L 76, 6.4.1970, p. 1. Directive as last amended by Commission Directive 2003/76/EC (OJ L 206, 15.8.2003, p. 29). (9) OJ L 184, 17.7.1999, p. 23. ANNEX I SCOPE, DEFINITIONS AND ABBREVIATIONS, APPLICATION FOR EC TYPE-APPROVAL, SPECIFICATIONS AND TESTS AND CONFORMITY OF PRODUCTION 1. SCOPE This Directive applies to the gaseous and particulate pollutants from all motor vehicles equipped with compression-ignition engines and to the gaseous pollutants from all motor vehicles equipped with positive ignition engines fuelled with natural gas or LPG, and to compression-ignition and positive ignition engines as specified in Article 1 with the exception of those vehicles of category N1, N2 and M2 for which type-approval has been granted under Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles (1). 2. DEFINITIONS AND ABBREVIATIONS For the purposes of this Directive: 2.1. test cycle means a sequence of test points each with a defined speed and torque to be followed by the engine under steady state (ESC test) or transient operating conditions (ETC, ELR test); 2.2. approval of an engine (engine family) means the approval of an engine type (engine family) with regard to the level of the emission of gaseous and particulate pollutants; 2.3. diesel engine means an engine which works on the compression-ignition principle; 2.4. gas engine means an engine which is fuelled with natural gas (NG) or liquid petroleum gas (LPG); 2.5. engine type means a category of engines which do not differ in such essential respects as engine characteristics as defined in Annex II to this Directive; 2.6. engine family means a manufacturers grouping of engines which, through their design as defined in Annex II, Appendix 2 to this Directive, have similar exhaust emission characteristics; all members of the family must comply with the applicable emission limit values; 2.7. parent engine means an engine selected from an engine family in such a way that its emissions characteristics will be representative for that engine family; 2.8. gaseous pollutants means carbon monoxide, hydrocarbons (assuming a ratio of CH1,85 for diesel, CH2,525 for LPG and CH2,93 for NG (NMHC), and an assumed molecule CH3O0,5 for ethanol-fuelled diesel engines), methane (assuming a ratio of CH4 for NG) and oxides of nitrogen, the last named being expressed in nitrogen dioxide (NO2) equivalent; 2.9. particulate pollutants means any material collected on a specified filter medium after diluting the exhaust with clean filtered air so that the temperature does not exceed 325 K (52 oC); 2.10. smoke means particles suspended in the exhaust stream of a diesel engine which absorb, reflect, or refract light; 2.11. net power means the power in EC kW obtained on the test bench at the end of the crankshaft, or its equivalent, measured in accordance with the EC method of measuring power as set out in Council Directive 80/1269/EEC of 16 December 1980on the approximation of the laws of the Member States relating to the engine power of motor vehicles (2); 2.12. declared maximum power (Pmax) means the maximum power in EC kW (net power) as declared by the manufacturer in his application for type-approval; 2.13. per cent load means the fraction of the maximum available torque at an engine speed; 2.14. ESC test means a test cycle consisting of 13 steady state modes to be applied in accordance with Section 6.2 of this Annex; 2.15. ELR test means a test cycle consisting of a sequence of load steps at constant engine speeds to be applied in accordance with Section 6.2 of this Annex; 2.16. ETC test means a test cycle consisting of 1 800 second-by-second transient modes to be applied in accordance with Section 6.2 of this Annex; 2.17. engine operating speed range means the engine speed range, most frequently used during engine field operation, which lies between the low and high speeds, as set out in Annex III to this Directive; 2.18. low speed (nlo) means the lowest engine speed where 50 % of the declared maximum power occurs; 2.19. high speed (nhi) means the highest engine speed where 70 % of the declared maximum power occurs; 2.20. engine speeds A, B and C means the test speeds within the engine operating speed range to be used for the ESC test and the ELR test, as set out in Annex III, Appendix 1 to this Directive; 2.21. control area means the area between the engine speeds A and C and between 25 to 100 per cent load; 2.22. reference speed (nref) means the 100 per cent speed value to be used for denormalising the relative speed values of the ETC test, as set out in Annex III, Appendix 2 to this Directive; 2.23. opacimeter means an instrument designed to measure the opacity of smoke particles by means of the light extinction principle; 2.24. NG gas range means one of the H or L range as defined in European Standard EN 437, dated November 1993; 2.25. self adaptability means any engine device allowing the air/fuel ratio to be kept constant; 2.26. recalibration means a fine tuning of an NG engine in order to provide the same performance (power, fuel consumption) in a different range of natural gas; 2.27. Wobbe Index (lower Wl; or upper Wu) means the ratio of the corresponding calorific value of a gas per unit volume and the square root of its relative density under the same reference conditions: 2.28. Ã »-shift factor (SÃ ») means an expression that describes the required flexibility of the engine management system regarding a change of the excess-air ratio Ã » if the engine is fuelled with a gas composition different from pure methane (see Annex VII for the calculation of SÃ »); 2.29. defeat device means a device which measures, senses or responds to operating variables (e.g. vehicle speed, engine speed, gear used, temperature, intake pressure or any other parameter) for the purpose of activating, modulating, delaying or deactivating the operation of any component or function of the emission control system such that the effectiveness of the emission control system is reduced under conditions encountered during normal vehicle use unless the use of such a device is substantially included in the applied emission certification test procedures. 2.30. auxiliary control device means a system, function or control strategy installed to an engine or on a vehicle, that is used to protect the engine and/or its ancillary equipment against operating conditions that could result in damage or failure, or is used to facilitate engine starting. An auxiliary control device may also be a strategy or measure that has been satisfactorily demonstrated not to be a defeat device; 2.31. irrational emission control strategy means any strategy or measure that, when the vehicle is operated under normal conditions of use, reduces the effectiveness of the emission control system to a level below that expected on the applicable emission test procedures. 2.32. Symbols and abbreviations 2.32.1. Symbols for test parameters Symbol Unit Term AP m2 Cross sectional area of the isokinetic sampling probe AT m2 Cross sectional area of the exhaust pipe CEE  Ethane efficiency CEM  Methane efficiency C1  Carbon 1 equivalent hydrocarbon conc ppm/vol. % Subscript denoting concentration D0 m3/s Intercept of PDP calibration function DF  Dilution factor D  Bessel function constant E  Bessel function constant EZ g/kWh Interpolated NOx emission of the control point fa  Laboratory atmospheric factor fc s-1 Bessel filter cut-off frequency FFH  Fuel specific factor for the calculation of wet concentration for dry concentration FS  Stoichiometric factor GAIRW kg/h Intake air mass flow rate on wet basis GAIRD kg/h Intake air mass flow rate on dry basis GDILW kg/h Dilution air mass flow rate on wet basis GEDFW kg/h Equivalent diluted exhaust gas mass flow rate on wet basis GEXHW kg/h Exhaust gas mass flow rate on wet basis GFUEL kg/h Fuel mass flow rate GTOTW kg/h Diluted exhaust gas mass flow rate on wet basis H MJ/m3 Calorific value HREF g/kg Reference value of absolute humidity (10,71g/kg) Ha g/kg Absolute humidity of the intake air Hd g/kg Absolute humidity of the dilution air HTCRAT mol/mol Hydrogen-to-Carbon ratio i  Subscript denoting an individual mode K  Bessel constant k m-1 Light absorption coefficient KH,D  Humidity correction factor for NOx for diesel engines KH,G  Humidity correction factor for NOx for gas engines KV CFV calibration function KW,a  Dry to wet correction factor for the intake air KW,d  Dry to wet correction factor for the dilution air KW,e  Dry to wet correction factor for the diluted exhaust gas KW,r  Dry to wet correction factor for the raw exhaust gas L % Percent torque related to the maximum torque for the test engine La m Effective optical path length m Slope of PDP calibration function mass g/h or g Subscript denoting emissions mass flow (rate) MDIL kg Mass of the dilution air sample passed through the particulate sampling filters Md mg Particulate sample mass of the dilution air collected Mf mg Particulate sample mass collected Mf,p mg Particulate sample mass collected on primary filter Mf,b mg Particulate sample mass collected on back-up filter MSAM Mass of the diluted exhaust sample passed through the particulate sampling filters MSEC kg Mass of secondary dilution air MTOTW kg Total CVS mass over the cycle on wet basis MTOTW,i kg Instantaneous CVS mass on wet basis N % Opacity NP  Total revolutions of PDP over the cycle NP,i  Revolutions of PDP during a time interval n min-1 Engine speed np s-1 PDP speed nhi min-1 High engine speed nlo min-1 Low engine speed nref min-1 Reference engine speed for ETC test pa kPa Saturation vapour pressure of the engine intake air pA kPa Absolute pressure pB kPa Total atmospheric pressure pd kPa Saturation vapour pressure of the dilution air ps kPa Dry atmospheric pressure p1 kPa Pressure depression at pump inlet P(a) kW Power absorbed by auxiliaries to be fitted for test P(b) kW Power absorbed by auxiliaries to be removed for test P(n) kW Net power non-corrected P(m) kW Power measured on test bed Ã ©  Bessel constant Qs m3/s CVS volume flow rate q  Dilution ratio r  Ratio of cross sectional areas of isokinetic probe and exhaust pipe Ra % Relative humidity of the intake air Rd % Relative humidity of the dilution air Rf  FID response factor Ã  kg/m3 Density S kW Dynamometer setting Si m-1 Instantaneous smoke value SÃ » Ã »-shift factor T K Absolute temperature Ta K Absolute temperature of the intake air t s Measuring time te s Electrical response time tF s Filter response time for Bessel function tp s Physical response time Ã t s Time interval between successive smoke data (= 1/sampling rate) Ã ti s Time interval for instantaneous CFV flow Ã  % Smoke transmittance V0 m3/rev PDP volume flow rate at actual conditions W  Wobbe index Wact kWh Actual cycle work of ETC Wref kWh Reference cycle work of ETC WF  Weighting factor WFE  Effective weighting factor X0 m3/rev Calibration function of PDP volume flow rate Yi m-1 1 s Bessel averaged smoke value 2.32.2. Symbols for chemical components CH4 Methane C2H6 Ethane C2H5OH Ethanol C3H8 Propane CO Carbon monoxide DOP Di-octylphtalate CO2 Carbon dioxide HC Hydrocarbons NMHC Non-methane hydrocarbons NOx Oxides of nitrogen NO Nitric oxide NO2 Nitrogen dioxide PT Particulates. 2.32.3. Abbreviations CFV Critical flow venturi CLD Chemiluminescent detector ELR European load response test ESC European steady state cycle ETC European transient cycle FID Flame ionisation detector GC Gas chromatograph HCLD Heated chemiluminescent detector HFID Heated flame ionisation detector LPG Liquefied petroleum gas NDIR Non-dispersive infrared analyser NG Natural gas NMC Non-methane cutter 3. APPLICATION FOR EC TYPE-APPROVAL 3.1. Application for EC type-approval for a type of engine or engine family as a separate technical unit 3.1.1. The application for approval of an engine type or engine family with regard to the level of the emission of gaseous and particulate pollutants for diesel engines and with regard to the level of the emission of gaseous pollutants for gas engines shall be submitted by the engine manufacturer or by a duly accredited representative. 3.1.2. It shall be accompanied by the undermentioned documents in triplicate and the following particulars: 3.1.2.1. A description of the engine type or engine family, if applicable, comprising the particulars referred to in Annex II to this Directive which conform to the requirements of Articles 3 and 4 of Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3). 3.1.3. An engine conforming to the engine type or parent engine characteristics described in Annex II shall be submitted to the technical service responsible for conducting the approval tests defined in Section 6. 3.2. Application for EC type-approval for a vehicle type in respect of its engine 3.2.1. The application for approval of a vehicle with regard to emission of gaseous and particulate pollutants by its diesel engine or engine family and with regard to the level of the emission of gaseous pollutants by its gas engine or engine family shall be submitted by the vehicle manufacturer or a duly accredited representative. 3.2.2. It shall be accompanied by the undermentioned documents in triplicate and the following particulars: 3.2.2.1. A description of the vehicle type, of the engine-related vehicle parts and of the engine type or engine family, if applicable, comprising the particulars referred to in Annex II, along with the documentation required in application of Article 3 of Directive 70/156/EEC. 3.3. Application for EC type-approval for a vehicle type with an approved engine 3.3.1. The application for approval of a vehicle with regard to emission of gaseous and particulate pollutants by its approved diesel engine or engine family and with regard to the level of the emission of gaseous pollutants by its approved gas engine or engine family shall be submitted by the vehicle manufacturer or a duly accredited representative. 3.3.2. It shall be accompanied by the undermentioned documents in triplicate and the following particulars: 3.3.2.1. a description of the vehicle type and of engine-related vehicle parts comprising the particulars referred to in Annex II, as applicable, and a copy of the EC Type-Approval Certificate (Annex VI) for the engine or engine family, if applicable, as a separate technical unit which is installed in the vehicle type, along with the documentation required in application of Article 3 of Directive 70/156/EEC. 4. EC TYPE-APPROVAL 4.1. Granting of a universal fuel EC type-approval A universal fuel EC type-approval is granted subject to the following requirements. 4.1.1. In the case of diesel fuel the parent engine meets the requirements of this Directive on the reference fuel specified in Annex IV. 4.1.2. In the case of natural gas the parent engine should demonstrate its capability to adapt to any fuel composition that may occur across the market. In the case of natural gas there are generally two types of fuel, high calorific fuel (H-gas) and low calorific fuel (L-gas), but with a significant spread within both ranges; they differ significantly in their energy content expressed by the Wobbe Index and in their Ã »-shift factor (SÃ »). The formulae for the calculation of the Wobbe index and SÃ » are given in Sections 2.27 and 2.28. Natural gases with a Ã »-shift factor between 0,89 and 1,08 (0,89  ¤ SÃ »  ¤ 1,08) are considered to belong to H-range, while natural gases with a Ã »-shift factor between 1,08 and 1,19 (1,08  ¤ SÃ »  ¤ 1,19) are considered to belong to L-range. The composition of the reference fuels reflects the extreme variations of SÃ ». The parent engine shall meet the requirements of this Directive on the reference fuels GR (fuel 1) and G25 (fuel 2), as specified in Annex IV, without any readjustment to the fuelling between the two tests. However, one adaptation run over one ETC cycle without measurement is permitted after the change of the fuel. Before testing, the parent engine shall be run-in using the procedure given in paragraph 3 of Appendix 2 to Annex III. 4.1.2.1. On the manufacturer's request the engine may be tested on a third fuel (fuel 3) if the Ã »-shift factor (SÃ ») lies between 0,89 (i.e. the lower range of GR) and 1,19 (i.e. the upper range of G25) for example when fuel 3 is a market fuel. The results of this test may be used as a basis for the evaluation of the conformity of the production. 4.1.3. In the case of an engine fuelled with natural gas which is self-adaptive for the range of H-gases on the one hand and the range of L-gases on the other hand, and which switches between the H-range and the L-range by means of a switch, the parent engine shall be tested on the relevant reference fuel as specified in Annex IV for each range, at each position of the switch. The fuels are GR (fuel 1) and G23 (fuel 3) for the H-range of gases and G25 (fuel 2) and G23 (fuel 3) for the L-range of gases. The parent engine shall meet the requirements of this Directive at both positions of the switch without any readjustment to the fuelling between the two tests at each position of the switch. However, one adaptation run over one ETC cycle without measurement is permitted after the change of the fuel. Before testing the parent engine shall be run-in using the procedure given in paragraph 3 of Appendix 2 to Annex III. 4.1.3.1. At the manufacturer's request the engine may be tested on a third fuel instead of G23 (fuel 3) if the Ã »-shift factor (SÃ ») lies between 0,89 (i.e. the lower range of GR) and 1,19 (i.e. the upper range of G25), for example when fuel 3 is a market fuel. The results of this test may be used as a basis for the evaluation of the conformity of the production. 4.1.4. In the case of natural gas engines, the ratio of the emission results r shall be determined for each pollutant as follows: or, and, 4.1.5. In the case of LPG the parent engine should demonstrate its capability to adapt to any fuel composition that may occur across the market. In the case of LPG there are variations in C3/C4 composition. These variations are reflected in the reference fuels. The parent engine should meet the emission requirements on the reference fuels A and B as specified in Annex IV without any readjustment to the fuelling between the two tests. However, one adaptation run over one ETC cycle without measurement is permitted after the change of the fuel. Before testing, the parent engine shall be run-in using the procedure defined in paragraph 3 of Appendix 2 to Annex III. 4.1.5.1. The ratio of emission results r shall be determined for each pollutant as follows: 4.2. Granting of a fuel range restricted EC type-approval Fuel range restricted EC type-approval is granted subject to the following requirements: 4.2.1. Exhaust emissions approval of an engine running on natural gas and laid out for operation on either the range of H-gases or on the range of L-gases The parent engine shall be tested on the relevant reference fuel, as specified in Annex IV, for the relevant range. The fuels are GR (fuel 1) and G23 (fuel 3) for the H-range of gases and G25 (fuel 2) and G23 (fuel 3) for the L-range of gases. The parent engine shall meet the requirements of this Directive without any readjustment to the fuelling between the two tests. However, one adaptation run over one ETC cycle without measurement is permitted after the change of the fuel. Before testing the parent engine shall be run-in using the procedure defined in paragraph 3 of Appendix 2 to Annex III. 4.2.1.1. At the manufacturer's request the engine may be tested on a third fuel instead of G23 (fuel 3) if the Ã »-shift factor (SÃ ») lies between 0,89 (i.e. the lower range of GR) and 1,19 (i.e. the upper range of G25), for example when fuel 3 is a market fuel. The results of this test may be used as a basis for the evaluation of the conformity of the production. 4.2.1.2. The ratio of emission results r shall be determined for each pollutant as follows: or, and, 4.2.1.3. On delivery to the customer the engine shall bear a label (see paragraph 5.1.5) stating for which range of gases the engine is approved. 4.2.2. Exhaust emissions approval of an engine running on natural gas or LPG and laid out for operation on one specific fuel composition 4.2.2.1. The parent engine shall meet the emission requirements on the reference fuels GR and G25 in the case of natural gas, or the reference fuels A and B in the case of LPG, as specified in Annex IV. Between the tests fine-tuning of the fuelling system is allowed. This fine-tuning will consist of a recalibration of the fuelling database, without any alteration to either the basic control strategy or the basic structure of the database. If necessary the exchange of parts that are directly related to the amount of fuel flow (such as injector nozzles) is allowed. 4.2.2.2. At the manufacturer's request the engine may be tested on the reference fuels GR and G23, or on the reference fuels G25 and G23, in which case the type-approval is only valid for the H-range or the L-range of gases respectively. 4.2.2.3. On delivery to the customer the engine shall bear a label (see paragraph 5.1.5) stating for which fuel composition the engine has been calibrated. 4.3. Exhaust emissions approval of a member of a family 4.3.1. With the exception of the case mentioned in paragraph 4.3.2, the approval of a parent engine shall be extended to all family members without further testing, for any fuel composition within the range for which the parent engine has been approved (in the case of engines described in paragraph 4.2.2) or the same range of fuels (in the case of engines described in either paragraphs 4.1 or 4.2) for which the parent engine has been approved. 4.3.2. Secondary test engine In case of an application for type-approval of an engine, or a vehicle in respect of its engine, that engine belonging to an engine family, if the technical service determines that, with regard to the selected parent engine the submitted application does not fully represent the engine family defined in Annex I, Appendix 1, an alternative and if necessary an additional reference test engine may be selected by the technical service and tested. 4.4. Type-approval certificate A certificate conforming to the model specified in Annex VI shall be issued for approval referred to under Sections 3.1, 3.2 and 3.3. 5. ENGINE MARKINGS 5.1. The engine approved as a technical unit must bear: 5.1.1. the trademark or trade name of the manufacturer of the engine; 5.1.2. the manufacturer's commercial description; 5.1.3. the EC type-approval number preceded by the distinctive letter(s) or number(s) of the country granting EC type-approval (4); 5.1.4. in case of an NG engine one of the following markings to be placed after the EC type approval number:  H in case of the engine being approved and calibrated for the H-range of gases;  L in case of the engine being approved and calibrated for the L-range of gases;  HL in case of the engine being approved and calibrated for both the H-range and L-range of gases;  Ht in case of the engine being approved and calibrated for a specific gas composition in the H-range of gases and transformable to another specific gas in the H-range of gases by fine tuning of the engine fuelling;  Lt in case of the engine being approved and calibrated for a specific gas composition in the L-range of gases and transformable to another specific gas in the L-range of gases after fine tuning of the engine fuelling;  HLt in the case of the engine being approved and calibrated for a specific gas composition in either the H-range or the L-range of gases and transformable to another specific gas in either the H-range or the L-range of gases by fine tuning of the engine fuelling. 5.1.5. Labels In the case of NG and LPG fuelled engines with a fuel range restricted type approval, the following labels are applicable: 5.1.5.1. Content The following information must be given: In the case of paragraph 4.2.1.3, the label shall state ONLY FOR USE WITH NATURAL GAS RANGE H. If applicable, H is replaced by L. In the case of paragraph 4.2.2.3, the label shall state ONLY FOR USE WITH NATURAL GAS SPECIFICATION ¦ or ONLY FOR USE WITH LIQUEFIED PETROLEUM GAS SPECIFICATION ¦, as applicable. All the information in the appropriate table(s) in Annex IV shall be given with the individual constituents and limits specified by the engine manufacturer. The letters and figures must be at least 4 mm in height. Note: If lack of space prevents such labelling, a simplified code may be used. In this event, explanatory notes containing all the above information must be easily accessible to any person filling the fuel tank or performing maintenance or repair on the engine and its accessories, as well as to the authorities concerned. The site and content of these explanatory notes will be determined by agreement between the manufacturer and the approval authority. 5.1.5.2. Properties Labels must be durable for the useful life of the engine. Labels must be clearly legible and their letters and figures must be indelible. Additionally, labels must be attached in such a manner that their fixing is durable for the useful life of the engine, and the labels cannot be removed without destroying or defacing them. 5.1.5.3. Placing Labels must be secured to an engine part necessary for normal engine operation and not normally requiring replacement during engine life. Additionally, these labels must be located so as to be readily visible to the average person after the engine has been completed with all the auxiliaries necessary for engine operation. 5.2. In case of an application for EC type-approval for a vehicle type in respect of its engine, the marking specified in Section 5.1.5 shall also be placed close to fuel filling aperture. 5.3. In case of an application for EC type-approval for a vehicle type with an approved engine, the marking specified in Section 5.1.5 shall also be placed close to the fuel filling aperture. 6. SPECIFICATIONS AND TESTS 6.1. General 6.1.1. Emission control equipment 6.1.1.1. The components liable to affect the emission of gaseous and particulate pollutants from diesel engines and the emission of gaseous pollutants from gas engines shall be so designed, constructed, assembled and installed as to enable the engine, in normal use, to comply with the provisions of this Directive. 6.1.2. Functions of emission control equipment 6.1.2.1. The use of a defeat device and/or an irrational emission control strategy is forbidden. 6.1.2.2. An auxiliary control device may be installed to an engine, or on a vehicle, provided that the device:  operates only outside the conditions specified in paragraph 6.1.2.4, or  is activated only temporarily under the conditions specified in paragraph 6.1.2.4 for such purposes as engine damage protection, air-handling device protection, smoke management, cold start or warming-up, or  is activated only by on-board signals for purposes such as operational safety and limp-home strategies. 6.1.2.3. An engine control device, function, system or measure that operates during the conditions specified in Section 6.1.2.4 and which results in the use of a different or modified engine control strategy to that normally employed during the applicable emission test cycles will be permitted if, in complying with the requirements of Sections 6.1.3 and/or 6.1.4, it is fully demonstrated that the measure does not reduce the effectiveness of the emission control system. In all other cases, such devices shall be considered to be a defeat device. 6.1.2.4. For the purposes of point 6.1.2.2, the defined conditions of use under steady state and transient conditions are:  an altitude not exceeding 1 000 metres (or equivalent atmospheric pressure of 90 kPa),  an ambient temperature within the range 283 to 303 K (10 to 30 °C),  engine coolant temperature within the range 343 to 368 K (70 to 95 °C). 6.1.3. Special requirements for electronic emission control systems 6.1.3.1. Documentation requirements The manufacturer shall provide a documentation package that gives access to the basic design of the system and the means by which it controls its output variables, whether that control is direct or indirect. The documentation shall be made available in two parts: (a) the formal documentation package, which shall be supplied to the technical service at the time of submission of the type-approval application, shall include a full description of the system. This documentation may be brief, provided that it exhibits evidence that all outputs permitted by a matrix obtained from the range of control of the individual unit inputs have been identified. This information shall be attached to the documentation required in Annex I, Section 3; (b) additional material that shows the parameters that are modified by any auxiliary control device and the boundary conditions under which the device operates. The additional material shall include a description of the fuel system control logic, timing strategies and switch points during all modes of operation. The additional material shall also contain a justification for the use of any auxiliary control device and include additional material and test data to demonstrate the effect on exhaust emissions of any auxiliary control device installed to the engine or on the vehicle. This additional material shall remain strictly confidential and be retained by the manufacturer, but be made open for inspection at the time of type-approval or at any time during the validity of the type-approval. 6.1.4. To verify whether any strategy or measure should be considered a defeat device or an irrational emission control strategy according to the definitions given in Sections 2.29 and 2.31, the type-approval authority and/or the technical service may additionally request a NOx screening test using the ETC which may be carried out in combination with either the type-approval test or the procedures for checking the conformity of production. 6.1.4.1. As an alternative to the requirements of Appendix 4 to Annex III the emissions of NOx during the ETC screening test may be sampled using the raw exhaust gas and the technical prescriptions of ISO DIS 16183, dated 15 October 2000, shall be followed. 6.1.4.2. In verifying whether any strategy or measure should be considered a defeat device or an irrational emission control strategy according to the definitions given in Sections 2.29 and 2.31, an additional margin of 10 %, related to the appropriate NOx limit value, shall be accepted. 6.1.5. Transitional provisions for extension of type-approval 6.1.5.1. This section shall only be applicable to new compression-ignition engines and new vehicles propelled by a compression-ignition engine that have been type-approved to the requirements of row A of the tables in Section 6.2.1. 6.1.5.2. As an alternative to Sections 6.1.3 and 6.1.4, the manufacturer may present to the technical service the results of a NOx screening test using the ETC on the engine conforming to the characteristics of the parent engine described in Annex II, and taking into account the provisions of Sections 6.1.4.1 and 6.1.4.2. The manufacturer shall also provide a written statement that the engine does not employ any defeat device or irrational emission control strategy as defined in Section 2 of this Annex. 6.1.5.3. The manufacturer shall also provide a written statement that the results of the NOx screening test and the declaration for the parent engine, as referred to in Section 6.1.4, are also applicable to all engine types within the engine family described in Annex II. 6.2. Specifications concerning the emission of gaseous and particulate pollutants and smoke For type approval to row A of the tables in Section 6.2.1, the emissions shall be determined on the ESC and ELR tests with conventional diesel engines including those fitted with electronic fuel injection equipment, exhaust gas recirculation (EGR), and/or oxidation catalysts. Diesel engines fitted with advanced exhaust aftertreatment systems including the NOx catalysts and/or particulate traps, shall additionally be tested on the ETC test. For type approval testing to either row B1 or B2 or row C of the tables in Section 6.2.1 the emissions shall be determined on the ESC, ELR and ETC tests. For gas engines, the gaseous emissions shall be determined on the ETC test. The ESC and ELR test procedures are described in Annex III, Appendix 1, the ETC test procedure in Annex III, Appendices 2 and 3. The emissions of gaseous pollutants and particulate pollutants, if applicable, and smoke, if applicable, by the engine submitted for testing shall be measured by the methods described in Annex III, Appendix 4. Annex V describes the recommended analytical systems for the gaseous pollutants, the recommended particulate sampling systems, and the recommended smoke measurement system. Other systems or analysers may be approved by the Technical Service if it is found that they yield equivalent results on the respective test cycle. The determination of system equivalency shall be based upon a 7 sample pair (or larger) correlation study between the system under consideration and one of the reference systems of this Directive. For particulate emissions only the full flow dilution system is recognised as the reference system. Results refer to the specific cycle emissions value. The correlation testing shall be performed at the same laboratory, test cell, and on the same engine, and is preferred to be run concurrently. The equivalency criterion is defined as a ± 5 % agreement of the sample pair averages. For introduction of a new system into the Directive the determination of equivalency shall be based upon the calculation of repeatability and reproducibility, as described in ISO 5725. 6.2.1. Limit values The specific mass of the carbon monoxide, of the total hydrocarbons, of the oxides of nitrogen and of the particulates, as determined on the ESC test, and of the smoke opacity, as determined on the ELR test, shall not exceed the amounts shown in Table 1. Table 1 Limit values  ESC and ELR tests Row Mass of carbon monoxide (CO) g/kWh Mass of hydrocarbons (HC) g/kWh Mass of nitrogen oxides (NOx) g/kWh Mass of particulates (PT) g/kWh Smoke m 1 A (2000) 2,1 0,66 5,0 0,10 0,13 (5) 0,8 B1 (2005) 1,5 0,46 3,5 0,02 0,5 B2 (2008) 1,5 0,46 2,0 0,02 0,5 C (EEV) 1,5 0,25 2,0 0,02 0,15 For diesel engines that are additionally tested on the ETC test, and specifically for gas engines, the specific masses of the carbon monoxide, of the non-methane hydrocarbons, of the methane (where applicable), of the oxides of nitrogen and of the particulates (where applicable) shall not exceed the amounts shown in Table 2. Table 2 Limit values  ETC tests Row Mass of carbon monoxide (CO) g/kWh Mass of non-methane hydrocarbons (NMHC) g/kWh Mass of methane (CH4) (6) g/kWh Mass of nitrogen oxides (NOx) g/kWh Mass of particulates (PT) (7) g/kWh A (2000) 5,45 0,78 1,6 5,0 0,16 0,21 (8) B1 (2005) 4,0 0,55 1,1 3,5 0,03 B2 (2008) 4,0 0,55 1,1 2,0 0,03 C (EEV) 3,0 0,40 0,65 2,0 0,02 6.2.2. Hydrocarbon measurement for diesel and gas fuelled engines 6.2.2.1. A manufacturer may choose to measure the mass of total hydrocarbons (THC) on the ETC test instead of measuring the mass of non-methane hydrocarbons. In this case, the limit for the mass of total hydrocarbons is the same as shown in Table 2 for the mass of non-methane hydrocarbons. 6.2.3. Specific requirements for diesel engines 6.2.3.1. The specific mass of the oxides of nitrogen measured at the random check points within the control area of the ESC test must not exceed by more than 10 per cent the values interpolated from the adjacent test modes (reference Annex III, Appendix 1, Sections 4.6.2 and 4.6.3). 6.2.3.2. The smoke value on the random test speed of the ELR must not exceed the highest smoke value of the two adjacent test speeds by more than 20 per cent, or by more than 5 per cent of the limit value, whichever is greater. 7. INSTALLATION ON THE VEHICLE 7.1. The engine installation on the vehicle shall comply with the following characteristics in respect to the type-approval of the engine: 7.1.1. intake depression shall not exceed that specified for the type-approved engine in Annex VI; 7.1.2. exhaust back pressure shall not exceed that specified for the type-approved engine in Annex VI; 7.1.3. the exhaust system volume shall not differ by more than 40 % of that specified for the type-approved engine in Annex VI; 7.1.4. power absorbed by the auxiliaries needed for operating the engine shall not exceed that specified for the type-approved engine in Annex VI. 8. ENGINE FAMILY 8.1. Parameters defining the engine family The engine family, as determined by the engine manufacturer, may be defined by basic characteristics which must be common to engines within the family. In some cases there may be interaction of parameters. These effects must also be taken into consideration to ensure that only engines with similar exhaust emission characteristics are included within an engine family. In order that engines may be considered to belong to the same engine family, the following list of basic parameters must be common: 8.1.1. Combustion cycle:  2 cycle  4 cycle 8.1.2. Cooling medium:  air  water  oil 8.1.3. For gas engines and engines with aftertreatment:  number of cylinders (other diesel engines with fewer cylinders than the parent engine may be considered to belong to the same engine family provided the fuelling system meters fuel for each individual cylinder) 8.1.4. Individual cylinder displacement:  engines to be within a total spread of 15 % 8.1.5. Method of air aspiration:  naturally aspirated  pressure charged  pressure charged with charge air cooler 8.1.6. Combustion chamber type/design:  pre-chamber  swirl chamber  open chamber 8.1.7. Valve and porting  configuration, size and number:  cylinder head  cylinder wall  crankcase 8.1.8. Fuel injection system (diesel engines):  pump-line-injector  in-line pump  distributor pump  single element  unit injector 8.1.9. Fuelling system (gas engines):  mixing unit  gas induction/injection (single point, multi-point)  liquid injection (single point, multi-point) 8.1.10. Ignition system (gas engines) 8.1.11. Miscellaneous features:  exhaust gas recirculation  water injection/emulsion  secondary air injection  charge cooling system 8.1.12. Exhaust aftertreatment:  3-way-catalyst  oxidation catalyst  reduction catalyst  thermal reactor  particulate trap 8.2. Choice of the parent engine 8.2.1. Diesel engines The parent engine of the family shall be selected using the primary criteria of the highest fuel delivery per stroke at the declared maximum torque speed. In the event that two or more engines share this primary criteria, the parent engine shall be selected using the secondary criteria of highest fuel delivery per stroke at rated speed. Under certain circumstances, the approval authority may conclude that the worst case emission rate of the family can best be characterised by testing a second engine. Thus, the approval authority may select an additional engine for test based upon features which indicate that it may have the highest emission level of the engines within that family. If engines within the family incorporate other variable features which could be considered to affect exhaust emissions, these features shall also be identified and taken into account in the selection of the parent engine. 8.2.2. Gas engines The parent engine of the family shall be selected using the primary criteria of the largest displacement. In the event that two or more engines share this primary criteria, the parent engine shall be selected using the secondary criteria in the following order:  the highest fuel delivery per stroke at the speed of declared rated power;  the most advanced spark timing;  the lowest EGR rate;  no air pump or lowest actual air flow pump. Under certain circumstances, the approval authority may conclude that the worst case emission rate of the family can best be characterised by testing a second engine. Thus, the approval authority may select an additional engine for test based upon features which indicate that it may have the highest emission level of the engines within that family. 9. PRODUCTION CONFORMITY 9.1. Measures to ensure production conformity must be taken in accordance with the provisions of Article 10 of Directive 70/156/EEC. Production conformity is checked on the basis of the description in the type-approval certificates set out in Annex VI to this Directive. Sections 2.4.2 and 2.4.3 of Annex X to Directive 70/156/EEC are applicable where the competent authorities are not satisfied with the auditing procedure of the manufacturer. 9.1.1. If emissions of pollutants are to be measured and an engine type-approval has had one or several extensions, the tests will be carried out on the engine(s) described in the information package relating to the relevant extension. 9.1.1.1. Conformity of the engine subjected to a pollutant test: After submission of the engine to the authorities, the manufacturer shall not carry out any adjustment to the engines selected. 9.1.1.1.1. Three engines are randomly taken in the series. Engines that are subject to testing only on the ESC and ELR tests or only on the ETC test for type approval to row A of the tables in Section 6.2.1 are subject to those applicable tests for the checking of production conformity. With the agreement of the authority, all other engines type approved to row A, B1 or B2, or C of the tables in Section 6.2.1 are subjected to testing either on the ESC and ELR cycles or on the ETC cycle for the checking of the production conformity. The limit values are given in Section 6.2.1 of this Annex. 9.1.1.1.2. The tests are carried out according to Appendix 1 to this Annex, where the competent authority is satisfied with the production standard deviation given by the manufacturer, in accordance with Annex X to Directive 70/156/EEC, which applies to motor vehicles and their trailers. The tests are carried out according to Appendix 2 to this Annex, where the competent authority is not satisfied with the production standard deviation given by the manufacturer, in accordance with Annex X to Directive 70/156/EEC, which applies to motor vehicles and their trailers. At the manufacturer's request, the tests may be carried out in accordance with Appendix 3 to this Annex. 9.1.1.1.3. On the basis of a test of the engine by sampling, the production of a series is regarded as conforming where a pass decision is reached for all the pollutants and non-conforming where a fail decision is reached for one pollutant, in accordance with the test criteria applied in the appropriate Appendix. When a pass decision has been reached for one pollutant, this decision may not be changed by any additional tests made in order to reach a decision for the other pollutants. If no pass decision is reached for all the pollutants and if no fail decision is reached for one pollutant, a test is carried out on another engine (see Figure 2). If no decision is reached, the manufacturer may at any time decide to stop testing. In that case a fail decision is recorded. 9.1.1.2. The tests will be carried out on newly manufactured engines. Gas fuelled engines shall be run-in using the procedure defined in paragraph 3 of Appendix 2 to Annex III. 9.1.1.2.1. However, at the request of the manufacturer, the tests may be carried out on diesel or gas engines which have been run-in more than the period referred to in Section 9.1.1.2, up to a maximum of 100 hours. In this case, the running-in procedure will be conducted by the manufacturer who shall undertake not to make any adjustments to those engines. 9.1.1.2.2. When the manufacturer asks to conduct a running-in procedure in accordance with Section 9.1.1.2.1, it may be carried out on:  all the engines that are tested, or  the first engine tested, with the determination of an evolution coefficient as follows:  the pollutant emissions will be measured at zero and at x hours on the first engine tested,  the evolution coefficient of the emissions between zero and x hours will be calculated for each pollutant:emissions x hours/emissions zero hours It may be less than one. The subsequent test engines will not be subjected to the running-in procedure, but their zero hour emissions will be modified by the evolution coefficient. In this case, the values to be taken will be:  the values at x hours for the first engine,  the values at zero hour multiplied by the evolution coefficient for the other engines. 9.1.1.2.3. For diesel and LPG fuelled engines, all these tests may be conducted with commercial fuel. However, at the manufacturer's request, the reference fuels described in Annex IV may be used. This implies tests, as described in Section 4 of this Annex, with at least two of the reference fuels for each gas engine. 9.1.1.2.4. For NG fuelled engines, all these tests may be conducted with commercial fuel in the following way:  for H marked engines with a commercial fuel within the H-range (0,89  ¤ SÃ »  ¤ 1,00),  for L marked engines with a commercial fuel within the L-range (1,00  ¤ SÃ »  ¤ 1,19),  for HL marked engines with a commercial fuel within the extreme range of the Ã »-shift factor (0,89  ¤ SÃ »  ¤ 1,19). However, at the manufacturer's request, the reference fuels described in Annex IV may be used. This implies tests, as described in Section 4 of this Annex. 9.1.1.2.5. In the case of dispute caused by the non-compliance of gas fuelled engines when using a commercial fuel, the tests shall be performed with a reference fuel on which the parent engine has been tested, or with the possible additional fuel 3 as referred to in paragraphs 4.1.3.1 and 4.2.1.1 on which the parent engine may have been tested. Then, the result has to be converted by a calculation applying the relevant factor(s) r, ra or rb as described in paragraphs 4.1.4, 4.1.5.1 and 4.2.1.2. If r, ra or rb are less than 1 no correction shall take place. The measured results and the calculated results must demonstrate that the engine meets the limit values with all relevant fuels (fuels 1, 2 and, if applicable, fuel 3 in the case of natural gas engines and fuels A and B in the case of LPG engines). 9.1.1.2.6. Tests for conformity of production of a gas fuelled engine laid out for operation on one specific fuel composition shall be performed on the fuel for which the engine has been calibrated. (1) OJ L 76, 6.4.1970, p. 1. Directive as last amended by Commission Directive 2003/76/EC (OJ L 206, 15.8.2003, p. 29). (2) OJ L 375, 31.12.1980, p. 46. Directive as last amended by Commission Directive 1999/99/EC (OJ L 334, 28.12.1999, p. 32). (3) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Commission Directive 2004/104/EC (OJ L 337, 13.11.2004, p. 13). (4) 1 = Germany, 2 = France, 3 = Italy, 4 = Netherlands, 5 = Sweden, 6 = Belgium, 7 = Hungary, 8 = Czech Republic, 9 = Spain, 11 = United Kingdom, 12 = Austria, 13 = Luxembourg, 17 = Finland, 18 = Denmark, 20 = Poland, 21 = Portugal, 23 = Greece, 24 = Ireland, 26 = Slovenia, 27 = Slovakia, 29 = Estonia, 32 = Latvia, 36 = Lithuania, 49 = Cyprus, 50 = Malta. (5) For engines having a swept volume of less than 0,75 dm3 per cylinder and a rated power speed of more than 3 000 min -1. (6) For NG engines only. (7) Not applicable for gas fuelled engines at stage A and stages B1 and B2. (8) For engines having a swept volume of less than 0,75 dm3 per cylinder and a rated power speed of more than 3 000 min-1. Appendix 1 PROCEDURE FOR PRODUCTION CONFORMITY TESTING WHEN STANDARD DEVIATION IS SATISFACTORY 1. This Appendix describes the procedure to be used to verify production conformity for the emissions of pollutants when the manufacturer's production standard deviation is satisfactory. 2. With a minimum sample size of three engines the sampling procedure is set so that the probability of a lot passing a test with 40 % of the engines defective is 0,95 (producer's risk = 5 %) while the probability of a lot being accepted with 65 % of the engines defective is 0,10 (consumer's risk = 10 %). 3. The following procedure is used for each of the pollutants given in Section 6.2.1 of Annex I (see Figure 2): Let: L = the natural logarithm of the limit value for the pollutant; Ã i = the natural logarithm of the measurement for the i-th engine of the sample; s = an estimate of the production standard deviation (after taking the natural logarithm of the measurements); n = the current sample number. 4. For each sample the sum of the standardised deviations to the limit is calculated using the following formula: 5. Then:  if the test statistic result is greater than the pass decision number for the sample size given in Table 3, a pass decision is reached for the pollutant;  if the test statistic result is less than the fail decision number for the sample size given in Table 3, a fail decision is reached for the pollutant;  otherwise, an additional engine is tested according to Section 9.1.1.1 of Annex I and the calculation procedure is applied to the sample increased by one more unit. Table 3 Pass and fail decision numbers of Appendix 1 sampling plan Minimum sample size: 3 Cumulative number of engines tested (sample size) Pass decision number An Fail decision number Bn 3 3,327  4,724 4 3,261  4,790 5 3,195  4,856 6 3,129  4,922 7 3,063  4,988 8 2,997  5,054 9 2,931  5,120 10 2,865  5,185 11 2,799  5,251 12 2,733  5,317 13 2,667  5,383 14 2,601  5,449 15 2,535  5,515 16 2,469  5,581 17 2,403  5,647 18 2,337  5,713 19 2,271  5,779 20 2,205  5,845 21 2,139  5,911 22 2,073  5,977 23 2,007  6,043 24 1,941  6,109 25 1,875  6,175 26 1,809  6,241 27 1,743  6,307 28 1,677  6,373 29 1,611  6,439 30 1,545  6,505 31 1,479  6,571 32  2,112  2,112 Appendix 2 PROCEDURE FOR PRODUCTION CONFORMITY TESTING WHEN STANDARD DEVIATION IS UNSATISFACTORY OR UNAVAILABLE 1. This Appendix describes the procedure to be used to verify production conformity for the emissions of pollutants when the manufacturer's production standard deviation is either unsatisfactory or unavailable. 2. With a minimum sample size of three engines the sampling procedure is set so that the probability of a lot passing a test with 40 % of the engines defective is 0,95 (producer's risk = 5 %) while the probability of a lot being accepted with 65 % of the engines defective is 0,10 (consumer's risk = 10 %). 3. The values of the pollutants given in Section 6.2.1 of Annex I are considered to be log normally distributed and should be transformed by taking their natural logarithms. Let m0 and m denote the minimum and maximum sample size respectively (m0 = 3 and m = 32) and let n denote the current sample number. 4. If the natural logarithms of the values measured in the series are Ã 1, Ã 2, ¦ Ã i and L is the natural logarithm of the limit value for the pollutant, then, define and 5. Table 4 shows values of the pass (An) and fail (Bn) decision numbers against current sample number. The test statistic result is the ratio: and shall be used to determine whether the series has passed or failed as follows:for m0  ¤ n < m:  pass the series if ,  fail the series if ,  take another measurement if . 6. Remarks The following recursive formulae are useful for calculating successive values of the test statistic: Table 4 Pass and fail decision numbers of Appendix 2 sampling plan Minimum sample size: 3 Cumulative number of engines tested (sample size) Pass decision number An Fail decision number Bn 3 - 0,80381 16,64743 4 - 0,76339 7,68627 5 - 0,72982 4,67136 6 - 0,69962 3,25573 7 - 0,67129 2,45431 8 - 0,64406 1,94369 9 - 0,61750 1,59105 10 - 0,59135 1,33295 11 - 0,56542 1,13566 12 - 0,53960 0,97970 13 - 0,51379 0,85307 14 - 0,48791 0,74801 15 - 0,46191 0,65928 16 - 0,43573 0,58321 17 - 0,40933 0,51718 18 - 0,38266 0,45922 19 - 0,35570 0,40788 20 - 0,32840 0,36203 21 - 0,30072 0,32078 22 - 0,27263 0,28343 23 - 0,24410 0,24943 24 - 0,21509 0,21831 25 - 0,18557 0,18970 26 - 0,15550 0,16328 27 - 0,12483 0,13880 28 - 0,09354 0,11603 29 - 0,06159 0,09480 30 - 0,02892 0,07493 31 - 0,00449 0,05629 32 - 0,03876 0,03876 Appendix 3 PROCEDURE FOR PRODUCTION CONFORMITY TESTING AT MANUFACTURER'S REQUEST 1. This Appendix describes the procedure to be used to verify, at the manufacturer's request, production conformity for the emissions of pollutants. 2. With a minimum sample size of three engines the sampling procedure is set so that the probability of a lot passing a test with 30 % of the engines defective is 0,90 (producer's risk = 10 %) while the probability of a lot being accepted with 65 % of the engines defective is 0,10 (consumer's risk = 10 %). 3. The following procedure is used for each of the pollutants given in Section 6.2.1 of Annex I (see Figure 2): Let: L = the limit value for the pollutant, xi = the value of the measurement for the i-th engine of the sample, n = the current sample number. 4. Calculate for the sample the test statistic quantifying the number of non-conforming engines, i.e. xi  ¥ L. 5. Then:  if the test statistic is less than or equal to the pass decision number for the sample size given in Table 5, a pass decision is reached for the pollutant;  if the test statistic is greater than or equal to the fail decision number for the sample size given in Table 5, a fail decision is reached for the pollutant;  otherwise, an additional engine is tested according to Section 9.1.1.1 of Annex I and the calculation procedure is applied to the sample increased by one more unit. In Table 5 the pass and fail decision numbers are calculated by means of the International Standard ISO 8422/1991. Table 5 Pass and fail decision numbers of Appendix 3 sampling plan Minimum sample size: 3 Cumulative number of engines tested (sample size) Pass decision number Fail decision number 3  3 4 0 4 5 0 4 6 1 5 7 1 5 8 2 6 9 2 6 10 3 7 11 3 7 12 4 8 13 4 8 14 5 9 15 5 9 16 6 10 17 6 10 18 7 11 19 8 9 ANNEX II (1) Delete as appropriate. Appendix 1 (1) In the case of non-conventional engines and systems, particulars equivalent to those referred to here shall be supplied by the manufacturer. (2) Strike out what does not apply. (3) Specify the tolerance. (4) Strike out what does not apply. (5) OJ L 375, 31.12.1980, p. 46. Directive as last amended by Commission Directive 1999/99/EC (OJ L 334, 28.12.1999, p. 32). (6) Strike out what does not apply. (7) Specify the tolerance. (8) Strike out what does not apply. (9) Specify the tolerance. (10) In the case of systems laid-out in a different manner, supply equivalent information (for paragraph 3.2). (11) Directive 1999/96/EC of the European Parliament and of the Council of 13 December 1999 on the approximation of the laws of the Member States relating to measures to be taken against the emission of gaseous and particulate pollutants from compression ignition engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (OJ L 44, 16.2.2000, p. 1). (12) Strike out what does not apply. (13) Specify the tolerance. (14) Strike out what does not apply. (15) Specify the tolerance. (16) ESC test. (17) ETC test only. (18) Specify the tolerance; to be within ± 3 % of the values declared by the manufacturer. (19) ESC test. (20) ETC test only. Appendix 2 ESSENTIAL CHARACTERISTICS OF THE ENGINE FAMILY (1) If not applicable, mark n.a. Appendix 3 (1) To be submitted for each engine of the family. (2) Strike out what does not apply. (3) Specify the tolerance. (4) Strike out what does not apply. (5) Strike out what does not apply. (6) Specify the tolerance. (7) In the case of systems laid-out in a different manner, supply equivalent information (for paragraph 3.2). (8) Strike out what does not apply. (9) Specify the tolerance. (10) Strike out what does not apply. (11) Specify the tolerance. (12) Strike out what does not apply. (13) Specify the tolerance. Appendix 4 CHARACTERISTICS OF THE ENGINE-RELATED VEHICLE PARTS (1) ESC test. (2) ETC test only. ANNEX III TEST PROCEDURE 1. INTRODUCTION 1.1. This Annex describes the methods of determining emissions of gaseous components, particulates and smoke from the engines to be tested. Three test cycles are described that shall be applied according to the provisions of Annex I, Section 6.2:  the ESC which consists of a steady state 13-mode cycle,  the ELR which consists of transient load steps at different speeds, which are integral parts of one test procedure, and are run concurrently,  the ETC which consists of a second-by-second sequence of transient modes. 1.2. The test shall be carried out with the engine mounted on a test bench and connected to a dynamometer. 1.3. Measurement principle The emissions to be measured from the exhaust of the engine include the gaseous components (carbon monoxide, total hydrocarbons for diesel engines on the ESC test only; non-methane hydrocarbons for diesel and gas engines on the ETC test only; methane for gas engines on the ETC test only and oxides of nitrogen), the particulates (diesel engines only) and smoke (diesel engines on the ELR test only). Additionally, carbon dioxide is often used as a tracer gas for determining the dilution ratio of partial and full flow dilution systems. Good engineering practice recommends the general measurement of carbon dioxide as an excellent tool for the detection of measurement problems during the test run. 1.3.1. ESC test During a prescribed sequence of warmed-up engine operating conditions the amounts of the above exhaust emissions shall be examined continuously by taking a sample from the raw exhaust gas. The test cycle consists of a number of speed and power modes which cover the typical operating range of diesel engines. During each mode the concentration of each gaseous pollutant, exhaust flow and power output shall be determined, and the measured values weighted. The particulate sample shall be diluted with conditioned ambient air. One sample over the complete test procedure shall be taken, and collected on suitable filters. The grams of each pollutant emitted per kilowatt hour shall be calculated as described in Appendix 1 to this Annex. Additionally, NOx shall be measured at three test points within the control area selected by the Technical Service (1) and the measured values compared to the values calculated from those modes of the test cycle enveloping the selected test points. The NOx control check ensures the effectiveness of the emission control of the engine within the typical engine operating range. 1.3.2. ELR test During a prescribed load response test, the smoke of a warmed-up engine shall be determined by means of an opacimeter. The test consists of loading the engine at constant speed from 10 % to 100 % load at three different engine speeds. Additionally, a fourth load step selected by the Technical Service (1) shall be run, and the value compared to the values of the previous load steps. The smoke peak shall be determined using an averaging algorithm, as described in Appendix 1 to this Annex. 1.3.3. ETC test During a prescribed transient cycle of warmed-up engine operating conditions, which is based closely on road-type-specific driving patterns of heavy-duty engines installed in trucks and buses, the above pollutants shall be examined after diluting the total exhaust gas with conditioned ambient air. Using the engine torque and speed feedback signals of the engine dynamometer, the power shall be integrated with respect to time of the cycle resulting in the work produced by the engine over the cycle. The concentration of NOx and HC shall be determined over the cycle by integration of the analyser signal. The concentration of CO, CO2, and NMHC may be determined by integration of the analyser signal or by bag sampling. For particulates, a proportional sample shall be collected on suitable filters. The diluted exhaust gas flow rate shall be determined over the cycle to calculate the mass emission values of the pollutants. The mass emission values shall be related to the engine work to get the grams of each pollutant emitted per kilowatt hour, as described in Appendix 2 to this Annex. 2. TEST CONDITIONS 2.1. Engine test conditions 2.1.1. The absolute temperature (Ta) of the engine air at the inlet to the engine expressed in Kelvin, and the dry atmospheric pressure (ps), expressed in kPa shall be measured and the parameter F shall be determined according to the following provisions: (a) for diesel engines: Naturally aspirated and mechanically supercharged engines: Turbocharged engines with or without cooling of the intake air: (b) for gas engines: 2.1.2. Test validity For a test to be recognised as valid, the parameter F shall be such that: 2.2. Engines with charge air cooling The charge air temperature shall be recorded and shall be, at the speed of the declared maximum power and full load, within ± 5 K of the maximum charge air temperature specified in Annex II, Appendix 1, Section 1.16.3. The temperature of the cooling medium shall be at least 293 K (20 °C). If a test shop system or external blower is used, the charge air temperature shall be within ± 5 K of the maximum charge air temperature specified in Annex II, Appendix 1, Section 1.16.3 at the speed of the declared maximum power and full load. The setting of the charge air cooler for meeting the above conditions shall be used for the whole test cycle. 2.3. Engine air intake system An engine air intake system shall be used presenting an air intake restriction within ± 100 Pa of the upper limit of the engine operating at the speed at the declared maximum power and full load. 2.4. Engine exhaust system An exhaust system shall be used presenting an exhaust back pressure within ± 1 000 Pa of the upper limit of the engine operating at the speed of declared maximum power and full load and a volume within ± 40 % of that specified by the manufacturer. A test shop system may be used, provided it represents actual engine operating conditions. The exhaust system shall conform to the requirements for exhaust gas sampling, as set out in Annex III, Appendix 4, Section 3.4 and in Annex V, Section 2.2.1, EP and Section 2.3.1, EP. If the engine is equipped with an exhaust aftertreatment device, the exhaust pipe must have the same diameter as found in-use for at least 4 pipe diameters upstream to the inlet of the beginning of the expansion section containing the aftertreatment device. The distance from the exhaust manifold flange or turbocharger outlet to the exhaust aftertreatment device shall be the same as in the vehicle configuration or within the distance specifications of the manufacturer. The exhaust backpressure or restriction shall follow the same criteria as above, and may be set with a valve. The aftertreatment container may be removed during dummy tests and during engine mapping, and replaced with an equivalent container having an inactive catalyst support. 2.5. Cooling system An engine cooling system with sufficient capacity to maintain the engine at normal operating temperatures prescribed by the manufacturer shall be used. 2.6. Lubricating oil Specifications of the lubricating oil used for the test shall be recorded and presented with the results of the test, as specified in Annex II, Appendix 1, Section 7.1. 2.7. Fuel The fuel shall be the reference fuel specified in Annex IV. The fuel temperature and measuring point shall be specified by the manufacturer within the limits given in Annex II, Appendix 1, Section 1.16.5. The fuel temperature shall not be lower than 306 K (33 °C). If not specified, it shall be 311 K ± 5 K (38 °C ± 5 °C) at the inlet to the fuel supply. For NG and LPG fuelled engines, the fuel temperature and measuring point shall be within the limits given in Annex II, Appendix 1, Section 1.16.5 or in Annex II, Appendix 3, Section 1.16.5 in cases where the engine is not a parent engine. 2.8. Testing of exhaust aftertreatment systems If the engine is equipped with an exhaust aftertreatment system, the emissions measured on the test cycle(s) shall be representative of the emissions in the field. If this cannot be achieved with one single test cycle (e.g. for particulate filters with periodic regeneration), several test cycles shall be conducted and the test results averaged and/or weighted. The exact procedure shall be agreed by the engine manufacturer and the Technical Service based upon good engineering judgement. (1) The test points shall be selected using approved statistical methods of randomisation. Appendix 1 ESC AND ELR TEST CYCLES 1. ENGINE AND DYNAMOMETER SETTINGS 1.1. Determination of engine speeds A, B and C The engine speeds A, B and C shall be declared by the manufacturer in accordance with the following provisions: The high speed nhi shall be determined by calculating 70 % of the declared maximum net power P(n), as determined in Annex II, Appendix 1, Section 8.2. The highest engine speed where this power value occurs on the power curve is defined as nhi. The low speed nlo shall be determined by calculating 50 % of the declared maximum net power P(n), as determined in Annex II, Appendix 1, Section 8.2. The lowest engine speed where this power value occurs on the power curve is defined as nlo. The engine speeds A, B and C shall be calculated as follows: The engine speeds A, B and C may be verified by either of the following methods: (a) additional test points shall be measured during engine power approval according to Directive 80/1269/EEC for an accurate determination of nhi and nlo. The maximum power, nhi and nlo shall be determined from the power curve, and engine speeds A, B and C shall be calculated according to the above provisions; b) the engine shall be mapped along the full load curve, from maximum no load speed to idle speed, using at least 5 measurement points per 1 000 rpm intervals and measurement points within ± 50 rpm of the speed at declared maximum power. The maximum power, nhi and nlo shall be determined from this mapping curve, and engine speeds A, B and C shall be calculated according to the above provisions. If the measured engine speeds A, B and C are within ± 3 % of the engine speeds as declared by the manufacturer, the declared engine speeds shall be used for the emissions test. If the tolerance is exceeded for any of the engine speeds, the measured engine speeds shall be used for the emissions test. 1.2. Determination of dynamometer settings The torque curve at full load shall be determined by experimentation to calculate the torque values for the specified test modes under net conditions, as specified in Annex II, Appendix 1, Section 8.2. The power absorbed by engine-driven equipment, if applicable, shall be taken into account. The dynamometer setting for each test mode shall be calculated using the formula: if tested under net conditions if not tested under net conditions where: s = dynamometer setting, kW P(n) = net engine power as indicated in Annex II, Appendix 1, Section 8.2, kW L = per cent load as indicated in Section 2.7.1, % P(a) = power absorbed by auxiliaries to be fitted as indicated in Annex II, Appendix 1, Section 6.1 P(b) = power absorbed by auxiliaries to be removed as indicated in Annex II, Appendix 1, Section 6.2 2. ESC TEST RUN At the manufacturers request, a dummy test may be run for conditioning of the engine and exhaust system before the measurement cycle. 2.1. Preparation of the sampling filters At least one hour before the test, each filter (pair) shall be placed in a closed, but unsealed petri dish and placed in a weighing chamber for stabilisation. At the end of the stabilisation period, each filter (pair) shall be weighed and the tare weight shall be recorded. The filter (pair) shall then be stored in a closed Petri dish or sealed filter holder until needed for testing. If the filter (pair) is not used within eight hours of its removal from the weighing chamber, it must be conditioned and reweighed before use. 2.2. Installation of the measuring equipment The instrumentation and sample probes shall be installed as required. When using a full flow dilution system for exhaust gas dilution, the tailpipe shall be connected to the system. 2.3. Starting the dilution system and the engine The dilution system and the engine shall be started and warmed up until all temperatures and pressures have stabilised at maximum power according to the recommendation of the manufacturer and good engineering practice. 2.4. Starting the particulate sampling system The particulate sampling system shall be started and running on by-pass. The particulate background level of the dilution air may be determined by passing dilution air through the particulate filters. If filtered dilution air is used, one measurement may be done prior to or after the test. If the dilution air is not filtered, measurements at the beginning and at the end of the cycle, may be done, and the values averaged. 2.5. Adjustment of the dilution ratio The dilution air shall be set such that the temperature of the diluted exhaust gas measured immediately prior to the primary filter shall not exceed 325 K (52 °C) at any mode. The dilution ratio (q) shall not be less than 4. For systems that use CO2 or NOx concentration measurement for dilution ratio control, the CO2 or NOx content of the dilution air must be measured at the beginning and at the end of each test. The pre- and post-test background CO2 or NOx concentration measurements of the dilution air must be within 100 ppm or 5 ppm of each other, respectively. 2.6. Checking the analysers The emission analysers shall be set at zero and spanned. 2.7. Test cycle 2.7.1. The following 13-mode cycle shall be followed in dynamometer operation on the test engine Mode number Engine speed Percent load Weighting factor Mode length 1 idle  0,15 4 minutes 2 A 100 0,08 2 minutes 3 B 50 0,10 2 minutes 4 B 75 0,10 2 minutes 5 A 50 0,05 2 minutes 6 A 75 0,05 2 minutes 7 A 25 0,05 2 minutes 8 B 100 0,09 2 minutes 9 B 25 0,10 2 minutes 10 C 100 0,08 2 minutes 11 C 25 0,05 2 minutes 12 C 75 0,05 2 minutes 13 C 50 0,05 2 minutes 2.7.2. Test sequence The test sequence shall be started. The test shall be performed in the order of the mode numbers as set out in Section 2.7.1. The engine must be operated for the prescribed time in each mode, completing engine speed and load changes in the first 20 seconds. The specified speed shall be held to within ± 50 rpm and the specified torque shall be held to within ± 2 % of the maximum torque at the test speed. At the manufacturers request, the test sequence may be repeated a sufficient number of times for sampling more particulate mass on the filter. The manufacturer shall supply a detailed description of the data evaluation and calculation procedures. The gaseous emissions shall only be determined on the first cycle. 2.7.3. Analyser response The output of the analysers shall be recorded on a strip chart recorder or measured with an equivalent data acquisition system with the exhaust gas flowing through the analysers throughout the test cycle. 2.7.4. Particulate sampling One pair of filters (primary and back-up filters, see Annex III, Appendix 4) shall be used for the complete test procedure. The modal weighting factors specified in the test cycle procedure shall be taken into account by taking a sample proportional to the exhaust mass flow during each individual mode of the cycle. This can be achieved by adjusting sample flow rate, sampling time, and/or dilution ratio, accordingly, so that the criterion for the effective weighting factors in Section 5.6 is met. The sampling time per mode must be at least 4 seconds per 0,01 weighting factor. Sampling must be conducted as late as possible within each mode. Particulate sampling shall be completed no earlier than 5 seconds before the end of each mode. 2.7.5. Engine conditions The engine speed and load, intake air temperature and depression, exhaust temperature and backpressure, fuel flow and air or exhaust flow, charge air temperature, fuel temperature and humidity shall be recorded during each mode, with the speed and load requirements (see Section 2.7.2) being met during the time of particulate sampling, but in any case during the last minute of each mode. Any additional data required for calculation shall be recorded (see Sections 4 and 5). 2.7.6. NOx check within the control area The NOx check within the control area shall be performed immediately upon completion of mode 13. The engine shall be conditioned at mode 13 for a period of three minutes before the start of the measurements. Three measurements shall be made at different locations within the control area, selected by the Technical Service (1). The time for each measurement shall be 2 minutes. The measurement procedure is identical to the NOx measurement on the 13-mode cycle, and shall be carried out in accordance with Sections 2.7.3, 2.7.5, and 4.1 of this Appendix, and Annex III, Appendix 4, Section 3. The calculation shall be carried out in accordance with Section 4. 2.7.7. Rechecking the analysers After the emission test a zero gas and the same span gas shall be used for rechecking. The test will be considered acceptable if the difference between the pre-test and post-test results is less than 2 % of the span gas value. 3. ELR TEST RUN 3.1. Installation of the measuring equipment The opacimeter and sample probes, if applicable, shall be installed after the exhaust silencer or any aftertreatment device, if fitted, according to the general installation procedures specified by the instrument manufacturer. Additionally, the requirements of Section 10 of ISO IDS 11614 shall be observed, where appropriate. Prior to any zero and full scale checks, the opacimeter shall be warmed up and stabilised according to the instrument manufacturer's recommendations. If the opacimeter is equipped with a purge air system to prevent sooting of the meter optics, this system shall also be activated and adjusted according to the manufacturer's recommendations. 3.2. Checking of the opacimeter The zero and full scale checks shall be made in the opacity readout mode, since the opacity scale offers two truly definable calibration points, namely 0 % opacity and 100 % opacity. The light absorption coefficient is then correctly calculated based upon the measured opacity and the LA, as submitted by the opacimeter manufacturer, when the instrument is returned to the k readout mode for testing. With no blockage of the opacimeter light beam, the readout shall be adjusted to 0,0 % ± 1,0 % opacity. With the light being prevented from reaching the receiver, the readout shall be adjusted to 100,0 % ± 1,0 % opacity. 3.3. Test cycle 3.3.1. Conditioning of the engine Warming up of the engine and the system shall be at maximum power in order to stabilise the engine parameters according to the recommendation of the manufacturer. The preconditioning phase should also protect the actual measurement against the influence of deposits in the exhaust system from a former test. When the engine is stabilised, the cycle shall be started within 20 ± 2 s after the preconditioning phase. At the manufacturers request, a dummy test may be run for additional conditioning before the measurement cycle. 3.3.2. Test sequence The test consists of a sequence of three load steps at each of the three engine speeds A (cycle 1), B (cycle 2) and C (cycle 3) determined in accordance with Annex III, Section 1.1, followed by cycle 4 at a speed within the control area and a load between 10 % and 100 %, selected by the Technical Service (2). The following sequence shall be followed in dynamometer operation on the test engine, as shown in Figure 3. (a) The engine shall be operated at engine speed A and 10 per cent load for 20 ± 2 s. The specified speed shall be held to within ± 20 rpm and the specified torque shall be held to within ± 2 % of the maximum torque at the test speed. (b) At the end of the previous segment, the speed control lever shall be moved rapidly to, and held in, the wide open position for 10 ± 1 s. The necessary dynamometer load shall be applied to keep the engine speed within ± 150 rpm during the first 3 s, and within ± 20 rpm during the rest of the segment. (c) The sequence described in (a) and (b) shall be repeated two times. (d) Upon completion of the third load step, the engine shall be adjusted to engine speed B and 10 per cent load within 20 ± 2 s. (e) The sequence (a) to (c) shall be run with the engine operating at engine speed B. (f) Upon completion of the third load step, the engine shall be adjusted to engine speed C and 10 per cent load within 20 ± 2 s. (g) The sequence (a) to (c) shall be run with the engine operating at engine speed C. (h) Upon completion of the third load step, the engine shall be adjusted to the selected engine speed and any load above 10 per cent within 20 ± 2 s. (i) The sequence (a) to (c) shall be run with the engine operating at the selected engine speed. 3.4. Cycle validation The relative standard deviations of the mean smoke values at each test speed (SVA, SVB, SVC, as calculated in accordance with Section 6.3.3 of this Appendix from the three successive load steps at each test speed) shall be lower than 15 % of the mean value, or 10 % of the limit value shown in Table 1 of Annex I, whichever is greater. If the difference is greater, the sequence shall be repeated until three successive load steps meet the validation criteria. 3.5. Rechecking of the opacimeter The post-test opacimeter zero drift value shall not exceed ± 5,0 % of the limit value shown in Table 1 of Annex I. 4. CALCULATION OF THE GASEOUS EMISSIONS 4.1. Data evaluation For the evaluation of the gaseous emissions, the chart reading of the last 30 seconds of each mode shall be averaged, and the average concentrations (conc) of HC, CO and NOx during each mode shall be determined from the average chart readings and the corresponding calibration data. A different type of recording can be used if it ensures an equivalent data acquisition. For the NOx check within the control area, the above requirements apply for NOx, only. The exhaust gas flow GEXHW or the diluted exhaust gas flow GTOTW, if used optionally, shall be determined in accordance with Annex III, Appendix 4, Section 2.3. 4.2. Dry/wet correction The measured concentration shall be converted to a wet basis according to the following formulae, if not already measured on a wet basis. For the raw exhaust gas: and, For the diluted exhaust gas: or, For the dilution air For the intake air (if different from the dilution air) where: Ha, Hd = g water per kg dry air Rd, Ra = relative humidity of the dilution/intake air, % pd, pa = saturation vapour pressure of the dilution/intake air, kPa pB = total barometric pressure, kPa 4.3. NOx correction for humidity and temperature As the NOx emission depends on ambient air conditions, the NOx concentration shall be corrected for ambient air temperature and humidity with the factors given in the following formulae: with: A = 0,309 GFUEL/GAIRD - 0,0266 B = - 0,209 GFUEL/GAIRD + 0,00954 Ta = temperature of the air, K Ha = humidity of the intake air, g water per kg dry air Ha = in which Ra = relative humidity of the intake air, % pa = saturation vapour pressure of the intake air, kPa pB = total barometric pressure, kPa 4.4. Calculation of the emission mass flow rates The emission mass flow rates (g/h) for each mode shall be calculated as follows, assuming the exhaust gas density to be 1,293 kg/m3 at 273 K (0 C) and 101,3 kPa: where NOx conc, COconc, HCconc (3) are the average concentrations (ppm) in the raw exhaust gas, as determined in Section 4.1. If, optionally, the gaseous emissions are determined with a full flow dilution system, the following formulae shall be applied: where NOx conc, COconc, HCconc (3) are the average background corrected concentrations (ppm) of each mode in the diluted exhaust gas, as determined in Annex III, Appendix 2, Section 4.3.1.1. 4.5. Calculation of the specific emissions The emissions (g/kWh) shall be calculated for all individual components in the following way: The weighting factors (WF) used in the above calculation are according to Section 2.7.1. 4.6. Calculation of the area control values For the three control points selected according to Section 2.7.6, the NOx emission shall be measured and calculated according to Section 4.6.1 and also determined by interpolation from the modes of the test cycle closest to the respective control point according to Section 4.6.2. The measured values are then compared to the interpolated values according to Section 4.6.3. 4.6.1. Calculation of the specific emission The NOx emission for each of the control points (Z) shall be calculated as follows: 4.6.2. Determination of the emission value from the test cycle The NOx emission for each of the control points shall be interpolated from the four closest modes of the test cycle that envelop the selected control point Z as shown in Figure 4. For these modes (R, S, T, U), the following definitions apply: Speed(R) = Speed(T) = nRT Speed(S) = Speed(U) = nSU Per cent load(R) = Per cent load(S) Per cent load(T) = Per cent load(U). The NOx emission of the selected control point Z shall be calculated as follows: and: where, ER, ES, ET, EU = specific NOx emission of the enveloping modes calculated in accordance with Section 4.6.1. MR, MS, MT, MU = engine torque of the enveloping modes 4.6.3. Comparison of NOx emission values The measured specific NOx emission of the control point Z (NOx,Z) is compared to the interpolated value (EZ) as follows: 5. CALCULATION OF THE PARTICULATE EMISSION 5.1. Data evaluation For the evaluation of the particulates, the total sample masses (MSAM,i) through the filters shall be recorded for each mode. The filters shall be returned to the weighing chamber and conditioned for at least one hour, but not more than 80 hours, and then weighed. The gross weight of the filters shall be recorded and the tare weight (see Section 1 of this Appendix) subtracted. The particulate mass Mf is the sum of the particulate masses collected on the primary and back-up filters. If background correction is to be applied, the dilution air mass (MDIL) through the filters and the particulate mass (Md) shall be recorded. If more than one measurement was made, the quotient Md/MDIL must be calculated for each single measurement and the values averaged. 5.2. Partial flow dilution system The final reported test results of the particulate emission shall be determined through the following steps. Since various types of dilution rate control may be used, different calculation methods for GEDFW apply. All calculations shall be based upon the average values of the individual modes during the sampling period. 5.2.1. Isokinetic systems where r corresponds to the ratio of the cross-sectional areas of the isokinetic probe and the exhaust pipe: 5.2.2. Systems with measurement of CO2 or NOx concentration where: concE = wet concentration of the tracer gas in the raw exhaust concD = wet concentration of the tracer gas in the diluted exhaust concA = wet concentration of the tracer gas in the dilution air Concentrations measured on a dry basis shall be converted to a wet basis according to Section 4.2 of this Appendix. 5.2.3. Systems with CO2 measurement and carbon balance method (4) where: CO2D = CO2 concentration of the diluted exhaust CO2A = CO2 concentration of the dilution air (concentrations in vol % on wet basis) This equation is based upon the carbon balance assumption (carbon atoms supplied to the engine are emitted as CO2) and determined through the following steps: and 5.2.4. Systems with flow measurement 5.3. Full flow dilution system The reported test results of the particulate emission shall be determined through the following steps. All calculations shall be based upon the average values of the individual modes during the sampling period. 5.4. Calculation of the particulate mass flow rate The particulate mass flow rate shall be calculated as follows: where = MSAM= i= determined over the test cycle by summation of the average values of the individual modes during the sampling period. The particulate mass flow rate may be background corrected as follows: If more than one measurement is made, shall be replaced with . for the individual modes or, for the individual modes. 5.5. Calculation of the specific emission The particulate emission shall be calculated in the following way: 5.6. Effective weighting factor The effective weighting factor WFE,i for each mode shall be calculated in the following way: The value of the effective weighting factors shall be within ± 0,003 ( ± 0,005 for the idle mode) of the weighting factors listed in Section 2.7.1. 6. CALCULATION OF THE SMOKE VALUES 6.1. Bessel algorithm The Bessel algorithm shall be used to compute the 1 s average values from the instantaneous smoke readings, converted in accordance with Section 6.3.1. The algorithm emulates a low pass second order filter, and its use requires iterative calculations to determine the coefficients. These coefficients are a function of the response time of the opacimeter system and the sampling rate. Therefore, Section 6.1.1 must be repeated whenever the system response time and/or sampling rate changes. 6.1.1. Calculation of filter response time and Bessel constants The required Bessel response time (tF) is a function of the physical and electrical response times of the opacimeter system, as specified in Annex III, Appendix 4, Section 5.2.4, and shall be calculated by the following equation: where: tp = physical response time, s te = electrical response time, s The calculations for estimating the filter cut-off frequency (fc) are based on a step input 0 to 1 in  ¤ 0,01 s (see Annex VII). The response time is defined as the time between when the Bessel output reaches 10 % (t10) and when it reaches 90 % (t90) of this step function. This must be obtained by iterating on fc until t90-t10  tF. The first iteration for fc is given by the following formula: The Bessel constants E and K shall be calculated by the following equations: where: D = 0,618034 Ã t = Ã © = 6.1.2. Calculation of the Bessel algorithm Using the values of E and K, the 1 s Bessel averaged response to a step input Si shall be calculated as follows: where: Si-2 = Si-1 = 0 Si = 1 Yi-2 = Yi-1 = 0 The times t10 and t90 shall be interpolated. The difference in time between t90 and t10 defines the response time tF for that value of fc. If this response time is not close enough to the required response time, iteration shall be continued until the actual response time is within 1 % of the required response as follows: 6.2. Data evaluation The smoke measurement values shall be sampled with a minimum rate of 20 Hz. 6.3. Determination of smoke 6.3.1. Data conversion Since the basic measurement unit of all opacimeters is transmittance, the smoke values shall be converted from transmittance (Ã ) to the light absorption coefficient (k) as follows: and where: k = light absorption coefficient, m-1 LA = effective optical path length, as submitted by instrument manufacturer, m N = opacity, % Ã  = transmittance, % The conversion shall be applied, before any further data processing is made. 6.3.2. Calculation of Bessel averaged smoke The proper cut-off frequency fc is the one that produces the required filter response time tF. Once this frequency has been determined through the iterative process of Section 6.1.1, the proper Bessel algorithm constants E and K shall be calculated. The Bessel algorithm shall then be applied to the instantaneous smoke trace (k-value), as described in Section 6.1.2: The Bessel algorithm is recursive in nature. Thus, it needs some initial input values of Si-1 and Si-2 and initial output values Yi-1 and Yi-2 to get the algorithm started. These may be assumed to be 0. For each load step of the three speeds A, B and C, the maximum 1s value Ymax shall be selected from the individual Yi values of each smoke trace. 6.3.3. Final result The mean smoke values (SV) from each cycle (test speed) shall be calculated as follows: For test speed A: SVA = (Ymax1,A + Ymax2,A + Ymax3,A) / 3 For test speed B: SVB = (Ymax1,B + Ymax2,B + Ymax3,B) / 3 For test speed C: SVC = (Ymax1,C + Ymax2,C + Ymax3,C) / 3 where: Ymax1, Ymax2, Ymax3 = highest 1 s Bessel averaged smoke value at each of the three load steps The final value shall be calculated as follows: SV = (0,43 x SVA) + (0,56 x SVB) + (0,01 x SVC) (1) The test points shall be selected using approved statistical methods of randomisation. (2) The test points shall be selected using approved statistical methods of randomisation. (3) Based on C1 equivalent. (4) The value is only valid for the reference fuel specified in Annex IV. Appendix 2 ETC TEST CYCLE 1. ENGINE MAPPING PROCEDURE 1.1. Determination of the mapping speed range For generating the ETC on the test cell, the engine needs to be mapped prior to the test cycle for determining the speed vs torque curve. The minimum and maximum mapping speeds are defined as follows: Minimum mapping speed = idle speed Maximum mapping speed = nhi Ã  1,02 or speed where full load torque drops off to zero, whichever is lower 1.2. Performing the engine power map The engine shall be warmed up at maximum power in order to stabilise the engine parameters according to the recommendation of the manufacturer and good engineering practice. When the engine is stabilised, the engine map shall be performed as follows: (a) the engine shall be unloaded and operated at idle speed; (b) the engine shall be operated at full load setting of the injection pump at minimum mapping speed; (c) the engine speed shall be increased at an average rate of 8 ± 1 min-1 /s from minimum to maximum mapping speed. Engine speed and torque points shall be recorded at a sample rate of a least one point per second. 1.3. Mapping curve generation All data points recorded under Section 1.2 shall be connected using linear interpolation between points. The resulting torque curve is the mapping curve and shall be used to convert the normalised torque values of the engine cycle into actual torque values for the test cycle, as described in Section 2. 1.4. Alternate mapping If a manufacturer believes that the above mapping techniques are unsafe or unrepresentative for any given engine, alternate mapping techniques may be used. These alternate techniques must satisfy the intent of the specified mapping procedures to determine the maximum available torque at all engine speeds achieved during the test cycles. Deviations from the mapping techniques specified in this section for reasons of safety or representativeness shall be approved by the Technical Service along with the justification for their use. In no case, however, shall descending continual sweeps of engine speed be used for governed or turbocharged engines. 1.5. Replicate tests An engine need not be mapped before each and every test cycle. An engine shall be remapped prior to a test cycle if:  an unreasonable amount of time has transpired since the last map, as determined by engineering judgement, or  physical changes or recalibrations have been made to the engine which may potentially affect engine performance. 2. GENERATION OF THE REFERENCE TEST CYCLE The transient test cycle is described in Appendix 3 to this Annex. The normalised values for torque and speed shall be changed to the actual values, as follows, resulting in the reference cycle. 2.1. Actual speed The speed shall be unnormalised using the following equation: The reference speed (nref) corresponds to the 100 % speed values specified in the engine dynamometer schedule of Appendix 3. It is defined as follows (see Figure 1 of Annex I): where nhi and nlo are either specified according to Annex I, Section 2 or determined according to Annex III, Appendix 1, Section 1.1. 2.2. Actual torque The torque is normalised to the maximum torque at the respective speed. The torque values of the reference cycle shall be unnormalised, using the mapping curve determined according to Section 1.3, as follows: Actual torque = (% torque Ã  max. torque/100) for the respective actual speed as determined in Section 2.1. The negative torque values of the motoring points (m) shall take on, for purposes of reference cycle generation, unnormalised values determined in either of the following ways:  negative 40 % of the positive torque available at the associated speed point,  mapping of the negative torque required to motor the engine from minimum to maximum mapping speed,  determination of the negative torque required to motor the engine at idle and reference speeds and linear interpolation between these two points. 2.3. Example of the unnormalisation procedure As an example, the following test point shall be unnormalised: % speed = 43 % torque = 82 Given the following values: reference speed = 2 200 min-1 idle speed = 600 min-1 results in, actual speed = (43 Ã  (2 200 - 600)/100) + 600 = 1 288 min-1 actual torque = (82 Ã  700/100) = 574 Nm where the maximum torque observed from the mapping curve at 1 288 min-1 is 700 Nm. 3. EMISSIONS TEST RUN At the manufacturers request, a dummy test may be run for conditioning of the engine and exhaust system before the measurement cycle. NG and LPG fuelled engines shall be run-in using the ETC test. The engine shall be run over a minimum of two ETC cycles and until the CO emission measured over one ETC cycle does not exceed by more than 10 % the CO emission measured over the previous ETC cycle. 3.1. Preparation of the sampling filters (diesel engines only) At least one hour before the test, each filter (pair) shall be placed in a closed, but unsealed Petri dish and placed in a weighing chamber for stabilisation. At the end of the stabilisation period, each filter (pair) shall be weighed and the tare weight shall be recorded. The filter (pair) shall then be stored in a closed Petri dish or sealed filter holder until needed for testing. If the filter (pair) is not used within eight hours of its removal from the weighing chamber, it must be conditioned and reweighed before use. 3.2. Installation of the measuring equipment The instrumentation and sample probes shall be installed as required. The tailpipe shall be connected to the full flow dilution system. 3.3. Starting the dilution system and the engine The dilution system and the engine shall be started and warmed up until all temperatures and pressures have stabilised at maximum power according to the recommendation of the manufacturer and good engineering practice. 3.4. Starting the particulate sampling system (diesel engines only) The particulate sampling system shall be started and running on by-pass. The particulate background level of the dilution air may be determined by passing dilution air through the particulate filters. If filtered dilution air is used, one measurement may be done prior to or after the test. If the dilution air is not filtered, measurements at the beginning and at the end of the cycle, may be done, and the values averaged. 3.5. Adjustment of the full flow dilution system The total diluted exhaust gas flow shall be set to eliminate water condensation in the system, and to obtain a maximum filter face temperature of 325 K (52 °C) or less (see Annex V, Section 2.3.1, DT). 3.6. Checking the analysers The emission analysers shall be set at zero and spanned. If sample bags are used, they shall be evacuated. 3.7. Engine starting procedure The stabilised engine shall be started according to the manufacturer's recommended starting procedure in the owner's manual, using either a production starter motor or the dynamometer. Optionally, the test may start directly from the engine preconditioning phase without shutting the engine off, when the engine has reached the idle speed. 3.8. Test cycle 3.8.1. Test sequence The test sequence shall be started, if the engine has reached idle speed. The test shall be performed according to the reference cycle as set out in Section 2 of this Appendix. Engine speed and torque command set points shall be issued at 5 Hz (10 Hz recommended) or greater. Feedback engine speed and torque shall be recorded at least once every second during the test cycle, and the signals may be electronically filtered. 3.8.2. Analyser response At the start of the engine or test sequence, if the cycle is started directly from the preconditioning, the measuring equipment shall be started, simultaneously:  start collecting or analysing dilution air;  start collecting or analysing diluted exhaust gas;  start measuring the amount of diluted exhaust gas (CVS) and the required temperatures and pressures;  start recording the feedback data of speed and torque of the dynamometer. HC and NOx shall be measured continuously in the dilution tunnel with a frequency of 2 Hz. The average concentrations shall be determined by integrating the analyser signals over the test cycle. The system response time shall be no greater than 20 s, and shall be coordinated with CVS flow fluctuations and sampling time/test cycle offsets, if necessary. CO, CO2, NMHC and CH4 shall be determined by integration or by analysing the concentrations in the sample bag, collected over the cycle. The concentrations of the gaseous pollutants in the dilution air shall be determined by integration or by collecting into the background bag. All other values shall be recorded with a minimum of one measurement per second (1 Hz). 3.8.3. Particulate sampling (diesel engines only) At the start of the engine or test sequence, if the cycle is started directly from the preconditioning, the particulate sampling system shall be switched from by-pass to collecting particulates. If no flow compensation is used, the sample pump(s) shall be adjusted so that the flow rate through the particulate sample probe or transfer tube is maintained at a value within ± 5 % of the set flow rate. If flow compensation (i.e. proportional control of sample flow) is used, it must be demonstrated that the ratio of main tunnel flow to particulate sample flow does not change by more than ± 5 % of its set value (except for the first 10 seconds of sampling). Note: For double dilution operation, sample flow is the net difference between the flow rate through the sample filters and the secondary dilution air flow rate. The average temperature and pressure at the gas meter(s) or flow instrumentation inlet shall be recorded. If the set flow rate cannot be maintained over the complete cycle (within ± 5 %) because of high particulate loading on the filter, the test shall be voided. The test shall be rerun using a lower flow rate and/or a larger diameter filter. 3.8.4. Engine stalling If the engine stalls anywhere during the test cycle, the engine shall be preconditioned and restarted, and the test repeated. If a malfunction occurs in any of the required test equipment during the test cycle, the test shall be voided. 3.8.5. Operations after test At the completion of the test, the measurement of the diluted exhaust gas volume, the gas flow into the collecting bags and the particulate sample pump shall be stopped. For an integrating analyser system, sampling shall continue until system response times have elapsed. The concentrations of the collecting bags, if used, shall be analysed as soon as possible and in any case not later than 20 minutes after the end of the test cycle. After the emission test, a zero gas and the same span gas shall be used for re-checking the analysers. The test will be considered acceptable if the difference between the pre-test and post-test results is less than 2 % of the span gas value. For diesel engines only, the particulate filters shall be returned to the weighing chamber no later than one hour after completion of the test and shall be conditioned in a closed, but unsealed Petri dish for at least one hour, but not more than 80 hours before weighing. 3.9. Verification of the test run 3.9.1. Data shift To minimise the biasing effect of the time lag between the feedback and reference cycle values, the entire engine speed and torque feedback signal sequence may be advanced or delayed in time with respect to the reference speed and torque sequence. If the feedback signals are shifted, both speed and torque must be shifted the same amount in the same direction. 3.9.2. Calculation of the cycle work The actual cycle work Wact (kWh) shall be calculated using each pair of engine feedback speed and torque values recorded. This shall be done after any feedback data shift has occurred, if this option is selected. The actual cycle work Wact is used for comparison to the reference cycle work Wref and for calculating the brake specific emissions (see Sections 4.4 and 5.2). The same methodology shall be used for integrating both reference and actual engine power. If values are to be determined between adjacent reference or adjacent measured values, linear interpolation shall be used. In integrating the reference and actual cycle work, all negative torque values shall be set equal to zero and included. If integration is performed at a frequency of less than 5 Hertz, and if, during a given time segment, the torque value changes from positive to negative or negative to positive, the negative portion shall be computed and set equal to zero. The positive portion shall be included in the integrated value. Wact shall be between - 15 % and + 5 % of Wref 3.9.3. Validation statistics of the test cycle Linear regressions of the feedback values on the reference values shall be performed for speed, torque and power. This shall be done after any feedback data shift has occurred, if this option is selected. The method of least squares shall be used, with the best fit equation having the form: where: y = feedback (actual) value of speed (min-1), torque (Nm), or power (kW) m = slope of the regression line x = reference value of speed (min-1), torque (Nm), or power (kW) b = y intercept of the regression line The standard error of estimate (SE) of y on x and the coefficient of determination (r2) shall be calculated for each regression line. It is recommended that this analysis be performed at 1 Hertz. All negative reference torque values and the associated feedback values shall be deleted from the calculation of cycle torque and power validation statistics. For a test to be considered valid, the criteria of Table 6 must be met. Table 6 Regression line tolerances Speed Torque Power Standard error of estimate (SE) of Y on X Max 100 min 1 Max 13 % (15 %) (1) of power map maximum engine torque Max 8 % (15 %) (1) of power map maximum engine power Slope of the regression line, m 0,95 to 1,03 0,83 1,03 0,89 1,03 (0,83 1,03) (1) Coefficient of determination, r2 min 0,9700 (min 0,9500) (1) min 0,8800 (min 0,7500) (1) min 0,9100 (min 0,7500) (1) Y intercept of the regression line, b ± 50 min-1 ± 20 Nm or ± 2 % ( ± 20 Nm or ± 3 %) (1) of max torque whichever is greater ± 4 kW or ± 2 % ( ± 4 kW or ± 3 %) (1) of max power whichever is greater Point deletions from the regression analyses are permitted where noted in Table 7. Table 7 Permitted point deletions from regression analysis Conditions Points to be deleted Full load and torque feedback < torque reference Torque and/or power No load, not an idle point, and torque feedback > torque reference Torque and/or power No load/closed throttle, idle point and speed > reference idle speed Speed and/or power 4. CALCULATION OF THE GASEOUS EMISSIONS 4.1. Determination of the diluted exhaust gas flow The total diluted exhaust gas flow over the cycle (kg/test) shall be calculated from the measurement values over the cycle and the corresponding calibration data of the flow measurement device (V0 for PDP or KV for CFV, as determined in Annex III, Appendix 5, Section 2). The following formulae shall be applied, if the temperature of the diluted exhaust is kept constant over the cycle by using a heat exchanger ( ± 6 K for a PDP-CVS, ± 11 K for a CFV-CVS, see Annex V, Section 2.3). For the PDP-CVS system: MTOTW = 1,293 Ã  V0 Ã  Np Ã  (pB  p1) Ã  273 / (101,3 Ã  T) where: MTOTW = mass of the diluted exhaust gas on wet basis over the cycle, kg V0 = volume of gas pumped per revolution under test conditions, m3/rev NP = total revolutions of pump per test pB = atmospheric pressure in the test cell, kPa p1 = pressure depression below atmospheric at pump inlet, kPa T = average temperature of the diluted exhaust gas at pump inlet over the cycle, K For the CFV-CVS system: MTOTW = 1,293 Ã  t Ã  Kv Ã  pA / T0,5 where: MTOTW = mass of the diluted exhaust gas on wet basis over the cycle, kg t = cycle time, s Kv = calibration coefficient of the critical flow venturi for standard conditions pA = absolute pressure at venturi inlet, kPa T = absolute temperature at venturi inlet, K If a system with flow compensation is used (i.e. without heat exchanger), the instantaneous mass emissions shall be calculated and integrated over the cycle. In this case, the instantaneous mass of the diluted exhaust gas shall be calculated as follows: For the PDP-CVS system: MTOTW,i = 1,293 Ã  V0 Ã  Np,i Ã  (pB  p1) Ã  273 / (101,3 Ã  T) where: MTOTW,i = instantaneous mass of the diluted exhaust gas on wet basis, kg Np,i = total revolutions of pump per time interval For the CFV-CVS system: MTOTW,i = 1,293 Ã  Ã ti Ã  Kv Ã  pA / T0,5 where: MTOTW,i = instantaneous mass of the diluted exhaust gas on wet basis, kg Ã ti = time interval, s If the total sample mass of particulates (MSAM) and gaseous pollutants exceeds 0,5 % of the total CVS flow (MTOTW), the CVS flow shall be corrected for MSAM or the particulate sample flow shall be returned to the CVS prior to the flow measuring device (PDP or CFV). 4.2. NOx correction for humidity As the NOx emission depends on ambient air conditions, the NOx concentration shall be corrected for ambient air humidity with the factors given in the following formulae: (a) for diesel engines: (b) for gas engines: where: Ha = humidity of the intake air water per kg dry air in which: Ra = relative humidity of the intake air, % pa = saturation vapour pressure of the intake air, kPa pB = total barometric pressure, kPa 4.3. Calculation of the emission mass flow 4.3.1. Systems with constant mass flow For systems with heat exchanger, the mass of the pollutants (g/test) shall be determined from the following equations: where: NOx conc, COconc, HCconc (2), NMHCconc = average background corrected concentrations over the cycle from integration (mandatory for NOx and HC) or bag measurement, ppm MTOTW = total mass of diluted exhaust gas over the cycle as determined in Section 4.1, kg KH,D = humidity correction factor for diesel engines as determined in Section 4.2 KH,G = humidity correction factor for gas engines as determined in Section 4.2 Concentrations measured on a dry basis shall be converted to a wet basis in accordance with Annex III, Appendix 1, Section 4.2. The determination of NMHCconc depends on the method used (see Annex III, Appendix 4, Section 3.3.4). In both cases, the CH4 concentration shall be determined and subtracted from the HC concentration as follows: (a) GC method (b) NMC method where: HC(wCutter) = HC concentration with the sample gas flowing through the NMC HC(w/oCutter) = HC concentration with the sample gas bypassing the NMC CEM = methane efficiency as determined per Annex III, Appendix 5, Section 1.8.4.1 CEE = ethane efficiency as determined per Annex III, Appendix 5, Section 1.8.4.2 4.3.1.1. Determination of the background corrected concentrations The average background concentration of the gaseous pollutants in the dilution air shall be subtracted from measured concentrations to get the net concentrations of the pollutants. The average values of the background concentrations can be determined by the sample bag method or by continuous measurement with integration. The following formula shall be used. where: conc = concentration of the respective pollutant in the diluted exhaust gas, corrected by the amount of the respective pollutant contained in the dilution air, ppm conce = concentration of the respective pollutant measured in the diluted exhaust gas, ppm concd = concentration of the respective pollutant measured in the dilution air, ppm DF = dilution factor The dilution factor shall be calculated as follows: (a) for diesel and LPG fuelled gas engines (b) for NG-fuelled gas engines where: CO2, conce = concentration of CO2 in the diluted exhaust gas, % vol HCconce = concentration of HC in the diluted exhaust gas, ppm C1 NMHCconce = concentration of NMHC in the diluted exhaust gas, ppm C1 COconce = concentration of CO in the diluted exhaust gas, ppm FS = stoichiometric factor Concentrations measured on dry basis shall be converted to a wet basis in accordance with Annex III, Appendix 1, Section 4.2. The stoichiometric factor shall be calculated as follows: where: x, y = fuel composition CxHy Alternatively, if the fuel composition is not known, the following stoichiometric factors may be used: FS (diesel) = 13,4 FS (LPG) = 11,6 FS (NG) = 9,5 4.3.2. Systems with flow compensation For systems without heat exchanger, the mass of the pollutants (g/test) shall be determined by calculating the instantaneous mass emissions and integrating the instantaneous values over the cycle. Also, the background correction shall be applied directly to the instantaneous concentration value. The following formulae shall be applied: where: conce = concentration of the respective pollutant measured in the diluted exhaust gas, ppm concd = concentration of the respective pollutant measured in the dilution air, ppm MTOTW,i = instantaneous mass of the diluted exhaust gas (see Section 4.1), kg MTOTW = total mass of diluted exhaust gas over the cycle (see Section 4.1), kg KH,D = humidity correction factor for diesel engines as determined in Section 4.2 KH,G = humidity correction factor for gas engines as determined in Section 4.2 DF = dilution factor as determined in Section 4.3.1.1 4.4. Calculation of the specific emissions The emissions (g/kWh) shall be calculated for all individual components in the following way: (diesel and gas engines) (diesel and gas engines) (diesel and LPG fuelled gas engines) (NG fuelled gas engines) (NG fuelled gas engines) where: Wact = actual cycle work as determined in Section 3.9.2, kWh 5. CALCULATION OF THE PARTICULATE EMISSION (DIESEL ENGINES ONLY) 5.1. Calculation of the mass flow The particulate mass (g/test) shall be calculated as follows: where: Mf = particulate mass sampled over the cycle, mg MTOTW = total mass of diluted exhaust gas over the cycle as determined in Section 4.1, kg MSAM = mass of diluted exhaust gas taken from the dilution tunnel for collecting particulates, kg and: Mf = Mf,p + Mf,b if weighed separately, mg Mf,p = particulate mass collected on the primary filter, mg Mf,b = particulate mass collected on the back-up filter, mg If a double dilution system is used, the mass of the secondary dilution air shall be subtracted from the total mass of the double diluted exhaust gas sampled through the particulate filters where: MTOT = mass of double diluted exhaust gas through particulate filter, kg MSEC = mass of secondary dilution air, kg If the particulate background level of the dilution air is determined in accordance with Section 3.4, the particulate mass may be background corrected. In this case, the particulate mass (g/test) shall be calculated as follows: where: Mf, MSAM, MTOTW = see above MDIL = mass of primary dilution air sampled by background particulate sampler, kg Md = mass of the collected background particulates of the primary dilution air, mg DF = dilution factor as determined in Section 4.3.1.1 5.2. Calculation of the specific emission The particulate emission (g/kWh) shall be calculated in the following way: where: Wact = actual cycle work as determined in Section 3.9.2, kWh. (1) Until 1 October 2005, the figures shown in brackets may be used for the type-approval testing of gas engines. The Commission shall report on the development of gas engine technology to confirm or modify the regression line tolerances applicable to gas engines given in this table. (2) Based on C1 equivalent. Appendix 3 ETC ENGINE DYNAMOMETER SCHEDULE Time s Normal speed % Normal torque % 1 0 0 2 0 0 3 0 0 4 0 0 5 0 0 6 0 0 7 0 0 8 0 0 9 0 0 10 0 0 11 0 0 12 0 0 13 0 0 14 0 0 15 0 0 16 0,1 1,5 17 23,1 21,5 18 12,6 28,5 19 21,8 71 20 19,7 76,8 21 54,6 80,9 22 71,3 4,9 23 55,9 18,1 24 72 85,4 25 86,7 61,8 26 51,7 0 27 53,4 48,9 28 34,2 87,6 29 45,5 92,7 30 54,6 99,5 31 64,5 96,8 32 71,7 85,4 33 79,4 54,8 34 89,7 99,4 35 57,4 0 36 59,7 30,6 37 90,1 m 38 82,9 m 39 51,3 m 40 28,5 m 41 29,3 m 42 26,7 m 43 20,4 m 44 14,1 0 45 6,5 0 46 0 0 47 0 0 48 0 0 49 0 0 50 0 0 51 0 0 52 0 0 53 0 0 54 0 0 55 0 0 56 0 0 57 0 0 58 0 0 59 0 0 60 0 0 61 0 0 62 25,5 11,1 63 28,5 20,9 64 32 73,9 65 4 82,3 66 34,5 80,4 67 64,1 86 68 58 0 69 50,3 83,4 70 66,4 99,1 71 81,4 99,6 72 88,7 73,4 73 52,5 0 74 46,4 58,5 75 48,6 90,9 76 55,2 99,4 77 62,3 99 78 68,4 91,5 79 74,5 73,7 80 38 0 81 41,8 89,6 82 47,1 99,2 83 52,5 99,8 84 56,9 80,8 85 58,3 11,8 86 56,2 m 87 52 m 88 43,3 m 89 36,1 m 90 27,6 m 91 21,1 m 92 8 0 93 0 0 94 0 0 95 0 0 96 0 0 97 0 0 98 0 0 99 0 0 100 0 0 101 0 0 102 0 0 103 0 0 104 0 0 105 0 0 106 0 0 107 0 0 108 11,6 14,8 109 0 0 110 27,2 74,8 111 17 76,9 112 36 78 113 59,7 86 114 80,8 17,9 115 49,7 0 116 65,6 86 117 78,6 72,2 118 64,9 m 119 44,3 m 120 51,4 83,4 121 58,1 97 122 69,3 99,3 123 72 20,8 124 72,1 m 125 65,3 m 126 64 m 127 59,7 m 128 52,8 m 129 45,9 m 130 38,7 m 131 32,4 m 132 27 m 133 21,7 m 134 19,1 0,4 135 34,7 14 136 16,4 48,6 137 0 11,2 138 1,2 2,1 139 30,1 19,3 140 30 73,9 141 54,4 74,4 142 77,2 55,6 143 58,1 0 144 45 82,1 145 68,7 98,1 146 85,7 67,2 147 60,2 0 148 59,4 98 149 72,7 99,6 150 79,9 45 151 44,3 0 152 41,5 84,4 153 56,2 98,2 154 65,7 99,1 155 74,4 84,7 156 54,4 0 157 47,9 89,7 158 54,5 99,5 159 62,7 96,8 160 62,3 0 161 46,2 54,2 162 44,3 83,2 163 48,2 13,3 164 51 m 165 50 m 166 49,2 m 167 49,3 m 168 49,9 m 169 51,6 m 170 49,7 m 171 48,5 m 172 50,3 72,5 173 51,1 84,5 174 54,6 64,8 175 56,6 76,5 176 58 m 177 53,6 m 178 40,8 m 179 32,9 m 180 26,3 m 181 20,9 m 182 10 0 183 0 0 184 0 0 185 0 0 186 0 0 187 0 0 188 0 0 189 0 0 190 0 0 191 0 0 192 0 0 193 0 0 194 0 0 195 0 0 196 0 0 197 0 0 198 0 0 199 0 0 200 0 0 201 0 0 202 0 0 203 0 0 204 0 0 205 0 0 206 0 0 207 0 0 208 0 0 209 0 0 210 0 0 211 0 0 212 0 0 213 0 0 214 0 0 215 0 0 216 0 0 217 0 0 218 0 0 219 0 0 220 0 0 221 0 0 222 0 0 223 0 0 224 0 0 225 21,2 62,7 226 30,8 75,1 227 5,9 82,7 228 34,6 80,3 229 59,9 87 230 84,3 86,2 231 68,7 m 232 43,6 m 233 41,5 85,4 234 49,9 94,3 235 60,8 99 236 70,2 99,4 237 81,1 92,4 238 49,2 0 239 56 86,2 240 56,2 99,3 241 61,7 99 242 69,2 99,3 243 74,1 99,8 244 72,4 8,4 245 71,3 0 246 71,2 9,1 247 67,1 m 248 65,5 m 249 64,4 m 250 62,9 25,6 251 62,2 35,6 252 62,9 24,4 253 58,8 m 254 56,9 m 255 54,5 m 256 51,7 17 257 56,2 78,7 258 59,5 94,7 259 65,5 99,1 260 71,2 99,5 261 76,6 99,9 262 79 0 263 52,9 97,5 264 53,1 99,7 265 59 99,1 266 62,2 99 267 65 99,1 268 69 83,1 269 69,9 28,4 270 70,6 12,5 271 68,9 8,4 272 69,8 9,1 273 69,6 7 274 65,7 m 275 67,1 m 276 66,7 m 277 65,6 m 278 64,5 m 279 62,9 m 280 59,3 m 281 54,1 m 282 51,3 m 283 47,9 m 284 43,6 m 285 39,4 m 286 34,7 m 287 29,8 m 288 20,9 73,4 289 36,9 m 290 35,5 m 291 20,9 m 292 49,7 11,9 293 42,5 m 294 32 m 295 23,6 m 296 19,1 0 297 15,7 73,5 298 25,1 76,8 299 34,5 81,4 300 44,1 87,4 301 52,8 98,6 302 63,6 99 303 73,6 99,7 304 62,2 m 305 29,2 m 306 46,4 22 307 47,3 13,8 308 47,2 12,5 309 47,9 11,5 310 47,8 35,5 311 49,2 83,3 312 52,7 96,4 313 57,4 99,2 314 61,8 99 315 66,4 60,9 316 65,8 m 317 59 m 318 50,7 m 319 41,8 m 320 34,7 m 321 28,7 m 322 25,2 m 323 43 24,8 324 38,7 0 325 48,1 31,9 326 40,3 61 327 42,4 52,1 328 46,4 47,7 329 46,9 30,7 330 46,1 23,1 331 45,7 23,2 332 45,5 31,9 333 46,4 73,6 334 51,3 60,7 335 51,3 51,1 336 53,2 46,8 337 53,9 50 338 53,4 52,1 339 53,8 45,7 340 50,6 22,1 341 47,8 26 342 41,6 17,8 343 38,7 29,8 344 35,9 71,6 345 34,6 47,3 346 34,8 80,3 347 35,9 87,2 348 38,8 90,8 349 41,5 94,7 350 47,1 99,2 351 53,1 99,7 352 46,4 0 353 42,5 0,7 354 43,6 58,6 355 47,1 87,5 356 54,1 99,5 357 62,9 99 358 72,6 99,6 359 82,4 99,5 360 88 99,4 361 46,4 0 362 53,4 95,2 363 58,4 99,2 364 61,5 99 365 64,8 99 366 68,1 99,2 367 73,4 99,7 368 73,3 29,8 369 73,5 14,6 370 68,3 0 371 45,4 49,9 372 47,2 75,7 373 44,5 9 374 47,8 10,3 375 46,8 15,9 376 46,9 12,7 377 46,8 8,9 378 46,1 6,2 379 46,1 m 380 45,5 m 381 44,7 m 382 43,8 m 383 41 m 384 41,1 6,4 385 38 6,3 386 35,9 0,3 387 33,5 0 388 53,1 48,9 389 48,3 m 390 49,9 m 391 48 m 392 45,3 m 393 41,6 3,1 394 44,3 79 395 44,3 89,5 396 43,4 98,8 397 44,3 98,9 398 43 98,8 399 42,2 98,8 400 42,7 98,8 401 45 99 402 43,6 98,9 403 42,2 98,8 404 44,8 99 405 43,4 98,8 406 45 99 407 42,2 54,3 408 61,2 31,9 409 56,3 72,3 410 59,7 99,1 411 62,3 99 412 67,9 99,2 413 69,5 99,3 414 73,1 99,7 415 77,7 99,8 416 79,7 99,7 417 82,5 99,5 418 85,3 99,4 419 86,6 99,4 420 89,4 99,4 421 62,2 0 422 52,7 96,4 423 50,2 99,8 424 49,3 99,6 425 52,2 99,8 426 51,3 100 427 51,3 100 428 51,1 100 429 51,1 100 430 51,8 99,9 431 51,3 100 432 51,1 100 433 51,3 100 434 52,3 99,8 435 52,9 99,7 436 53,8 99,6 437 51,7 99,9 438 53,5 99,6 439 52 99,8 440 51,7 99,9 441 53,2 99,7 442 54,2 99,5 443 55,2 99,4 444 53,8 99,6 445 53,1 99,7 446 55 99,4 447 57 99,2 448 61,5 99 449 59,4 5,7 450 59 0 451 57,3 59,8 452 64,1 99 453 70,9 90,5 454 58 0 455 41,5 59,8 456 44,1 92,6 457 46,8 99,2 458 47,2 99,3 459 51 100 460 53,2 99,7 461 53,1 99,7 462 55,9 53,1 463 53,9 13,9 464 52,5 m 465 51,7 m 466 51,5 52,2 467 52,8 80 468 54,9 95 469 57,3 99,2 470 60,7 99,1 471 62,4 m 472 60,1 m 473 53,2 m 474 44 m 475 35,2 m 476 30,5 m 477 26,5 m 478 22,5 m 479 20,4 m 480 19,1 m 481 19,1 m 482 13,4 m 483 6,7 m 484 3,2 m 485 14,3 63,8 486 34,1 0 487 23,9 75,7 488 31,7 79,2 489 32,1 19,4 490 35,9 5,8 491 36,6 0,8 492 38,7 m 493 38,4 m 494 39,4 m 495 39,7 m 496 40,5 m 497 40,8 m 498 39,7 m 499 39,2 m 500 38,7 m 501 32,7 m 502 30,1 m 503 21,9 m 504 12,8 0 505 0 0 506 0 0 507 0 0 508 0 0 509 0 0 510 0 0 511 0 0 512 0 0 513 0 0 514 30,5 25,6 515 19,7 56,9 516 16,3 45,1 517 27,2 4,6 518 21,7 1,3 519 29,7 28,6 520 36,6 73,7 521 61,3 59,5 522 40,8 0 523 36,6 27,8 524 39,4 80,4 525 51,3 88,9 526 58,5 11,1 527 60,7 m 528 54,5 m 529 51,3 m 530 45,5 m 531 40,8 m 532 38,9 m 533 36,6 m 534 36,1 72,7 535 44,8 78,9 536 51,6 91,1 537 59,1 99,1 538 66 99,1 539 75,1 99,9 540 81 8 541 39,1 0 542 53,8 89,7 543 59,7 99,1 544 64,8 99 545 70,6 96,1 546 72,6 19,6 547 72 6,3 548 68,9 0,1 549 67,7 m 550 66,8 m 551 64,3 16,9 552 64,9 7 553 63,6 12,5 554 63 7,7 555 64,4 38,2 556 63 11,8 557 63,6 0 558 63,3 5 559 60,1 9,1 560 61 8,4 561 59,7 0,9 562 58,7 m 563 56 m 564 53,9 m 565 52,1 m 566 49,9 m 567 46,4 m 568 43,6 m 569 40,8 m 570 37,5 m 571 27,8 m 572 17,1 0,6 573 12,2 0,9 574 11,5 1,1 575 8,7 0,5 576 8 0,9 577 5,3 0,2 578 4 0 579 3,9 0 580 0 0 581 0 0 582 0 0 583 0 0 584 0 0 585 0 0 586 0 0 587 8,7 22,8 588 16,2 49,4 589 23,6 56 590 21,1 56,1 591 23,6 56 592 46,2 68,8 593 68,4 61,2 594 58,7 m 595 31,6 m 596 19,9 8,8 597 32,9 70,2 598 43 79 599 57,4 98,9 600 72,1 73,8 601 53 0 602 48,1 86 603 56,2 99 604 65,4 98,9 605 72,9 99,7 606 67,5 m 607 39 m 608 41,9 38,1 609 44,1 80,4 610 46,8 99,4 611 48,7 99,9 612 50,5 99,7 613 52,5 90,3 614 51 1,8 615 50 m 616 49,1 m 617 47 m 618 43,1 m 619 39,2 m 620 40,6 0,5 621 41,8 53,4 622 44,4 65,1 623 48,1 67,8 624 53,8 99,2 625 58,6 98,9 626 63,6 98,8 627 68,5 99,2 628 72,2 89,4 629 77,1 0 630 57,8 79,1 631 60,3 98,8 632 61,9 98,8 633 63,8 98,8 634 64,7 98,9 635 65,4 46,5 636 65,7 44,5 637 65,6 3,5 638 49,1 0 639 50,4 73,1 640 50,5 m 641 51 m 642 49,4 m 643 49,2 m 644 48,6 m 645 47,5 m 646 46,5 m 647 46 11,3 648 45,6 42,8 649 47,1 83 650 46,2 99,3 651 47,9 99,7 652 49,5 99,9 653 50,6 99,7 654 51 99,6 655 53 99,3 656 54,9 99,1 657 55,7 99 658 56 99 659 56,1 9,3 660 55,6 m 661 55,4 m 662 54,9 51,3 663 54,9 59,8 664 54 39,3 665 53,8 m 666 52 m 667 50,4 m 668 50,6 0 669 49,3 41,7 670 50 73,2 671 50,4 99,7 672 51,9 99,5 673 53,6 99,3 674 54,6 99,1 675 56 99 676 55,8 99 677 58,4 98,9 678 59,9 98,8 679 60,9 98,8 680 63 98,8 681 64,3 98,9 682 64,8 64 683 65,9 46,5 684 66,2 28,7 685 65,2 1,8 686 65 6,8 687 63,6 53,6 688 62,4 82,5 689 61,8 98,8 690 59,8 98,8 691 59,2 98,8 692 59,7 98,8 693 61,2 98,8 694 62,2 49,4 695 62,8 37,2 696 63,5 46,3 697 64,7 72,3 698 64,7 72,3 699 65,4 77,4 700 66,1 69,3 701 64,3 m 702 64,3 m 703 63 m 704 62,2 m 705 61,6 m 706 62,4 m 707 62,2 m 708 61 m 709 58,7 m 710 55,5 m 711 51,7 m 712 49,2 m 713 48,8 40,4 714 47,9 m 715 46,2 m 716 45,6 9,8 717 45,6 34,5 718 45,5 37,1 719 43,8 m 720 41,9 m 721 41,3 m 722 41,4 m 723 41,2 m 724 41,8 m 725 41,8 m 726 43,2 17,4 727 45 29 728 44,2 m 729 43,9 m 730 38 10,7 731 56,8 m 732 57,1 m 733 52 m 734 44,4 m 735 40,2 m 736 39,2 16,5 737 38,9 73,2 738 39,9 89,8 739 42,3 98,6 740 43,7 98,8 741 45,5 99,1 742 45,6 99,2 743 48,1 99,7 744 49 100 745 49,8 99,9 746 49,8 99,9 747 51,9 99,5 748 52,3 99,4 749 53,3 99,3 750 52,9 99,3 751 54,3 99,2 752 55,5 99,1 753 56,7 99 754 61,7 98,8 755 64,3 47,4 756 64,7 1,8 757 66,2 m 758 49,1 m 759 52,1 46 760 52,6 61 761 52,9 0 762 52,3 20,4 763 54,2 56,7 764 55,4 59,8 765 56,1 49,2 766 56,8 33,7 767 57,2 96 768 58,6 98,9 769 59,5 98,8 770 61,2 98,8 771 62,1 98,8 772 62,7 98,8 773 62,8 98,8 774 64 98,9 775 63,2 46,3 776 62,4 m 777 60,3 m 778 58,7 m 779 57,2 m 780 56,1 m 781 56 9,3 782 55,2 26,3 783 54,8 42,8 784 55,7 47,1 785 56,6 52,4 786 58 50,3 787 58,6 20,6 788 58,7 m 789 59,3 m 790 58,6 m 791 60,5 9,7 792 59,2 9,6 793 59,9 9,6 794 59,6 9,6 795 59,9 6,2 796 59,9 9,6 797 60,5 13,1 798 60,3 20,7 799 59,9 31 800 60,5 42 801 61,5 52,5 802 60,9 51,4 803 61,2 57,7 804 62,8 98,8 805 63,4 96,1 806 64,6 45,4 807 64,1 5 808 63 3,2 809 62,7 14,9 810 63,5 35,8 811 64,1 73,3 812 64,3 37,4 813 64,1 21 814 63,7 21 815 62,9 18 816 62,4 32,7 817 61,7 46,2 818 59,8 45,1 819 57,4 43,9 820 54,8 42,8 821 54,3 65,2 822 52,9 62,1 823 52,4 30,6 824 50,4 m 825 48,6 m 826 47,9 m 827 46,8 m 828 46,9 9,4 829 49,5 41,7 830 50,5 37,8 831 52,3 20,4 832 54,1 30,7 833 56,3 41,8 834 58,7 26,5 835 57,3 m 836 59 m 837 59,8 m 838 60,3 m 839 61,2 m 840 61,8 m 841 62,5 m 842 62,4 m 843 61,5 m 844 63,7 m 845 61,9 m 846 61,6 29,7 847 60,3 m 848 59,2 m 849 57,3 m 850 52,3 m 851 49,3 m 852 47,3 m 853 46,3 38,8 854 46,8 35,1 855 46,6 m 856 44,3 m 857 43,1 m 858 42,4 2,1 859 41,8 2,4 860 43,8 68,8 861 44,6 89,2 862 46 99,2 863 46,9 99,4 864 47,9 99,7 865 50,2 99,8 866 51,2 99,6 867 52,3 99,4 868 53 99,3 869 54,2 99,2 870 55,5 99,1 871 56,7 99 872 57,3 98,9 873 58 98,9 874 60,5 31,1 875 60,2 m 876 60,3 m 877 60,5 6,3 878 61,4 19,3 879 60,3 1,2 880 60,5 2,9 881 61,2 34,1 882 61,6 13,2 883 61,5 16,4 884 61,2 16,4 885 61,3 m 886 63,1 m 887 63,2 4,8 888 62,3 22,3 889 62 38,5 890 61,6 29,6 891 61,6 26,6 892 61,8 28,1 893 62 29,6 894 62 16,3 895 61,1 m 896 61,2 m 897 60,7 19,2 898 60,7 32,5 899 60,9 17,8 900 60,1 19,2 901 59,3 38,2 902 59,9 45 903 59,4 32,4 904 59,2 23,5 905 59,5 40,8 906 58,3 m 907 58,2 m 908 57,6 m 909 57,1 m 910 57 0,6 911 57 26,3 912 56,5 29,2 913 56,3 20,5 914 56,1 m 915 55,2 m 916 54,7 17,5 917 55,2 29,2 918 55,2 29,2 919 55,9 16 920 55,9 26,3 921 56,1 36,5 922 55,8 19 923 55,9 9,2 924 55,8 21,9 925 56,4 42,8 926 56,4 38 927 56,4 11 928 56,4 35,1 929 54 7,3 930 53,4 5,4 931 52,3 27,6 932 52,1 32 933 52,3 33,4 934 52,2 34,9 935 52,8 60,1 936 53,7 69,7 937 54 70,7 938 55,1 71,7 939 55,2 46 940 54,7 12,6 941 52,5 0 942 51,8 24,7 943 51,4 43,9 944 50,9 71,1 945 51,2 76,8 946 50,3 87,5 947 50,2 99,8 948 50,9 100 949 49,9 99,7 950 50,9 100 951 49,8 99,7 952 50,4 99,8 953 50,4 99,8 954 49,7 99,7 955 51 100 956 50,3 99,8 957 50,2 99,8 958 49,9 99,7 959 50,9 100 960 50 99,7 961 50,2 99,8 962 50,2 99,8 963 49,9 99,7 964 50,4 99,8 965 50,2 99,8 966 50,3 99,8 967 49,9 99,7 968 51,1 100 969 50,6 99,9 970 49,9 99,7 971 49,6 99,6 972 49,4 99,6 973 49 99,5 974 49,8 99,7 975 50,9 100 976 50,4 99,8 977 49,8 99,7 978 49,1 99,5 979 50,4 99,8 980 49,8 99,7 981 49,3 99,5 982 49,1 99,5 983 49,9 99,7 984 49,1 99,5 985 50,4 99,8 986 50,9 100 987 51,4 99,9 988 51,5 99,9 989 52,2 99,7 990 52,8 74,1 991 53,3 46 992 53,6 36,4 993 53,4 33,5 994 53,9 58,9 995 55,2 73,8 996 55,8 52,4 997 55,7 9,2 998 55,8 2,2 999 56,4 33,6 1000 55,4 m 1001 55,2 m 1002 55,8 26,3 1003 55,8 23,3 1004 56,4 50,2 1005 57,6 68,3 1006 58,8 90,2 1007 59,9 98,9 1008 62,3 98,8 1009 63,1 74,4 1010 63,7 49,4 1011 63,3 9,8 1012 48 0 1013 47,9 73,5 1014 49,9 99,7 1015 49,9 48,8 1016 49,6 2,3 1017 49,9 m 1018 49,3 m 1019 49,7 47,5 1020 49,1 m 1021 49,4 m 1022 48,3 m 1023 49,4 m 1024 48,5 m 1025 48,7 m 1026 48,7 m 1027 49,1 m 1028 49 m 1029 49,8 m 1030 48,7 m 1031 48,5 m 1032 49,3 31,3 1033 49,7 45,3 1034 48,3 44,5 1035 49,8 61 1036 49,4 64,3 1037 49,8 64,4 1038 50,5 65,6 1039 50,3 64,5 1040 51,2 82,9 1041 50,5 86 1042 50,6 89 1043 50,4 81,4 1044 49,9 49,9 1045 49,1 20,1 1046 47,9 24 1047 48,1 36,2 1048 47,5 34,5 1049 46,9 30,3 1050 47,7 53,5 1051 46,9 61,6 1052 46,5 73,6 1053 48 84,6 1054 47,2 87,7 1055 48,7 80 1056 48,7 50,4 1057 47,8 38,6 1058 48,8 63,1 1059 47,4 5 1060 47,3 47,4 1061 47,3 49,8 1062 46,9 23,9 1063 46,7 44,6 1064 46,8 65,2 1065 46,9 60,4 1066 46,7 61,5 1067 45,5 m 1068 45,5 m 1069 44,2 m 1070 43 m 1071 42,5 m 1072 41 m 1073 39,9 m 1074 39,9 38,2 1075 40,1 48,1 1076 39,9 48 1077 39,4 59,3 1078 43,8 19,8 1079 52,9 0 1080 52,8 88,9 1081 53,4 99,5 1082 54,7 99,3 1083 56,3 99,1 1084 57,5 99 1085 59 98,9 1086 59,8 98,9 1087 60,1 98,9 1088 61,8 48,3 1089 61,8 55,6 1090 61,7 59,8 1091 62 55,6 1092 62,3 29,6 1093 62 19,3 1094 61,3 7,9 1095 61,1 19,2 1096 61,2 43 1097 61,1 59,7 1098 61,1 98,8 1099 61,3 98,8 1100 61,3 26,6 1101 60,4 m 1102 58,8 m 1103 57,7 m 1104 56 m 1105 54,7 m 1106 53,3 m 1107 52,6 23,2 1108 53,4 84,2 1109 53,9 99,4 1110 54,9 99,3 1111 55,8 99,2 1112 57,1 99 1113 56,5 99,1 1114 58,9 98,9 1115 58,7 98,9 1116 59,8 98,9 1117 61 98,8 1118 60,7 19,2 1119 59,4 m 1120 57,9 m 1121 57,6 m 1122 56,3 m 1123 55 m 1124 53,7 m 1125 52,1 m 1126 51,1 m 1127 49,7 25,8 1128 49,1 46,1 1129 48,7 46,9 1130 48,2 46,7 1131 48 70 1132 48 70 1133 47,2 67,6 1134 47,3 67,6 1135 46,6 74,7 1136 47,4 13 1137 46,3 m 1138 45,4 m 1139 45,5 24,8 1140 44,8 73,8 1141 46,6 99 1142 46,3 98,9 1143 48,5 99,4 1144 49,9 99,7 1145 49,1 99,5 1146 49,1 99,5 1147 51 100 1148 51,5 99,9 1149 50,9 100 1150 51,6 99,9 1151 52,1 99,7 1152 50,9 100 1153 52,2 99,7 1154 51,5 98,3 1155 51,5 47,2 1156 50,8 78,4 1157 50,3 83 1158 50,3 31,7 1159 49,3 31,3 1160 48,8 21,5 1161 47,8 59,4 1162 48,1 77,1 1163 48,4 87,6 1164 49,6 87,5 1165 51 81,4 1166 51,6 66,7 1167 53,3 63,2 1168 55,2 62 1169 55,7 43,9 1170 56,4 30,7 1171 56,8 23,4 1172 57 m 1173 57,6 m 1174 56,9 m 1175 56,4 4 1176 57 23,4 1177 56,4 41,7 1178 57 49,2 1179 57,7 56,6 1180 58,6 56,6 1181 58,9 64 1182 59,4 68,2 1183 58,8 71,4 1184 60,1 71,3 1185 60,6 79,1 1186 60,7 83,3 1187 60,7 77,1 1188 60 73,5 1189 60,2 55,5 1190 59,7 54,4 1191 59,8 73,3 1192 59,8 77,9 1193 59,8 73,9 1194 60 76,5 1195 59,5 82,3 1196 59,9 82,8 1197 59,8 65,8 1198 59 48,6 1199 58,9 62,2 1200 59,1 70,4 1201 58,9 62,1 1202 58,4 67,4 1203 58,7 58,9 1204 58,3 57,7 1205 57,5 57,8 1206 57,2 57,6 1207 57,1 42,6 1208 57 70,1 1209 56,4 59,6 1210 56,7 39 1211 55,9 68,1 1212 56,3 79,1 1213 56,7 89,7 1214 56 89,4 1215 56 93,1 1216 56,4 93,1 1217 56,7 94,4 1218 56,9 94,8 1219 57 94,1 1220 57,7 94,3 1221 57,5 93,7 1222 58,4 93,2 1223 58,7 93,2 1224 58,2 93,7 1225 58,5 93,1 1226 58,8 86,2 1227 59 72,9 1228 58,2 59,9 1229 57,6 8,5 1230 57,1 47,6 1231 57,2 74,4 1232 57 79,1 1233 56,7 67,2 1234 56,8 69,1 1235 56,9 71,3 1236 57 77,3 1237 57,4 78,2 1238 57,3 70,6 1239 57,7 64 1240 57,5 55,6 1241 58,6 49,6 1242 58,2 41,1 1243 58,8 40,6 1244 58,3 21,1 1245 58,7 24,9 1246 59,1 24,8 1247 58,6 m 1248 58,8 m 1249 58,8 m 1250 58,7 m 1251 59,1 m 1252 59,1 m 1253 59,4 m 1254 60,6 2,6 1255 59,6 m 1256 60,1 m 1257 60,6 m 1258 59,6 4,1 1259 60,7 7,1 1260 60,5 m 1261 59,7 m 1262 59,6 m 1263 59,8 m 1264 59,6 4,9 1265 60,1 5,9 1266 59,9 6,1 1267 59,7 m 1268 59,6 m 1269 59,7 22 1270 59,8 10,3 1271 59,9 10 1272 60,6 6,2 1273 60,5 7,3 1274 60,2 14,8 1275 60,6 8,2 1276 60,6 5,5 1277 61 14,3 1278 61 12 1279 61,3 34,2 1280 61,2 17,1 1281 61,5 15,7 1282 61 9,5 1283 61,1 9,2 1284 60,5 4,3 1285 60,2 7,8 1286 60,2 5,9 1287 60,2 5,3 1288 59,9 4,6 1289 59,4 21,5 1290 59,6 15,8 1291 59,3 10,1 1292 58,9 9,4 1293 58,8 9 1294 58,9 35,4 1295 58,9 30,7 1296 58,9 25,9 1297 58,7 22,9 1298 58,7 24,4 1299 59,3 61 1300 60,1 56 1301 60,5 50,6 1302 59,5 16,2 1303 59,7 50 1304 59,7 31,4 1305 60,1 43,1 1306 60,8 38,4 1307 60,9 40,2 1308 61,3 49,7 1309 61,8 45,9 1310 62 45,9 1311 62,2 45,8 1312 62,6 46,8 1313 62,7 44,3 1314 62,9 44,4 1315 63,1 43,7 1316 63,5 46,1 1317 63,6 40,7 1318 64,3 49,5 1319 63,7 27 1320 63,8 15 1321 63,6 18,7 1322 63,4 8,4 1323 63,2 8,7 1324 63,3 21,6 1325 62,9 19,7 1326 63 22,1 1327 63,1 20,3 1328 61,8 19,1 1329 61,6 17,1 1330 61 0 1331 61,2 22 1332 60,8 40,3 1333 61,1 34,3 1334 60,7 16,1 1335 60,6 16,6 1336 60,5 18,5 1337 60,6 29,8 1338 60,9 19,5 1339 60,9 22,3 1340 61,4 35,8 1341 61,3 42,9 1342 61,5 31 1343 61,3 19,2 1344 61 9,3 1345 60,8 44,2 1346 60,9 55,3 1347 61,2 56 1348 60,9 60,1 1349 60,7 59,1 1350 60,9 56,8 1351 60,7 58,1 1352 59,6 78,4 1353 59,6 84,6 1354 59,4 66,6 1355 59,3 75,5 1356 58,9 49,6 1357 59,1 75,8 1358 59 77,6 1359 59 67,8 1360 59 56,7 1361 58,8 54,2 1362 58,9 59,6 1363 58,9 60,8 1364 59,3 56,1 1365 58,9 48,5 1366 59,3 42,9 1367 59,4 41,4 1368 59,6 38,9 1369 59,4 32,9 1370 59,3 30,6 1371 59,4 30 1372 59,4 25,3 1373 58,8 18,6 1374 59,1 18 1375 58,5 10,6 1376 58,8 10,5 1377 58,5 8,2 1378 58,7 13,7 1379 59,1 7,8 1380 59,1 6 1381 59,1 6 1382 59,4 13,1 1383 59,7 22,3 1384 60,7 10,5 1385 59,8 9,8 1386 60,2 8,8 1387 59,9 8,7 1388 61 9,1 1389 60,6 28,2 1390 60,6 22 1391 59,6 23,2 1392 59,6 19 1393 60,6 38,4 1394 59,8 41,6 1395 60 47,3 1396 60,5 55,4 1397 60,9 58,7 1398 61,3 37,9 1399 61,2 38,3 1400 61,4 58,7 1401 61,3 51,3 1402 61,4 71,1 1403 61,1 51 1404 61,5 56,6 1405 61 60,6 1406 61,1 75,4 1407 61,4 69,4 1408 61,6 69,9 1409 61,7 59,6 1410 61,8 54,8 1411 61,6 53,6 1412 61,3 53,5 1413 61,3 52,9 1414 61,2 54,1 1415 61,3 53,2 1416 61,2 52,2 1417 61,2 52,3 1418 61 48 1419 60,9 41,5 1420 61 32,2 1421 60,7 22 1422 60,7 23,3 1423 60,8 38,8 1424 61 40,7 1425 61 30,6 1426 61,3 62,6 1427 61,7 55,9 1428 62,3 43,4 1429 62,3 37,4 1430 62,3 35,7 1431 62,8 34,4 1432 62,8 31,5 1433 62,9 31,7 1434 62,9 29,9 1435 62,8 29,4 1436 62,7 28,7 1437 61,5 14,7 1438 61,9 17,2 1439 61,5 6,1 1440 61 9,9 1441 60,9 4,8 1442 60,6 11,1 1443 60,3 6,9 1444 60,8 7 1445 60,2 9,2 1446 60,5 21,7 1447 60,2 22,4 1448 60,7 31,6 1449 60,9 28,9 1450 59,6 21,7 1451 60,2 18 1452 59,5 16,7 1453 59,8 15,7 1454 59,6 15,7 1455 59,3 15,7 1456 59 7,5 1457 58,8 7,1 1458 58,7 16,5 1459 59,2 50,7 1460 59,7 60,2 1461 60,4 44 1462 60,2 35,3 1463 60,4 17,1 1464 59,9 13,5 1465 59,9 12,8 1466 59,6 14,8 1467 59,4 15,9 1468 59,4 22 1469 60,4 38,4 1470 59,5 38,8 1471 59,3 31,9 1472 60,9 40,8 1473 60,7 39 1474 60,9 30,1 1475 61 29,3 1476 60,6 28,4 1477 60,9 36,3 1478 60,8 30,5 1479 60,7 26,7 1480 60,1 4,7 1481 59,9 0 1482 60,4 36,2 1483 60,7 32,5 1484 59,9 3,1 1485 59,7 m 1486 59,5 m 1487 59,2 m 1488 58,8 0,6 1489 58,7 m 1490 58,7 m 1491 57,9 m 1492 58,2 m 1493 57,6 m 1494 58,3 9,5 1495 57,2 6 1496 57,4 27,3 1497 58,3 59,9 1498 58,3 7,3 1499 58,8 21,7 1500 58,8 38,9 1501 59,4 26,2 1502 59,1 25,5 1503 59,1 26 1504 59 39,1 1505 59,5 52,3 1506 59,4 31 1507 59,4 27 1508 59,4 29,8 1509 59,4 23,1 1510 58,9 16 1511 59 31,5 1512 58,8 25,9 1513 58,9 40,2 1514 58,8 28,4 1515 58,9 38,9 1516 59,1 35,3 1517 58,8 30,3 1518 59 19 1519 58,7 3 1520 57,9 0 1521 58 2,4 1522 57,1 m 1523 56,7 m 1524 56,7 5,3 1525 56,6 2,1 1526 56,8 m 1527 56,3 m 1528 56,3 m 1529 56 m 1530 56,7 m 1531 56,6 3,8 1532 56,9 m 1533 56,9 m 1534 57,4 m 1535 57,4 m 1536 58,3 13,9 1537 58,5 m 1538 59,1 m 1539 59,4 m 1540 59,6 m 1541 59,5 m 1542 59,6 0,5 1543 59,3 9,2 1544 59,4 11,2 1545 59,1 26,8 1546 59 11,7 1547 58,8 6,4 1548 58,7 5 1549 57,5 m 1550 57,4 m 1551 57,1 1,1 1552 57,1 0 1553 57 4,5 1554 57,1 3,7 1555 57,3 3,3 1556 57,3 16,8 1557 58,2 29,3 1558 58,7 12,5 1559 58,3 12,2 1560 58,6 12,7 1561 59 13,6 1562 59,8 21,9 1563 59,3 20,9 1564 59,7 19,2 1565 60,1 15,9 1566 60,7 16,7 1567 60,7 18,1 1568 60,7 40,6 1569 60,7 59,7 1570 61,1 66,8 1571 61,1 58,8 1572 60,8 64,7 1573 60,1 63,6 1574 60,7 83,2 1575 60,4 82,2 1576 60 80,5 1577 59,9 78,7 1578 60,8 67,9 1579 60,4 57,7 1580 60,2 60,6 1581 59,6 72,7 1582 59,9 73,6 1583 59,8 74,1 1584 59,6 84,6 1585 59,4 76,1 1586 60,1 76,9 1587 59,5 84,6 1588 59,8 77,5 1589 60,6 67,9 1590 59,3 47,3 1591 59,3 43,1 1592 59,4 38,3 1593 58,7 38,2 1594 58,8 39,2 1595 59,1 67,9 1596 59,7 60,5 1597 59,5 32,9 1598 59,6 20 1599 59,6 34,4 1600 59,4 23,9 1601 59,6 15,7 1602 59,9 41 1603 60,5 26,3 1604 59,6 14 1605 59,7 21,2 1606 60,9 19,6 1607 60,1 34,3 1608 59,9 27 1609 60,8 25,6 1610 60,6 26,3 1611 60,9 26,1 1612 61,1 38 1613 61,2 31,6 1614 61,4 30,6 1615 61,7 29,6 1616 61,5 28,8 1617 61,7 27,8 1618 62,2 20,3 1619 61,4 19,6 1620 61,8 19,7 1621 61,8 18,7 1622 61,6 17,7 1623 61,7 8,7 1624 61,7 1,4 1625 61,7 5,9 1626 61,2 8,1 1627 61,9 45,8 1628 61,4 31,5 1629 61,7 22,3 1630 62,4 21,7 1631 62,8 21,9 1632 62,2 22,2 1633 62,5 31 1634 62,3 31,3 1635 62,6 31,7 1636 62,3 22,8 1637 62,7 12,6 1638 62,2 15,2 1639 61,9 32,6 1640 62,5 23,1 1641 61,7 19,4 1642 61,7 10,8 1643 61,6 10,2 1644 61,4 m 1645 60,8 m 1646 60,7 m 1647 61 12,4 1648 60,4 5,3 1649 61 13,1 1650 60,7 29,6 1651 60,5 28,9 1652 60,8 27,1 1653 61,2 27,3 1654 60,9 20,6 1655 61,1 13,9 1656 60,7 13,4 1657 61,3 26,1 1658 60,9 23,7 1659 61,4 32,1 1660 61,7 33,5 1661 61,8 34,1 1662 61,7 17 1663 61,7 2,5 1664 61,5 5,9 1665 61,3 14,9 1666 61,5 17,2 1667 61,1 m 1668 61,4 m 1669 61,4 8,8 1670 61,3 8,8 1671 61 18 1672 61,5 13 1673 61 3,7 1674 60,9 3,1 1675 60,9 4,7 1676 60,6 4,1 1677 60,6 6,7 1678 60,6 12,8 1679 60,7 11,9 1680 60,6 12,4 1681 60,1 12,4 1682 60,5 12 1683 60,4 11,8 1684 59,9 12,4 1685 59,6 12,4 1686 59,6 9,1 1687 59,9 0 1688 59,9 20,4 1689 59,8 4,4 1690 59,4 3,1 1691 59,5 26,3 1692 59,6 20,1 1693 59,4 35 1694 60,9 22,1 1695 60,5 12,2 1696 60,1 11 1697 60,1 8,2 1698 60,5 6,7 1699 60 5,1 1700 60 5,1 1701 60 9 1702 60,1 5,7 1703 59,9 8,5 1704 59,4 6 1705 59,5 5,5 1706 59,5 14,2 1707 59,5 6,2 1708 59,4 10,3 1709 59,6 13,8 1710 59,5 13,9 1711 60,1 18,9 1712 59,4 13,1 1713 59,8 5,4 1714 59,9 2,9 1715 60,1 7,1 1716 59,6 12 1717 59,6 4,9 1718 59,4 22,7 1719 59,6 22 1720 60,1 17,4 1721 60,2 16,6 1722 59,4 28,6 1723 60,3 22,4 1724 59,9 20 1725 60,2 18,6 1726 60,3 11,9 1727 60,4 11,6 1728 60,6 10,6 1729 60,8 16 1730 60,9 17 1731 60,9 16,1 1732 60,7 11,4 1733 60,9 11,3 1734 61,1 11,2 1735 61,1 25,6 1736 61 14,6 1737 61 10,4 1738 60,6 m 1739 60,9 m 1740 60,8 4,8 1741 59,9 m 1742 59,8 m 1743 59,1 m 1744 58,8 m 1745 58,8 m 1746 58,2 m 1747 58,5 14,3 1748 57,5 4,4 1749 57,9 0 1750 57,8 20,9 1751 58,3 9,2 1752 57,8 8,2 1753 57,5 15,3 1754 58,4 38 1755 58,1 15,4 1756 58,8 11,8 1757 58,3 8,1 1758 58,3 5,5 1759 59 4,1 1760 58,2 4,9 1761 57,9 10,1 1762 58,5 7,5 1763 57,4 7 1764 58,2 6,7 1765 58,2 6,6 1766 57,3 17,3 1767 58 11,4 1768 57,5 47,4 1769 57,4 28,8 1770 58,8 24,3 1771 57,7 25,5 1772 58,4 35,5 1773 58,4 29,3 1774 59 33,8 1775 59 18,7 1776 58,8 9,8 1777 58,8 23,9 1778 59,1 48,2 1779 59,4 37,2 1780 59,6 29,1 1781 50 25 1782 40 20 1783 30 15 1784 20 10 1785 10 5 1786 0 0 1787 0 0 1788 0 0 1789 0 0 1790 0 0 1791 0 0 1792 0 0 1793 0 0 1794 0 0 1795 0 0 1796 0 0 1797 0 0 1798 0 0 1799 0 0 1800 0 0 A graphical display of the ETC dynamometer schedule is shown in Figure 5. Appendix 4 MEASUREMENT AND SAMPLING PROCEDURES 1. INTRODUCTION Gaseous components, particulates, and smoke emitted by the engine submitted for testing shall be measured by the methods described in Annex V. The respective sections of Annex V describe the recommended analytical systems for the gaseous emissions (Section 1), the recommended particulate dilution and sampling systems (Section 2), and the recommended opacimeters for smoke measurement (Section 3). For the ESC, the gaseous components shall be determined in the raw exhaust gas. Optionally, they may be determined in the diluted exhaust gas, if a full flow dilution system is used for particulate determination. Particulates shall be determined with either a partial flow or a full flow dilution system. For the ETC, only a full flow dilution system shall be used for determining gaseous and particulate emissions, and is considered the reference system. However, partial flow dilution systems may be approved by the Technical Service, if their equivalency according to Section 6.2 to Annex I is proven, and if a detailed description of the data evaluation and calculation procedures is submitted to the Technical Service. 2. DYNAMOMETER AND TEST CELL EQUIPMENT The following equipment shall be used for emission tests of engines on engine dynamometers. 2.1. Engine dynamometer An engine dynamometer shall be used with adequate characteristics to perform the test cycles described in Appendices 1 and 2 to this Annex. The speed measuring system shall have an accuracy of ± 2 % of reading. The torque measuring system shall have an accuracy of ± 3 % of reading in the range > 20 % of full scale, and an accuracy of ± 0,6 % of full scale in the range  ¤ 20 % of full scale. 2.2. Other instruments Measuring instruments for fuel consumption, air consumption, temperature of coolant and lubricant, exhaust gas pressure and intake manifold depression, exhaust gas temperature, air intake temperature, atmospheric pressure, humidity and fuel temperature shall be used, as required. These instruments shall satisfy the requirements given in Table 8: Table 8 Accuracy of measuring instruments Measuring instrument Accuracy Fuel consumption ± 2 % of engine's maximum value Air consumption ± 2 % of engine's maximum value Temperatures  ¤ 600 K (327 °C) ± 2 K absolute Temperatures >600 K (327 °C) ± 1 % of reading Atmospheric pressure ± 0,1 kPa absolute Exhaust gas pressure ± 0,2 kPa absolute Intake depression ± 0,05 kPa absolute Other pressures ± 0,1 kPa absolute Relative humidity ± 3 % absolute Absolute humidity ± 5 % of reading 2.3. Exhaust gas flow For calculation of the emissions in the raw exhaust, it is necessary to know the exhaust gas flow (see Section 4.4 of Appendix 1). For the determination of the exhaust flow either of the following methods may be used: a) direct measurement of the exhaust flow by flow nozzle or equivalent metering system; b) measurement of the air flow and the fuel flow by suitable metering systems and calculation of the exhaust flow by the following equation: GEXHW = GAIRW + GFUEL (for wet exhaust mass) The accuracy of exhaust flow determination shall be ± 2,5 % of reading or better. 2.4. Diluted exhaust gas flow For calculation of the emissions in the diluted exhaust using a full flow dilution system (mandatory for the ETC), it is necessary to know the diluted exhaust gas flow (see Section 4.3 of Appendix 2). The total mass flow rate of the diluted exhaust (GTOTW) or the total mass of the diluted exhaust gas over the cycle (MTOTW) shall be measured with a PDP or CFV (Annex V, Section 2.3.1). The accuracy shall be ± 2 % of reading or better, and shall be determined according to the provisions of Annex III, Appendix 5, Section 2.4. 3. DETERMINATION OF THE GASEOUS COMPONENTS 3.1. General analyser specifications The analysers shall have a measuring range appropriate for the accuracy required to measure the concentrations of the exhaust gas components (Section 3.1.1). It is recommended that the analysers be operated such that the measured concentration falls between 15 % and 100 % of full scale. If read-out systems (computers, data loggers) can provide sufficient accuracy and resolution below 15 % of full scale, measurements below 15 % of full scale are also acceptable. In this case, additional calibrations of at least four non-zero nominally equally spaced points are to be made to ensure the accuracy of the calibration curves according to Annex III, Appendix 5, Section 1.5.5.2. The electromagnetic compatibility (EMC) of the equipment shall be on a level as to minimise additional errors. 3.1.1. Measurement error The total measurement error, including the cross sensitivity to other gases (see Annex III, Appendix 5, Section 1.9), shall not exceed ± 5 % of the reading or ± 3,5 % of full scale, whichever is smaller. For concentrations of less than 100 ppm the measurement error shall not exceed ± 4 ppm. 3.1.2. Repeatability The repeatability, defined as 2,5 times the standard deviation of 10 repetitive responses to a given calibration or span gas, has to be not greater than ± 1 % of full scale concentration for each range used above 155 ppm (or ppmC) or ± 2 % of each range used below 155 ppm (or ppmC). 3.1.3. Noise The analyser peak-to-peak response to zero and calibration or span gases over any 10 second period shall not exceed 2 % of full scale on all ranges used. 3.1.4. Zero drift The zero drift during a one hour period shall be less than 2 % of full scale on the lowest range used. The zero response is defined as the mean response, including noise, to a zero gas during a 30 seconds time interval. 3.1.5. Span drift The span drift during a one hour period shall be less than 2 % of full scale on the lowest range used. Span is defined as the difference between the span response and the zero response. The span response is defined as the mean response, including noise, to a span gas during a 30 seconds time interval. 3.2. Gas drying The optional gas drying device must have a minimal effect on the concentration of the measured gases. Chemical dryers are not an acceptable method of removing water from the sample. 3.3. Analysers Sections 3.3.1 to 3.3.4 describe the measurement principles to be used. A detailed description of the measurement systems is given in Annex V. The gases to be measured shall be analysed with the following instruments. For non-linear analysers, the use of linearising circuits is permitted. 3.3.1. Carbon monoxide (CO) analysis The carbon monoxide analyser shall be of the Non-Dispersive InfraRed (NDIR) absorption type. 3.3.2. Carbon dioxide (CO2) analysis The carbon dioxide analyser shall be of the Non-Dispersive InfraRed (NDIR) absorption type. 3.3.3. Hydrocarbon (HC) analysis For diesel and LPG fuelled gas engines, the hydrocarbon analyser shall be of the Heated Flame Ionisation Detector (HFID) type with detector, valves, pipework, etc. heated so as to maintain a gas temperature of 463K ± 10K (190 ± 10 °C). For NG fuelled gas engines, the hydrocarbon analyser may be of the non-heated Flame Ionisation Detector (FID) type depending upon the method used (see Annex V, Section 1.3). 3.3.4. Non-methane hydrocarbon (NMHC) analysis (NG fuelled gas engines only) Non-methane hydrocarbons shall be determined by either of the following methods: 3.3.4.1. Gas chromatographic (GC) method Non-methane hydrocarbons shall be determined by subtraction of the methane analysed with a Gas Chromatograph (GC) conditioned at 423 K (150 °C) from the hydrocarbons measured according to Section 3.3.3. 3.3.4.2. Non-methane cutter (NMC) method The determination of the non-methane fraction shall be performed with a heated NMC operated in line with an FID as per Section 3.3.3 by subtraction of the methane from the hydrocarbons. 3.3.5. Oxides of nitrogen (NOx) analysis The oxides of nitrogen analyser shall be of the ChemiLuminescent Detector (CLD) or Heated ChemiLuminescent Detector (HCLD) type with a NO2/NO converter, if measured on a dry basis. If measured on a wet basis, a HCLD with converter maintained above 328 K (55 °C) shall be used, provided the water quench check (see Annex III, Appendix 5, Section 1.9.2.2) is satisfied. 3.4. Sampling of gaseous emissions 3.4.1. Raw exhaust gas (ESC only) The gaseous emissions sampling probes must be fitted at least 0,5 m or 3 times the diameter of the exhaust pipe whichever is the larger-upstream of the exit of the exhaust gas system as far as applicable and sufficiently close to the engine as to ensure an exhaust gas temperature of at least 343 K (70 °C) at the probe. In the case of a multi-cylinder engine with a branched exhaust manifold, the inlet of the probe shall be located sufficiently far downstream so as to ensure that the sample is representative of the average exhaust emissions from all cylinders. In multi-cylinder engines having distinct groups of manifolds, such as in a Vee engine configuration, it is permissible to acquire a sample from each group individually and calculate an average exhaust emission. Other methods which have been shown to correlate with the above methods may be used. For exhaust emission calculation the total exhaust mass flow must be used. If the engine is equipped with an exhaust aftertreatment system, the exhaust sample shall be taken downstream of the exhaust aftertreatment system. 3.4.2. Diluted exhaust gas (mandatory for ETC, optional for ESC) The exhaust pipe between the engine and the full flow dilution system shall conform to the requirements of Annex V, Section 2.3.1, EP. The gaseous emissions sample probe(s) shall be installed in the dilution tunnel at a point where the dilution air and exhaust gas are well mixed, and in close proximity to the particulates sampling probe. For the ETC, sampling can generally be done in two ways:  the pollutants are sampled into a sampling bag over the cycle and measured after completion of the test;  the pollutants are sampled continuously and integrated over the cycle; this method is mandatory for HC and NOx. 4. DETERMINATION OF THE PARTICULATES The determination of the particulates requires a dilution system. Dilution may be accomplished by a partial flow dilution system (ESC only) or a full flow dilution system (mandatory for ETC). The flow capacity of the dilution system shall be large enough to completely eliminate water condensation in the dilution and sampling systems, and maintain the temperature of the diluted exhaust gas at or below 325K (52 °C) immediately upstream of the filter holders. Dehumidifying the dilution air before entering the dilution system is permitted, and especially useful if dilution air humidity is high. The temperature of the dilution air shall be 298 K ± 5 K (25 °C ± 5 °C). If the ambient temperature is below 293 K (20 °C), dilution air pre-heating above the upper temperature limit of 303K (30 °C) is recommended. However, the dilution air temperature must not exceed 325 K (52 °C) prior to the introduction of the exhaust in the dilution tunnel. The partial flow dilution system has to be designed to split the exhaust stream into two fractions, the smaller one being diluted with air and subsequently used for particulate measurement. For this it is essential that the dilution ratio be determined very accurately. Different splitting methods can be applied, whereby the type of splitting used dictates to a significant degree the sampling hardware and procedures to be used (Annex V, Section 2.2). The particulate sampling probe shall be installed in close proximity to the gaseous emissions sampling probe, and the installation shall comply with the provisions of Section 3.4.1. To determine the mass of the particulates, a particulate sampling system, particulate sampling filters, a microgram balance, and a temperature and humidity controlled weighing chamber, are required. For particulate sampling, the single filter method shall be applied which uses one pair of filters (see Section 4.1.3) for the whole test cycle. For the ESC, considerable attention must be paid to sampling times and flows during the sampling phase of the test. 4.1. Particulate sampling filters 4.1.1. Filter specification Fluorocarbon coated glass fibre filters or fluorocarbon based membrane filters are required. All filter types shall have a 0,3 Ã ¼m DOP (di-octylphthalate) collection efficiency of at least 95 % at a gas face velocity between 35 and 80 cm/s. 4.1.2. Filter size Particulate filters must have a minimum diameter of 47 mm (37 mm stain diameter). Larger diameter filters are acceptable (Section 4.1.5). 4.1.3. Primary and back-up filters The diluted exhaust shall be sampled by a pair of filters placed in series (one primary and one back-up filter) during the test sequence. The back-up filter shall be located no more than 100 mm downstream of, and shall not be in contact with the primary filter. The filters may be weighed separately or as a pair with the filters placed stain side to stain side. 4.1.4. Filter face velocity A gas face velocity through the filter of 35 to 80 cm/s shall be achieved. The pressure drop increase between the beginning and the end of the test shall be no more than 25 kPa. 4.1.5. Filter loading The recommended minimum filter loading shall be 0,5 mg/1 075 mm2 stain area. For the most common filter sizes the values are shown in Table 9. Table 9 Recommended filter loadings Filter diameter Recommended stain Recommended minimum loading (mm) (mm) (mg) 47 37 0,5 70 60 1,3 90 80 2,3 110 100 3,6 4.2. Weighing chamber and analytical balance specifications 4.2.1. Weighing chamber conditions The temperature of the chamber (or room) in which the particulate filters are conditioned and weighed shall be maintained to within 295 K ± 3 K (22 °C ± 3 °C) during all filter conditioning and weighing. The humidity shall be maintained to a dewpoint of 282,5 K ± 3 K (9,5 °C ± 3 °C) and a relative humidity of 45 % ± 8 %. 4.2.2. Reference filter weighing The chamber (or room) environment shall be free of any ambient contaminants (such as dust) that would settle on the particulate filters during their stabilisation. Disturbances to weighing room specifications as outlined in Section 4.2.1 will be allowed if the duration of the disturbances does not exceed 30 minutes. The weighing room should meet the required specifications prior to personal entrance into the weighing room. At least two unused reference filters or reference filter pairs shall be weighed within 4 hours of, but preferably at the same time as the sample filter (pair) weighings. They shall be the same size and material as the sample filters. If the average weight of the reference filters (reference filter pairs) changes between sample filter weighings by more than ± 5 % ( ± 7,5 % for the filter pair respectively) of the recommended minimum filter loading (Section 4.1.5), then all sample filters shall be discarded and the emissions test repeated. If the weighing room stability criteria outlined in Section 4.2.1 is not met, but the reference filter (pair) weighings meet the above criteria, the engine manufacturer has the option of accepting the sample filter weights or voiding the tests, fixing the weighing room control system and rerunning the test. 4.2.3. Analytical balance The analytical balance used to determine the weights of all filters shall have a precision (standard deviation) of 20 Ã ¼g and a resolution of 10 Ã ¼g (1 digit = 10 Ã ¼g). For filters less than 70 mm diameter, the precision and resolution shall be 2 Ã ¼g and 1 Ã ¼g, respectively. 4.3. Additional specifications for particulate measurement All parts of the dilution system and the sampling system from the exhaust pipe up to the filter holder, which are in contact with raw and diluted exhaust gas, must be designed to minimise deposition or alteration of the particulates. All parts must be made of electrically conductive materials that do not react with exhaust gas components, and must be electrically grounded to prevent electrostatic effects. 5. DETERMINATION OF SMOKE This section provides specifications for the required and optional test equipment to be used for the ELR test. The smoke shall be measured with an opacimeter having an opacity and a light absorption coefficient readout mode. The opacity readout mode shall only be used for calibration and checking of the opacimeter. The smoke values of the test cycle shall be measured in the light absorption coefficient readout mode. 5.1. General requirements The ELR requires the use of a smoke measurement and data processing system which includes three functional units. These units may be integrated into a single component or provided as a system of interconnected components. The three functional units are:  an opacimeter meeting the specifications of Annex V, Section 3,  a data processing unit capable of performing the functions described in Annex III, Appendix 1, Section 6,  a printer and/or electronic storage medium to record and output the required smoke values specified in Annex III, Appendix 1, Section 6.3. 5.2. Specific requirements 5.2.1. Linearity The linearity shall be within ± 2 % opacity. 5.2.2. Zero drift The zero drift during a one hour period shall not exceed ± 1 % opacity. 5.2.3. Opacimeter display and range For display in opacity, the range shall be 0-100 % opacity, and the readability 0,1 % opacity. For display in light absorption coefficient, the range shall be 0-30 m-1 light absorption coefficient, and the readability 0,01 m-1 light absorption coefficient. 5.2.4. Instrument response time The physical response time of the opacimeter shall not exceed 0,2 s. The physical response time is the difference between the times when the output of a rapid response receiver reaches 10 and 90 % of the full deviation when the opacity of the gas being measured is changed in less than 0,1 s. The electrical response time of the opacimeter shall not exceed 0,05 s. The electrical response time is the difference between the times when the opacimeter output reaches 10 and 90 % of the full scale when the light source is interrupted or completely extinguished in less than 0,01 s. 5.2.5. Neutral density filters Any neutral density filter used in conjunction with opacimeter calibration, linearity measurements, or setting span shall have its value known to within 1,0 % opacity. The filter's nominal value must be checked for accuracy at least yearly using a reference traceable to a national or international standard. Neutral density filters are precision devices and can easily be damaged during use. Handling should be minimised and, when required, should be done with care to avoid scratching or soiling of the filter. Appendix 5 CALIBRATION PROCEDURE 1. CALIBRATION OF THE ANALYTICAL INSTRUMENTS 1.1. Introduction Each analyser shall be calibrated as often as necessary to fulfil the accuracy requirements of this Directive. The calibration method that shall be used is described in this section for the analysers indicated in Annex III, Appendix 4, Section 3 and Annex V, Section 1. 1.2. Calibration gases The shelf life of all calibration gases must be respected. The expiration date of the calibration gases stated by the manufacturer shall be recorded. 1.2.1. Pure gases The required purity of the gases is defined by the contamination limits given below. The following gases must be available for operation: Purified nitrogen (Contamination  ¤ 1 ppm C1,  ¤ 1 ppm CO,  ¤ 400 ppm CO2,  ¤ 0,1 ppm NO) Purified oxygen (Purity > 99,5 % vol O2) Hydrogen-helium mixture (40 ± 2 % hydrogen, balance helium) (Contamination  ¤ 1 ppm C1,  ¤ 400 ppm CO2) Purified synthetic air (Contamination  ¤ 1 ppm C1,  ¤ 1 ppm CO,  ¤ 400 ppm CO2,  ¤ 0,1 ppm NO) (Oxygen content between 18-21 % vol.) Purified propane or CO for the CVS verification 1.2.2. Calibration and span gases Mixtures of gases having the following chemical compositions shall be available: C3H8 and purified synthetic air (see Section 1.2.1); CO and purified nitrogen; NOx and purified nitrogen (the amount of NO2 contained in this calibration gas must not exceed 5 % of the NO content); CO2 and purified nitrogen; CH4 and purified synthetic air; C2H6 and purified synthetic air. Note: Other gas combinations are allowed provided the gases do not react with one another. The true concentration of a calibration and span gas must be within ± 2 % of the nominal value. All concentrations of calibration gas shall be given on a volume basis (volume percent or volume ppm). The gases used for calibration and span may also be obtained by means of a gas divider, diluting with purified N2 or with purified synthetic air. The accuracy of the mixing device must be such that the concentration of the diluted calibration gases may be determined to within ± 2 %. 1.3. Operating procedure for analysers and sampling system The operating procedure for analysers shall follow the start-up and operating instructions of the instrument manufacturer. The minimum requirements given in Sections 1.4 to 1.9 shall be included. 1.4. Leakage test A system leakage test shall be performed. The probe shall be disconnected from the exhaust system and the end plugged. The analyser pump shall be switched on. After an initial stabilisation period all flow meters should read zero. If not, the sampling lines shall be checked and the fault corrected. The maximum allowable leakage rate on the vacuum side shall be 0,5 % of the in-use flow rate for the portion of the system being checked. The analyser flows and bypass flows may be used to estimate the in-use flow rates. Another method is the introduction of a concentration step change at the beginning of the sampling line by switching from zero to span gas. If after an adequate period of time the reading shows a lower concentration compared to the introduced concentration, this points to calibration or leakage problems. 1.5. Calibration procedure 1.5.1. Instrument assembly The instrument assembly shall be calibrated and calibration curves checked against standard gases. The same gas flow rates shall be used as when sampling exhaust. 1.5.2. Warming-up time The warming-up time should be according to the recommendations of the manufacturer. If not specified, a minimum of two hours is recommended for warming up the analysers. 1.5.3. NDIR and HFID analyser The NDIR analyser shall be tuned, as necessary, and the combustion flame of the HFID analyser shall be optimised (Section 1.8.1). 1.5.4. Calibration Each normally used operating range shall be calibrated. Using purified synthetic air (or nitrogen), the CO, CO2, NOx and HC analysers shall be set at zero. The appropriate calibration gases shall be introduced to the analysers, the values recorded, and the calibration curve established according to Section 1.5.5. The zero setting shall be rechecked and the calibration procedure repeated, if necessary. 1.5.5. Establishment of the calibration curve 1.5.5.1. General guidelines The analyser calibration curve shall be established by at least five calibration points (excluding zero) spaced as uniformly as possible. The highest nominal concentration must be equal to or higher than 90 % of full scale. The calibration curve shall be calculated by the method of least squares. If the resulting polynomial degree is greater than 3, the number of calibration points (zero included) must be at least equal to this polynomial degree plus 2. The calibration curve must not differ by more than ± 2 % from the nominal value of each calibration point and by more than ± 1 % of full scale at zero. From the calibration curve and the calibration points, it is possible to verify that the calibration has been carried out correctly. The different characteristic parameters of the analyser must be indicated, particularly:  the measuring range,  the sensitivity,  the date of carrying out the calibration. 1.5.5.2. Calibration below 15 % of full scale The analyser calibration curve shall be established by at least 4 additional calibration points (excluding zero) spaced nominally equally below 15 % of full scale. The calibration curve is calculated by the method of least squares. The calibration curve must not differ by more than ± 4 % from the nominal value of each calibration point and by more than ± 1 % of full scale at zero. 1.5.5.3. Alternative methods If it can be shown that alternative technology (e.g. computer, electronically controlled range switch, etc.) can give equivalent accuracy, then these alternatives may be used. 1.6. Verification of the calibration Each normally used operating range shall be checked prior to each analysis in accordance with the following procedure. The calibration shall be checked by using a zero gas and a span gas whose nominal value is more than 80 % of full scale of the measuring range. If, for the two points considered, the value found does not differ by more than ± 4 % of full scale from the declared reference value, the adjustment parameters may be modified. Should this not be the case, a new calibration curve shall be established in accordance with Section 1.5.5. 1.7. Efficiency test of the NOx converter The efficiency of the converter used for the conversion of NO2 into NO shall be tested as given in Sections 1.7.1 to 1.7.8 (Figure 6). 1.7.1. Test set-up Using the test set-up as shown in Figure 6 (see also Annex III, Appendix 4, Section 3.3.5) and the procedure below, the efficiency of converters can be tested by means of an ozonator. 1.7.2. Calibration The CLD and the HCLD shall be calibrated in the most common operating range following the manufacturer's specifications using zero and span gas (the NO content of which must amount to about 80 % of the operating range and the NO2 concentration of the gas mixture to less than 5 % of the NO concentration). The NOx analyser must be in the NO mode so that the span gas does not pass through the converter. The indicated concentration has to be recorded. 1.7.3. Calculation The efficiency of the NOx converter is calculated as follows: where, a = is the NOx concentration according to Section 1.7.6 b = is the NOx concentration according to Section 1.7.7 c = is the NO concentration according to Section 1.7.4 d = is the NO concentration according to Section 1.7.5 1.7.4. Adding of oxygen Via a T-fitting, oxygen or zero air is added continuously to the gas flow until the concentration indicated is about 20 % less than the indicated calibration concentration given in Section 1.7.2. (The analyser is in the NO mode). The indicated concentration c shall be recorded. The ozonator is kept deactivated throughout the process. 1.7.5. Activation of the ozonator The ozonator is now activated to generate enough ozone to bring the NO concentration down to about 20 % (minimum 10 %) of the calibration concentration given in Section 1.7.2. The indicated concentration d shall be recorded. (The analyser is in the NO mode). 1.7.6. NOx mode The NO analyser is then switched to the NOx mode so that the gas mixture (consisting of NO, NO2, O2 and N2) now passes through the converter. The indicated concentration a shall be recorded. (The analyser is in the NOx mode). 1.7.7. Deactivation of the ozonator The ozonator is now deactivated. The mixture of gases described in Section 1.7.6 passes through the converter into the detector. The indicated concentration b shall be recorded. (The analyser is in the NOx mode). 1.7.8. NO mode Switched to NO mode with the ozonator deactivated, the flow of oxygen or synthetic air is also shut off. The NOx reading of the analyser shall not deviate by more than ± 5 % from the value measured according to Section 1.7.2. (The analyser is in the NO mode). 1.7.9. Test interval The efficiency of the converter must be tested prior to each calibration of the NOx analyser. 1.7.10. Efficiency requirement The efficiency of the converter shall not be less than 90 %, but a higher efficiency of 95 % is strongly recommended. Note: If, with the analyser in the most common range, the ozonator cannot give a reduction from 80 % to 20 % according to Section 1.7.5, then the highest range which will give the reduction shall be used. 1.8. Adjustment of the FID 1.8.1. Optimisation of the detector response The FID must be adjusted as specified by the instrument manufacturer. A propane in air span gas should be used to optimise the response on the most common operating range. With the fuel and air flow rates set at the manufacturer's recommendations, a 350 ± 75 ppm C span gas shall be introduced to the analyser. The response at a given fuel flow shall be determined from the difference between the span gas response and the zero gas response. The fuel flow shall be incrementally adjusted above and below the manufacturer's specification. The span and zero response at these fuel flows shall be recorded. The difference between the span and zero response shall be plotted and the fuel flow adjusted to the rich side of the curve. 1.8.2. Hydrocarbon response factors The analyser shall be calibrated using propane in air and purified synthetic air, according to Section 1.5. Response factors shall be determined when introducing an analyser into service and after major service intervals. The response factor (Rf) for a particular hydrocarbon species is the ratio of the FID C1 reading to the gas concentration in the cylinder expressed by ppm C1. The concentration of the test gas must be at a level to give a response of approximately 80 % of full scale. The concentration must be known to an accuracy of ± 2 % in reference to a gravimetric standard expressed in volume. In addition, the gas cylinder must be preconditioned for 24 hours at a temperature of 298 K ± 5 K (25 °C ± 5 °C). The test gases to be used and the recommended relative response factor ranges are as follows: methane and purified synthetic air 1,00  ¤ Rf  ¤ 1,15 propylene and purified synthetic air 0,90  ¤ Rf  ¤ 1,10 toluene and purified synthetic air 0,90  ¤ Rf  ¤ 1,10 These values are relative to the response factor (Rf) of 1,00 for propane and purified synthetic air. 1.8.3. Oxygen interference check The oxygen interference check shall be determined when introducing an analyser into service and after major service intervals. The response factor is defined and shall be determined as described in Section 1.8.2. The test gas to be used and the recommended relative response factor range are as follows: This value is relative to the response factor (Rf) of 1,00 for propane and purified synthetic air. The FID burner air oxygen concentration must be within ± 1 mole % of the oxygen concentration of the burner air used in the latest oxygen interference check. If the difference is greater, the oxygen interference must be checked and the analyser adjusted, if necessary. 1.8.4. Efficiency of the non-methane cutter (NMC, for NG fuelled gas engines only) The NMC is used for the removal of the non-methane hydrocarbons from the sample gas by oxidising all hydrocarbons except methane. Ideally, the conversion for methane is 0 %, and for the other hydrocarbons represented by ethane is 100 %. For the accurate measurement of NMHC, the two efficiencies shall be determined and used for the calculation of the NMHC emission mass flow rate (see Annex III, Appendix 2, Section 4.3). 1.8.4.1. Methane efficiency Methane calibration gas shall be flown through the FID with and without bypassing the NMC and the two concentrations recorded. The efficiency shall be determined as follows: where, concw = HC concentration with CH4 flowing through the NMC concw/o = HC concentration with CH4 bypassing the NMC 1.8.4.2. Ethane efficiency Ethane calibration gas shall be flown through the FID with and without bypassing the NMC and the two concentrations recorded. The efficiency shall be determined as follows where, concw = HC concentration with C2H6 flowing through the NMC concw/o = HC concentration with C2H6 bypassing the NMC 1.9. Interference effects with CO, CO2, and NOx analysers Gases present in the exhaust other than the one being analysed can interfere with the reading in several ways. Positive interference occurs in NDIR instruments where the interfering gas gives the same effect as the gas being measured, but to a lesser degree. Negative interference occurs in NDIR instruments by the interfering gas broadening the absorption band of the measured gas, and in CLD instruments by the interfering gas quenching the radiation. The interference checks in Sections 1.9.1 and 1.9.2 shall be performed prior to an analyser's initial use and after major service intervals. 1.9.1. CO analyser interference check Water and CO2 can interfere with the CO analyser performance. Therefore, a CO2 span gas having a concentration of 80 to 100 % of full scale of the maximum operating range used during testing shall be bubbled through water at room temperature and the analyser response recorded. The analyser response must not be more than 1 % of full scale for ranges equal to or above 300 ppm or more than 3 ppm for ranges below 300 ppm. 1.9.2. NOx analyser quench checks The two gases of concern for CLD (and HCLD) analysers are CO2 and water vapour. Quench responses to these gases are proportional to their concentrations, and therefore require test techniques to determine the quench at the highest expected concentrations experienced during testing. 1.9.2.1. CO2 quench check A CO2 span gas having a concentration of 80 to 100 % of full scale of the maximum operating range shall be passed through the NDIR analyser and the CO2 value recorded as A. It shall then be diluted approximately 50 % with NO span gas and passed through the NDIR and (H)CLD, with the CO2 and NO values recorded as B and C, respectively. The CO2 shall then be shut off and only the NO span gas be passed through the (H)CLD and the NO value recorded as D. The quench, which must not be greater than 3 % of full scale, shall be calculated as follows: where, A = is the undiluted CO2 concentration measured with NDIR in % B = is the diluted CO2 concentration measured with NDIR in % C = is the diluted NO concentration measured with (H)CLD in ppm D = is the undiluted NO concentration measured with (H)CLD in ppm Alternative methods of diluting and quantifying of CO2 and NO span gas values such as dynamic mixing/blending can be used. 1.9.2.2. Water quench check This check applies to wet gas concentration measurements only. Calculation of water quench must consider dilution of the NO span gas with water vapour and scaling of water vapour concentration of the mixture to that expected during testing. A NO span gas having a concentration of 80 to 100 % of full scale of the normal operating range shall be passed through the (H)CLD and the NO value recorded as D. The NO span gas shall then be bubbled through water at room temperature and passed through the (H)CLD and the NO value recorded as C. The analyser's absolute operating pressure and the water temperature shall be determined and recorded as E and F, respectively. The mixture's saturation vapour pressure that corresponds to the bubbler water temperature F shall be determined and recorded as G. The water vapour concentration (H, in %) of the mixture shall be calculated as follows: The expected diluted NO span gas (in water vapour) concentration (De) shall be calculated as follows: For diesel exhaust, the maximum exhaust water vapour concentration (Hm, in %) expected during testing shall be estimated, under the assumption of a fuel atom H/C ratio of 1,8:1, from the undiluted CO2 span gas concentration (A, as measured in Section 1.9.2.1) as follows: The water quench, which must not be greater than 3 %, shall be calculated as follows: where, De = is the expected diluted NO concentration in ppm C = is the diluted NO concentration in ppm Hm = is the maximum water vapour concentration in % H = is the actual water vapour concentration in % Note: It is important that the NO span gas contains minimal NO2 concentration for this check, since absorption of NO2 in water has not been accounted for in the quench calculations. 1.10. Calibration intervals The analysers shall be calibrated according to Section 1.5 at least every three months or whenever a system repair or change is made that could influence calibration. 2. CALIBRATION OF THE CVS-SYSTEM 2.1. General The CVS system shall be calibrated by using an accurate flowmeter traceable to national or international standards and a restricting device. The flow through the system shall be measured at different restriction settings, and the control parameters of the system shall be measured and related to the flow. Various types of flowmeters may be used, e.g. calibrated venturi, calibrated laminar flowmeter, calibrated turbinemeter. 2.2. Calibration of the Positive Displacement Pump (PDP) All parameters related to the pump shall be simultaneously measured with the parameters related to the flowmeter which is connected in series with the pump. The calculated flow rate (in m3/min at pump inlet, absolute pressure and temperature) shall be plotted versus a correlation function which is the value of a specific combination of pump parameters. The linear equation which relates the pump flow and the correlation function shall then be determined. If a CVS has a multiple speed drive, the calibration shall be performed for each range used. Temperature stability shall be maintained during calibration. 2.2.1. Data analysis The air flowrate (Qs) at each restriction setting (minimum six settings) shall be calculated in standard m3/min from the flowmeter data using the manufacturer's prescribed method. The air flow rate shall then be converted to pump flow (V0) in m3/rev at absolute pump inlet temperature and pressure as follows: where, Qs = air flow rate at standard conditions (101,3 kPa, 273 K), m3/s T = temperature at pump inlet, K pA = absolute pressure at pump inlet (pB-p1), kPa n = pump speed, rev/s To account for the interaction of pressure variations at the pump and the pump slip rate, the correlation function (X0) between pump speed, pressure differential from pump inlet to pump outlet and absolute pump outlet pressure shall be calculated as follows: where, Ã pp = pressure differential from pump inlet to pump outlet, kPa pA = absolute outlet pressure at pump outlet, kPa A linear least-square fit shall be performed to generate the calibration equation as follows: D0 and m are the intercept and slope constants, respectively, describing the regression lines. For a CVS system with multiple speeds, the calibration curves generated for the different pump flow ranges shall be approximately parallel, and the intercept values (D0) shall increase as the pump flow range decreases. The calculated values from the equation shall be within ± 0,5 % of the measured value of V0. Values of m will vary from one pump to another. Particulate influx over time will cause the pump slip to decrease, as reflected by lower values for m. Therefore, calibration shall be performed at pump start-up, after major maintenance, and if the total system verification (Section 2.4) indicates a change of the slip rate. 2.3. Calibration of the Critical Flow Venturi (CFV) Calibration of the CFV is based upon the flow equation for a critical venturi. Gas flow is a function of inlet pressure and temperature, as shown below: where, Kv = calibration coefficient pA = absolute pressure at venturi inlet, kPa T = temperature at venturi inlet, K 2.3.1. Data analysis The air flowrate (Qs) at each restriction setting (minimum eight settings) shall be calculated in standard m3/min from the flowmeter data using the manufacturer's prescribed method. The calibration coefficient shall be calculated from the calibration data for each setting as follows: where, Qs = air flow rate at standard conditions (101,3 kPa, 273 K), m3/s T = temperature at the venturi inlet, K pA = absolute pressure at venturi inlet, kPa To determine the range of critical flow, Kv shall be plotted as a function of venturi inlet pressure. For critical (choked) flow, Kv will have a relatively constant value. As pressure decreases (vacuum increases), the venturi becomes unchoked and Kv decreases, which indicates that the CFV is operated outside the permissible range. For a minimum of eight points in the region of critical flow, the average Kv and the standard deviation shall be calculated. The standard deviation shall not exceed ± 0,3 % of the average KV. 2.4. Total system verification The total accuracy of the CVS sampling system and analytical system shall be determined by introducing a known mass of a pollutant gas into the system while it is being operated in the normal manner. The pollutant is analysed, and the mass calculated according to Annex III, Appendix 2, Section 4.3 except in the case of propane where a factor of 0,000472 is used in place of 0,000479 for HC. Either of the following two techniques shall be used. 2.4.1. Metering with a critical flow orifice A known quantity of pure gas (carbon monoxide or propane) shall be fed into the CVS system through a calibrated critical orifice. If the inlet pressure is high enough, the flow rate, which is adjusted by means of the critical flow orifice, is independent of the orifice outlet pressure (  ¡ critical flow). The CVS system shall be operated as in a normal exhaust emission test for about 5 to 10 minutes. A gas sample shall be analysed with the usual equipment (sampling bag or integrating method), and the mass of the gas calculated. The mass so determined shall be within ± 3 % of the known mass of the gas injected. 2.4.2. Metering by means of a gravimetric technique The weight of a small cylinder filled with carbon monoxide or propane shall be determined with a precision of ± 0,01 gram. For about 5 to 10 minutes, the CVS system shall be operated as in a normal exhaust emission test, while carbon monoxide or propane is injected into the system. The quantity of pure gas discharged shall be determined by means of differential weighing. A gas sample shall be analysed with the usual equipment (sampling bag or integrating method), and the mass of the gas calculated. The mass so determined shall be within ± 3 % of the known mass of the gas injected. 3. CALIBRATION OF THE PARTICULATE MEASURING SYSTEM 3.1. Introduction Each component shall be calibrated as often as necessary to fulfil the accuracy requirements of this Directive. The calibration method to be used is described in this section for the components indicated in Annex III, Appendix 4, Section 4 and Annex V, Section 2. 3.2. Flow measurement The calibration of gas flow meters or flow measurement instrumentation shall be traceable to international and/or national standards. The maximum error of the measured value shall be within ± 2 % of reading. If the gas flow is determined by differential flow measurement, the maximum error of the difference shall be such that the accuracy of GEDF is within ± 4 % (see also Annex V, Section 2.2.1, EGA). It can be calculated by taking the Root-Mean-Square of the errors of each instrument. 3.3. Checking the partial flow conditions The range of the exhaust gas velocity and the pressure oscillations shall be checked and adjusted according to the requirements of Annex V, Section 2.2.1, EP, if applicable. 3.4. Calibration intervals The flow measurement instrumentation shall be calibrated at least every three months or whenever a system repair or change is made that could influence calibration. 4. CALIBRATION OF THE SMOKE MEASUREMENT EQUIPMENT 4.1. Introduction The opacimeter shall be calibrated as often as necessary to fulfil the accuracy requirements of this Directive. The calibration method to be used is described in this section for the components indicated in Annex III, Appendix 4, Section 5 and Annex V, Section 3. 4.2. Calibration procedure 4.2.1. Warming-up time The opacimeter shall be warmed up and stabilised according to the manufacturer's recommendations. If the opacimeter is equipped with a purge air system to prevent sooting of the instrument optics, this system should also be activated and adjusted according to the manufacturer's recommendations. 4.2.2. Establishment of the linearity response The linearity of the opacimeter shall be checked in the opacity readout mode as per the manufacturer's recommendations. Three neutral density filters of known transmittance, which shall meet the requirements of Annex III, Appendix 4, Section 5.2.5, shall be introduced to the opacimeter and the value recorded. The neutral density filters shall have nominal opacities of approximately 10 %, 20 % and 40 %. The linearity must not differ by more than ± 2 % opacity from the nominal value of the neutral density filter. Any non-linearity exceeding the above value must be corrected prior to the test. 4.3. Calibration intervals The opacimeter shall be calibrated according to Section 4.2.2 at least every three months or whenever a system repair or change is made that could influence calibration. ANNEX IV TECHNICAL CHARACTERISTICS OF REFERENCE FUEL PRESCRIBED FOR APPROVAL TESTS AND TO VERIFY CONFORMITY OF PRODUCTION DIESEL FUEL (1) Parameter Unit Limits (2) Test method Publication Minimum Maximum Cetane number (3) 52 54 EN-ISO 5165 1998 (4) Density at 15 °C kg/m3 833 837 EN-ISO 3675 1995 Distillation:  50 % point °C 245  EN-ISO 3405 1998  95 % point °C 345 350 EN-ISO 3405 1998  final boiling point °C  370 EN-ISO 3405 1998 Flash point °C 55  EN 27719 1993 CFPP °C  - 5 EN 116 1981 Viscosity at 40 °C mm2/s 2,5 3,5 EN-ISO 3104 1996 Polycyclic aromatic hydrocarbons % m/m 3,0 6,0 IP 391 (7) 1995 Sulphur content (5) mg/kg  300 pr. EN-ISO/DIS 14596 1998 (4) Copper corrosion  1 EN-ISO 2160 1995 Conradson carbon residue (10 % DR) % m/m  0,2 EN-ISO 10370 Ash content % m/m  0,01 EN-ISO 6245 1995 Water content % m/m  0,05 EN-ISO 12937 1995 Neutralisation (strong acid) number mg KOH/g  0,02 ASTM D 974-95 1998 (4) Oxidation stability (6) mg/ml  0,025 EN-ISO 12205 1996 % m/m   EN 12916 [2000] (4) Ethanol for diesel engines (8) Parameter Unit Limits (9) Test method (10) Minimum Maximum Alcohol, mass % m/m 92,4  ASTM D 5501 Other alcohol than ethanol contained in total alcohol, mass % m/m  2 ADTM D 5501 Density at 15 °C kg/m3 795 815 ASTM D 4052 Ash content % m/m 0,001 ISO 6245 Flash point °C 10 ISO 2719 Acidity, calculated as acetic acid % m/m  0,0025 ISO 1388-2 Neutralisation (strong acid) number KOH mg/l  1 Colour According to scale  10 ASTM D 1209 Dry residue at 100 °C mg/kg 15 ISO 759 Water content % m/m 6,5 ISO 760 Aldehydes calculated as acetic acid % m/m 0,0025 ISO 1388-4 Sulphur content mg/kg  10 ASTM D 5453 Esters, calculated as ethylacetate % m/m  0,1 ASSTM D 1617 2. NATURAL GAS (NG) European market fuels are available in two ranges:  the H range, whose extreme reference fuels are GR and G23;  the L range, whose extreme reference fuels are G23 and G25. The characteristics of GR, G23 and G25 reference fuels are summarised below: Reference fuel GR Characteristics Units Basis Limits Test method Minimum Maximum Composition: Methane 87 84 89 Ethane 13 11 15 Balance (11) %-mole   1 ISO 6974 Sulphur content mg/m3 (12)   10 ISO 6326-5 Reference fuel G23 Characteristics Units Basis Limits Test method Minimum Maximum Composition: Methane 92,5 91,5 93,5 Balance (13) %-mole   1 ISO 6974 N2 7,5 6,5 8,5 Sulphur content mg/m3 (14)   10 ISO 6326-5 Reference fuel G25 Characteristics Units Basis Limits Test method Minimum Maximum Composition: Methane 86 84 88 Balance (15) %-mole   1 ISO 6974 N2 14 12 16 Sulphur content mg/m3 (16)   10 ISO 6326-5 3. LIQUEFIED PETROLEUM GAS (LPG) Parameter Unit Limits fuel A Limits fuel B Test method Minimum Maximum Minimum Maximum Motor octane number 92,5 (17) 92,5 EN 589 Annex B Composition C3 content % vol 48 52 83 87 C4 content % vol 48 52 13 17 ISO 7941 Olefins % vol 12 14 Evaporation residue mg/kg 50 50 NFM 41015 Total sulphur content ppm weight (17) 50 50 EN 24260 Hydrogen sulphide  None None ISO 8819 Copper strip corrosion rating class 1 class 1 ISO 6251 (18) Water at 0 °C free free Visual inspection (1) If it is required to calculate the thermal efficiency of an engine or vehicle, the calorific value of the fuel can be calculated from: Specific energy (calorific value)(net) in MJ/kg = (46,423 - 8,792d2 + 3,170d)(1 - (x + y + s)) + 9,420s - 2,499x where, d = the density at 15 °C x = the proportion by mass of water (% divided by 100) y = the proportion by mass of ash (% divided by 100) s = the proportion by mass of sulphur (% divided by 100). (2) The values quoted in the specification are true values. In establishment of their limit values the terms of ISO 4259, Petroleums products  Determination and application of precision data in relation to methods of test, have been applied and in fixing a minimum value, a minimum difference of 2R above zero has been taken into account; in fixing a maximum and minimum value, the minimum difference is 4R (R = reproducibility). Notwithstanding this measure, which is necessary for statistical reasons, the manufacturer of a fuel should nevertheless aim at a zero value where the stipulated maximum value is 2R and at the mean value in the case of quotations of maximum and minimum limits. Should it be necessary to clarify the question as to whether a fuel meets the requirements of the specification, the terms of ISO 4259 should be applied. (3) The range for cetane number is not in accordance with the requirement of a minimum range of 4R. However, in the case of dispute between fuel supplier and fuel user, the terms in ISO 4259 can be used to resolve such disputes provided replicate measurements, of sufficient number to achieve the necessary precision, are made in preference to single determinations. (4) The month of publication will be completed in due course. (5) The actual sulphur content of the fuel used for the test shall be reported. In addition, the sulphur content of the reference fuel used to approve a vehicle or engine against the limit values set out in row B of the Table in Section 6.2.1. of Annex I to this Directive shall have a maximum sulphur content of 50 ppm. The Commission will as soon as possible bring forward a modification to this Annex reflecting the market average for fuel sulphur content in respect of the fuel defined in Annex IV to Directive 98/70/EC. (6) Even though oxidation stability is controlled, it is likely that shelf life will be limited. Advice should be sought from the supplier as to storage conditions and life. (7) New and better method for polycyclic aromatics under development (8) Cetane improver, as specified by the engine manufacturer, may be added to the ethanol fuel. The maximum allowed amount is 10 % m/m. (9) The values quoted in the specification are true values. In establishment of their limit values the terms of ISO 4259, Petroleum products  Determination and application of precision data in relation to methods of test, have been applied and in fixing a minimum value, a minimum difference of 2R above zero has been taken into account; in fixing a maximum and minimum value, the minimum difference is 4R (R  reproducibility). Notwithstanding this measure, which is necessary for statistical reasons, the manufacturer of a fuel should nevertheless aim at a zero value where the stipulated maximum value is 2R and at the mean value in the case of quotations of maximum and minimum limits. Should it be necessary to clarify the question as to whether a fuel meets the requirements of the specification, the terms of ISO 4259 should be applied. (10) Equivalent ISO methods will be adopted when issued for all properties listed above. (11) Inerts +C2+ (12) Value to be determined at standard conditions (293, 2 K (20 °C) and 101, 3 kPa). (13) Inerts (different from N2) +C2+ +C2+. (14) Value to be determined at standard conditions (293,2 K (20 °C) and 101,3 kPa). (15) Inerts (different from N2) +C2+ +C2+. (16) Value to be determined at standard conditions (293,2 K (20 °C) and 101,3 kPa). (17) Value to be determined at standard conditions 293,2 K (20 °C) and 101,3 kPa. (18) This method may not accurately determine the presence of corrosive materials if the sample contains corrosion inhibitors or other chemicals which diminish the corrosivity of the sample to the copper strip. Therefore, the addition of such compounds for the sole purpose of biasing the test method is prohibited. ANNEX V ANALYTICAL AND SAMPLING SYSTEMS 1. DETERMINATION OF THE GASEOUS EMISSIONS 1.1. Introduction Section 1.2 and Figures 7 and 8 contain detailed descriptions of the recommended sampling and analysing systems. Since various configurations can produce equivalent results, exact conformance with Figures 7 and 8 is not required. Additional components such as instruments, valves, solenoids, pumps, and switches may be used to provide additional information and co-ordinate the functions of the component systems. Other components which are not needed to maintain the accuracy on some systems, may be excluded if their exclusion is based upon good engineering judgement. 1.2. Description of the analytical system An analytical system for the determination of the gaseous emissions in the raw (Figure 7, ESC only) or diluted (Figure 8, ETC and ESC) exhaust gas is described based on the use of:  HFID analyser for the measurement of hydrocarbons;  NDIR analysers for the measurement of carbon monoxide and carbon dioxide;  HCLD or equivalent analyser for the measurement of the oxides of nitrogen. The sample for all components may be taken with one sampling probe or with two sampling probes located in close proximity and internally split to the different analysers. Care must be taken that no condensation of exhaust components (including water and sulphuric acid) occurs at any point of the analytical system. 1.2.1. Components of Figures 7 and 8 EP Exhaust pipe Exhaust gas sampling probe (Figure 7 only) A stainless steel straight closed end multi-hole probe is recommended. The inside diameter shall not be greater than the inside diameter of the sampling line. The wall thickness of the probe shall not be greater than 1 mm. There shall be a minimum of three holes in three different radial planes sized to sample approximately the same flow. The probe must extend across at least 80 % of the diameter of the exhaust pipe. One or two sampling probes may be used. SP2 Diluted exhaust gas HC sampling probe (Figure 8 only) The probe shall:  be defined as the first 254 mm to 762 mm of the heated sampling line HSL1;  have a 5 mm minimum inside diameter;  be installed in the dilution tunnel DT (see Section 2.3, Figure 20) at a point where the dilution air and exhaust gas are well mixed (i.e. approximately 10 tunnel diameters downstream of the point where the exhaust enters the dilution tunnel);  be sufficiently distant (radially) from other probes and the tunnel wall so as to be free from the influence of any wakes or eddies;  be heated so as to increase the gas stream temperature to 463 K ± 10 K (190 °C ± 10 °C) at the exit of the probe. SP3 Diluted exhaust gas CO, CO2, NOx sampling probe (Figure 8 only) The probe shall:  be in the same plane as SP2;  be sufficiently distant (radially) from other probes and the tunnel wall so as to be free from the influence of any wakes or eddies;  be heated and insulated over its entire length to a minimum temperature of 328 K (55 °C) to prevent water condensation. HSL1 Heated sampling line The sampling line provides a gas sample from a single probe to the split point(s) and the HC analyser. The sampling line shall:  have a 5 mm minimum and a 13,5 mm maximum inside diameter;  be made of stainless steel or PTFE;  maintain a wall temperature of 463 K ± 10 K (190 °C ± 10 °C) as measured at every separately controlled heated section, if the temperature of the exhaust gas at the sampling probe is equal to or below 463 K (190 °C);  maintain a wall temperature greater than 453 K (180 °C), if the temperature of the exhaust gas at the sampling probe is above 463 K (190 °C);  maintain a gas temperature of 463 K ± 10 K (190 °C ± 10 °C) immediately before the heated filter F2 and the HFID. HSL2 Heated NOx sampling line The sampling line shall:  maintain a wall temperature of 328 K to 473 K (55 °C to 200 °C), up to the converter C when using a cooling bath B, and up to the analyser when a cooling bath B is not used,  be made of stainless steel or PTFE. SL Sampling line for CO and CO2 The line shall be made of PTFE or stainless steel. It may be heated or unheated. BK Background bag (optional; Figure 8 only) For the sampling of the background concentrations. BG Sample bag (optional; Figure 8 CO and CO2 only) For the sampling of the sample concentrations. F1 Heated pre-filter (optional) The temperature shall be the same as HSL1. F2 Heated filter The filter shall extract any solid particles from the gas sample prior to the analyser. The temperature shall be the same as HSL1. The filter shall be changed as needed. P Heated sampling pump The pump shall be heated to the temperature of HSL1. HC Heated flame ionisation detector (HFID) for the determination of the hydrocarbons. The temperature shall be kept at 453 K to 473 K (180 °C to 200 °C). CO, CO2 NDIR analysers for the determination of carbon monoxide and carbon dioxide (optional for the determination of the dilution ratio for PT measurement). NO CLD or HCLD analyser for the determination of the oxides of nitrogen. If a HCLD is used it shall be kept at a temperature of 328 K to 473 K (55 °C to 200 °C). C Converter A converter shall be used for the catalytic reduction of NO2 to NO prior to analysis in the CLD or HCLD. B Cooling bath (optional) To cool and condense water from the exhaust sample. The bath shall be maintained at a temperature of 273 K to 277 K (0 °C to 4 °C) by ice or refrigeration. It is optional if the analyser is free from water vapour interference as determined in Annex III, Appendix 5, Sections 1.9.1 and 1.9.2. If water is removed by condensation, the sample gas temperature or dew point shall be monitored either within the water trap or downstream. The sample gas temperature or dew point must not exceed 280 K (7 °C). Chemical dryers are not allowed for removing water from the sample. T1, T2, T3 Temperature sensor To monitor the temperature of the gas stream. T4 Temperature sensor To monitor the temperature of the NO2-NO converter. T5 Temperature sensor To monitor the temperature of the cooling bath. G1, G2, G3 Pressure gauge To measure the pressure in the sampling lines. R1, R2 Pressure regulator To control the pressure of the air and the fuel, respectively, for the HFID. R3, R4, R5 Pressure regulator To control the pressure in the sampling lines and the flow to the analysers. FL1, FL2, FL3 Flowmeter To monitor the sample by-pass flow rate. FL4 to FL6 Flowmeter (optional) To monitor the flow rate through the analysers. V1 to V5 Selector valve Suitable valving for selecting sample, span gas or zero gas flow to the analysers. V6, V7 Solenoid valve To by-pass the NO2-NO converter. V8 Needle valve To balance the flow through the NO2-NO converter C and the by-pass. V9, V10 Needle valve To regulate the flows to the analysers. V11, V12 Toggle valve (optional) To drain the condensate from the bath B. 1.3. NMHC analysis (NG fuelled gas engines only) 1.3.1. Gas chromatographic method (GC, Figure 9) When using the GC method, a small measured volume of a sample is injected onto an analytical column through which it is swept by an inert carrier gas. The column separates various components according to their boiling points so that they elute from the column at different times. They then pass through a detector which gives an electrical signal that depends on their concentration. Since it is not a continuous analysis technique, it can only be used in conjunction with the bag sampling method as described in Annex III, Appendix 4, Section 3.4.2. For NMHC an automated GC with a FID shall be used. The exhaust gas shall be sampled into a sampling bag from which a part shall be taken and injected into the GC. The sample is separated into two parts (CH4/Air/CO and NMHC/CO2/H2O) on the Porapak column. The molecular sieve column separates CH4 from the air and CO before passing it to the FID where its concentration is measured. A complete cycle from injection of one sample to injection of a second can be made in 30 s. To determine NMHC, the CH4 concentration shall be subtracted from the total HC concentration (see Annex III, Appendix 2, Section 4.3.1). Figure 9 shows a typical GC assembled to routinely determine CH4. Other GC methods can also be used based on good engineering judgement. Components of Figure 9 PC Porapak column Porapak N, 180/300 Ã ¼m (50/80 mesh), 610 mm length Ã  2,16 mm ID shall be used and conditioned at least 12 h at 423 K (150 °C) with carrier gas prior to initial use. MSC Molecular sieve column Type 13X, 250/350 Ã ¼m (45/60 mesh), 1 220 mm length Ã  2,16 mm ID shall be used and conditioned at least 12 h at 423 K (150 °C) with carrier gas prior to initial use. OV Oven To maintain columns and valves at stable temperature for analyser operation, and to condition the columns at 423 K (150 °C). SLP Sample loop A sufficient length of stainless steel tubing to obtain approximately 1 cm3 volume. P Pump To bring the sample to the gas chromatograph. D Dryer A dryer containing a molecular sieve shall be used to remove water and other contaminants which might be present in the carrier gas. HC Flame ionisation detector (FID) to measure the concentration of methane. V1 Sample injection valve To inject the sample taken from the sampling bag via SL of Figure 8. It shall be low dead volume, gas tight, and heatable to 423 K (150 C). V3 Selector valve To select span gas, sample, or no flow. V2, V4, V5, V6, V7, V8 Needle valve To set the flows in the system. R1, R2, R3 Pressure regulator To control the flows of the fuel (= carrier gas), the sample, and the air, respectively. FC Flow capillary To control the rate of air flow to the FID. G1, G2, G3 Pressure gauge To control the flows of the fuel (= carrier gas), the sample, and the air, respectively. F1, F2, F3, F4, F5 Filter Sintered metal filters to prevent grit from entering the pump or the instrument. FL1 To measure the sample by-pass flow rate. 1.3.2. Non-methane cutter method (NMC, Figure 10) The cutter oxidises all hydrocarbons except CH4 to CO2 and H2O, so that by passing the sample through the NMC only CH4 is detected by the FID. If bag sampling is used, a flow diverter system shall be installed at SL (see Section 1.2, Figure 8) with which the flow can be alternatively passed through or around the cutter according to the upper part of Figure 10. For NMHC measurement, both values (HC and CH4) shall be observed on the FID and recorded. If the integration method is used, an NMC in line with a second FID shall be installed parallel to the regular FID into HSL1 (see Section 1.2, Figure 8) according to the lower part of Figure 10. For NMHC measurement, the values of the two FID's (HC and CH4) shall be observed and recorded. The cutter shall be characterised at or above 600 K (327 °C) prior to test work with respect to its catalytic effect on CH4 and C2H6 at H2O values representative of exhaust stream conditions. The dewpoint and O2 level of the sampled exhaust stream must be known. The relative response of the FID to CH4 must be recorded (see Annex III, Appendix 5, Section 1.8.2). Components of Figure 10 NMC Non-methane cutter To oxidise all hydrocarbons except methane. HC Heated flame ionisation detector (HFID) to measure the HC and CH4 concentrations. The temperature shall be kept at 453 K to 473 K (180 °C to 200 °C). V1 Selector valve To select sample, zero and span gas. V1 is identical with V2 of Figure 8. V2, V3 Solenoid valve To by-pass the NMC. V4 Needle valve To balance the flow through the NMC and the by-pass. R1 Pressure regulator To control the pressure in the sampling line and the flow to the HFID. R1 is identical with R3 of Figure 8. FL1 Flowmeter To measure the sample by-pass flow rate. FL1 is identical with FL1 of Figure 8. 2. EXHAUST GAS DILUTION AND DETERMINATION OF THE PARTICULATES 2.1. Introduction Sections 2.2, 2.3 and 2.4 and Figures 11 to 22 contain detailed descriptions of the recommended dilution and sampling systems. Since various configurations can produce equivalent results, exact conformance with these figures is not required. Additional components such as instruments, valves, solenoids, pumps, and switches may be used to provide additional information and coordinate the functions of the component systems. Other components which are not needed to maintain the accuracy on some systems, may be excluded if their exclusion is based upon good engineering judgement. 2.2. Partial flow dilution system A dilution system is described in Figures 11 to 19 based upon the dilution of a part of the exhaust stream. Splitting of the exhaust stream and the following dilution process may be done by different dilution system types. For subsequent collection of the particulates, the entire dilute exhaust gas or only a portion of the dilute exhaust gas is passed to the particulate sampling system (Section 2.4, Figure 21). The first method is referred to as total sampling type, the second method as fractional sampling type. The calculation of the dilution ratio depends upon the type of system used. The following types are recommended: Isokinetic systems (Figures 11, 12) With these systems, the flow into the transfer tube is matched to the bulk exhaust flow in terms of gas velocity and/or pressure, thus requiring an undisturbed and uniform exhaust flow at the sampling probe. This is usually achieved by using a resonator and a straight approach tube upstream of the sampling point. The split ratio is then calculated from easily measurable values like tube diameters. It should be noted that isokinesis is only used for matching the flow conditions and not for matching the size distribution. The latter is typically not necessary, as the particles are sufficiently small as to follow the fluid streamlines. Flow controlled systems with concentration measurement (Figures 13 to 17) With these systems, a sample is taken from the bulk exhaust stream by adjusting the dilution air flow and the total dilute exhaust flow. The dilution ratio is determined from the concentrations of tracer gases, such as CO2 or NOx naturally occurring in the engine exhaust. The concentrations in the dilute exhaust gas and in the dilution air are measured, whereas the concentration in the raw exhaust gas can be either measured directly or determined from fuel flow and the carbon balance equation, if the fuel composition is known. The systems may be controlled by the calculated dilution ratio (Figures 13, 14) or by the flow into the transfer tube (Figures 12, 13, 14). Flow controlled systems with flow measurement (Figures 18, 19) With these systems, a sample is taken from the bulk exhaust stream by setting the dilution air flow and the total dilute exhaust flow. The dilution ratio is determined from the difference of the two flows rates. Accurate calibration of the flow meters relative to one another is required, since the relative magnitude of the two flow rates can lead to significant errors at higher dilution ratios (of 15 and above). Flow control is very straight forward by keeping the dilute exhaust flow rate constant and varying the dilution air flow rate, if needed. When using partial flow dilution systems, attention must be paid to avoiding the potential problems of loss of particulates in the transfer tube, ensuring that a representative sample is taken from the engine exhaust, and determination of the split ratio. The systems described pay attention to these critical areas. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the transfer tube TT by the isokinetic sampling probe ISP. The differential pressure of the exhaust gas between exhaust pipe and inlet to the probe is measured with the pressure transducer DPT. This signal is transmitted to the flow controller FC1 that controls the suction blower SB to maintain a differential pressure of zero at the tip of the probe. Under these conditions, exhaust gas velocities in EP and ISP are identical, and the flow through ISP and TT is a constant fraction (split) of the exhaust gas flow. The split ratio is determined from the cross-sectional areas of EP and ISP. The dilution air flow rate is measured with the flow measurement device FM1. The dilution ratio is calculated from the dilution air flow rate and the split ratio. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the transfer tube TT by the isokinetic sampling probe ISP. The differential pressure of the exhaust gas between exhaust pipe and inlet to the probe is measured with the pressure transducer DPT. This signal is transmitted to the flow controller FC1 that controls the pressure blower PB to maintain a differential pressure of zero at the tip of the probe. This is done by taking a small fraction of the dilution air whose flow rate has already been measured with the flow measurement device FM1, and feeding it to TT by means of a pneumatic orifice. Under these conditions, exhaust gas velocities in EP and ISP are identical, and the flow through ISP and TT is a constant fraction (split) of the exhaust gas flow. The split ratio is determined from the cross sectional areas of EP and ISP. The dilution air is sucked through DT by the suction blower SB, and the flow rate is measured with FM1 at the inlet to DT. The dilution ratio is calculated from the dilution air flow rate and the split ratio. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the sampling probe SP and the transfer tube TT. The concentrations of a tracer gas (CO2 or NOx) are measured in the raw and diluted exhaust gas as well as in the dilution air with the exhaust gas analyser(s) EGA. These signals are transmitted to the flow controller FC2 that controls either the pressure blower PB or the suction blower SB to maintain the desired exhaust split and dilution ratio in DT. The dilution ratio is calculated from the tracer gas concentrations in the raw exhaust gas, the diluted exhaust gas, and the dilution air. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the sampling probe SP and the transfer tube TT. The CO2 concentrations are measured in the diluted exhaust gas and in the dilution air with the exhaust gas analyser(s) EGA. The CO2 and fuel flow GFUEL signals are transmitted either to the flow controller FC2, or to the flow controller FC3 of the particulate sampling system (see Figure 21). FC2 controls the pressure blower PB, FC3 the sampling pump P (see Figure 21), thereby adjusting the flows into and out of the system so as to maintain the desired exhaust split and dilution ratio in DT. The dilution ratio is calculated from the CO2 concentrations and GFUEL using the carbon balance assumption. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the sampling probe SP and the transfer tube TT due to the negative pressure created by the venturi VN in DT. The gas flow rate through TT depends on the momentum exchange at the venturi zone, and is therefore affected by the absolute temperature of the gas at the exit of TT. Consequently, the exhaust split for a given tunnel flow rate is not constant, and the dilution ratio at low load is slightly lower than at high load. The tracer gas concentrations (CO2 or NOx) are measured in the raw exhaust gas, the diluted exhaust gas, and the dilution air with the exhaust gas analyser(s) EGA, and the dilution ratio is calculated from the values so measured. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the sampling probe SP and the transfer tube TT by a flow divider that contains a set of orifices or venturis. The first one (FD1) is located in EP, the second one (FD2) in TT. Additionally, two pressure control valves (PCV1 and PCV2) are necessary to maintain a constant exhaust split by controlling the backpressure in EP and the pressure in DT. PCV1 is located downstream of SP in EP, PCV2 between the pressure blower PB and DT. The tracer gas concentrations (CO2 or NOx) are measured in the raw exhaust gas, the diluted exhaust gas, and the dilution air with the exhaust gas analyser(s) EGA. They are necessary for checking the exhaust split, and may be used to adjust PCV1 and PCV2 for precise split control. The dilution ratio is calculated from the tracer gas concentrations. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the transfer tube TT by the flow divider FD3 that consists of a number of tubes of the same dimensions (same diameter, length and bend radius) installed in EP. The exhaust gas through one of these tubes is lead to DT, and the exhaust gas through the rest of the tubes is passed through the damping chamber DC. Thus, the exhaust split is determined by the total number of tubes. A constant split control requires a differential pressure of zero between DC and the outlet of TT, which is measured with the differential pressure transducer DPT. A differential pressure of zero is achieved by injecting fresh air into DT at the outlet of TT. The tracer gas concentrations (CO2 or NOx) are measured in the raw exhaust gas, the diluted exhaust gas, and the dilution air with the exhaust gas analyser(s) EGA. They are necessary for checking the exhaust split and may be used to control the injection air flow rate for precise split control. The dilution ratio is calculated from the tracer gas concentrations. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the sampling probe SP and the transfer tube TT. The total flow through the tunnel is adjusted with the flow controller FC3 and the sampling pump P of the particulate sampling system (see Figure 18). The dilution air flow is controlled by the flow controller FC2, which may use GEXHW, GAIRW, or GFUEL as command signals, for the desired exhaust split. The sample flow into DT is the difference of the total flow and the dilution air flow. The dilution air flow rate is measured with the flow measurement device FM1, the total flow rate with the flow measurement device FM3 of the particulate sampling system (see Figure 21). The dilution ratio is calculated from these two flow rates. Raw exhaust gas is transferred from the exhaust pipe EP to the dilution tunnel DT through the sampling probe SP and the transfer tube TT. The exhaust split and the flow into DT is controlled by the flow controller FC2 that adjusts the flows (or speeds) of the pressure blower PB and the suction blower SB, accordingly. This is possible since the sample taken with the particulate sampling system is returned into DT. GEXHW, GAIRW, or GFUEL may be used as command signals for FC2. The dilution air flow rate is measured with the flow measurement device FM1, the total flow with the flow measurement device FM2. The dilution ratio is calculated from these two flow rates. 2.2.1. Components of Figures 11 to 19 EP Exhaust pipe The exhaust pipe may be insulated. To reduce the thermal inertia of the exhaust pipe a thickness to diameter ratio of 0,015 or less is recommended. The use of flexible sections shall be limited to a length to diameter ratio of 12 or less. Bends shall be minimised to reduce inertial deposition. If the system includes a test bed silencer the silencer may also be insulated. For an isokinetic system, the exhaust pipe must be free of elbows, bends and sudden diameter changes for at least 6 pipe diameters upstream and 3 pipe diameters downstream of the tip of the probe. The gas velocity at the sampling zone must be higher than 10 m/s except at idle mode. Pressure oscillations of the exhaust gas must not exceed ± 500 Pa on the average. Any steps to reduce pressure oscillations beyond using a chassis-type exhaust system (including silencer and aftertreatment devices) must not alter engine performance nor cause the deposition of particulates. For systems without isokinetic probe, it is recommended to have a straight pipe of 6 pipe diameters upstream and 3 pipe diameters downstream of the tip of the probe. SP Sampling probe (Figures 10, 14, 15, 16, 18, 19) The minimum inside diameter shall be 4 mm. The minimum diameter ratio between exhaust pipe and probe shall be 4. The probe shall be an open tube facing upstream on the exhaust pipe centreline, or a multiple hole probe as described under SP1 in Section 1.2.1, Figure 5. ISP Isokinetic sampling probe (Figures 11, 12) The isokinetic sampling probe must be installed facing upstream on the exhaust pipe centreline where the flow conditions in section EP are met, and designed to provide a proportional sample of the raw exhaust gas. The minimum inside diameter shall be 12 mm. A control system is necessary for isokinetic exhaust splitting by maintaining a differential pressure of zero between EP and ISP. Under these conditions exhaust gas velocities in EP and ISP are identical and the mass flow through ISP is a constant fraction of the exhaust gas flow. ISP has to be connected to a differential pressure transducer DPT. The control to provide a differential pressure of zero between EP and ISP is done with the flow controller FC1. FD1, FD2 Flow divider (Figure 16) A set of venturis or orifices is installed in the exhaust pipe EP and in the transfer tube TT, respectively, to provide a proportional sample of the raw exhaust gas. A control system consisting of two pressure control valves PCV1 and PCV2 is necessary for proportional splitting by controlling the pressures in EP and DT. FD3 Flow divider (Figure 17) A set of tubes (multiple tube unit) is installed in the exhaust pipe EP to provide a proportional sample of the raw exhaust gas. One of the tubes feeds exhaust gas to the dilution tunnel DT, whereas the other tubes exit exhaust gas to a damping chamber DC. The tubes must have the same dimensions (same diameter, length, bend radius), so that the exhaust split depends on the total number of tubes. A control system is necessary for proportional splitting by maintaining a differential pressure of zero between the exit of the multiple tube unit into DC and the exit of TT. Under these conditions, exhaust gas velocities in EP and FD3 are proportional, and the flow TT is a constant fraction of the exhaust gas flow. The two points have to be connected to a differential pressure transducer DPT. The control to provide a differential pressure of zero is done with the flow controller FC1. EGA Exhaust gas analyser (Figures 13, 14, 15, 16, 17) CO2 or NOx analysers may be used (with carbon balance method CO2 only). The analysers shall be calibrated like the analysers for the measurement of the gaseous emissions. One or several analysers may be used to determine the concentration differences. The accuracy of the measuring systems has to be such that the accuracy of GEDFW,i is within ± 4 %. TT Transfer tube (Figures 11 to 19) The transfer tube shall be:  as short as possible, but not more than 5 m in length,  equal to or greater than the probe diameter, but not more than 25 mm in diameter,  exiting on the centreline of the dilution tunnel and pointing downstream. If the tube is 1 meter or less in length, it shall be insulated with material with a maximum thermal conductivity of 0,05 W/m*K with a radial insulation thickness corresponding to the diameter of the probe. If the tube is longer than 1 meter, it must be insulated and heated to a minimum wall temperature of 523 K (250 °C). DPT Differential pressure transducer (Figures 11, 12, 17) The differential pressure transducer shall have a range of ± 500 Pa or less. FC1 Flow controller (Figures 11, 12, 17) For isokinetic systems (Figures 11,12), a flow controller is necessary to maintain a differential pressure of zero between EP and ISP. The adjustment can be done by: (a) controlling the speed or flow of the suction blower SB and keeping the speed or flow of the pressure blower PB constant during each mode (Figure 11); or (b) adjusting the suction blower SB to a constant mass flow of the diluted exhaust gas and controlling the flow of the pressure blower PB, and therefore the exhaust sample flow in a region at the end of the transfer tube TT (Figure 12). In the case of a pressure controlled system the remaining error in the control loop must not exceed ± 3 Pa. The pressure oscillations in the dilution tunnel must not exceed ± 250 Pa on the average. For a multi-tube system (Figure 17), a flow controller is necessary for proportional exhaust splitting to maintain a differential pressure of zero between the exit of the multi-tube unit and the exit of TT. The adjustment is done by controlling the injection air flow rate into DT at the exit of TT. PCV1, PCV2 Pressure control valve (Figure 16) Two pressure control valves are necessary for the twin venturi/twin orifice system for proportional flow splitting by controlling the backpressure of EP and the pressure in DT. The valves shall be located downstream of SP in EP and between PB and DT. DC Damping chamber (Figure 17) A damping chamber shall be installed at the exit of the multiple tube unit to minimise the pressure oscillations in the exhaust pipe EP. VN Venturi (Figure 15) A venturi is installed in the dilution tunnel DT to create a negative pressure in the region of the exit of the transfer tube TT. The gas flow rate through TT is determined by the momentum exchange at the venturi zone, and is basically proportional to the flow rate of the pressure blower PB leading to a constant dilution ratio. Since the momentum exchange is affected by the temperature at the exit of TT and the pressure difference between EP and DT, the actual dilution ratio is slightly lower at low load than at high load. FC2 Flow controller (Figures 13, 14, 18, 19, optional) A flow controller may be used to control the flow of the pressure blower PB and/or the suction blower SB. It may be connected to the exhaust, intake air, or fuel flow signals and/or to the CO2 or NOx differential signals. When using a pressurised air supply (Figure 18), FC2 directly controls the air flow. FM1 Flow measurement device (Figures 11, 12, 18, 19) Gas meter or other flow instrumentation to measure the dilution air flow. FM1 is optional if the pressure blower PB is calibrated to measure the flow. FM2 Flow measurement device (Figure 19) Gas meter or other flow instrumentation to measure the diluted exhaust gas flow. FM2 is optional if the suction blower SB is calibrated to measure the flow. PB Pressures blower (Figures 11, 12, 13, 14, 15, 16, 19) To control the dilution air flow rate, PB may be connected to the flow controllers FC1 or FC2. PB is not required when using a butterfly valve. PB may be used to to measure the dilution air flow, if calibrated. SB Suction blower (Figures 11, 12, 13, 16, 17, 19) For fractional sampling systems only. SB may be used to measure the diluted exhaust gas flow, if calibrated. DAF Dilution air filter (Figures 11 to 19) It is recommended that the dilution air be filtered and charcoal scrubbed to eliminate background hydrocarbons. At the engine manufacturers request the dilution air shall be sampled according to good engineering practice to determine the background particulate levels, which can then be subtracted from the values measured in the diluted exhaust. DT Dilution tunnel (Figures 11 to 19) The dilution tunnel:  shall be of a sufficient length to cause complete mixing of the exhaust and dilution air under turbulent flow conditions;  shall be constructed of stainless steel with:  thickness/diameter ratio of 0,025 or less for dilution tunnels with inside diameters greater than 75 mm;  a nominal thickness of no less then 1,5 mm for dilution tunnels with inside diameters of equal to or less than 75 mm;  shall be at least 75 mm in diameter for the fractional sampling type;  is recommended to be at least 25 mm in diameter for the total sampling type;  may be heated to no greater than 325 K (52 °C) wall temperature by direct heating or by dilution air pre-heating, provided the air temperature does not exceed 325 K (52 °C) prior to the introduction of the exhaust in the dilution tunnel;  may be insulated. The engine exhaust shall be thoroughly mixed with the dilution air. For fractional sampling systems, the mixing quality shall be checked after introduction into service by means of a CO2-profile of the tunnel with the engine running (at least four equally spaced measuring points). If necessary, a mixing orifice may be used. Note: If the ambient temperature in the vicinity of the dilution tunnel (DT) is below 293K (20 °C), precautions should be taken to avoid particle losses onto the cool walls of the dilution tunnel. Therefore, heating and/or insulating the tunnel within the limits given above is recommended. At high engine loads, the tunnel may be cooled by a non-aggressive means such as a circulating fan, as long as the temperature of the cooling medium is not below 293K (20 °C). HE Heat exchanger (Figures 16, 17) The heat exchanger shall be of sufficient capacity to maintain the temperature at the inlet to the suction blower SB within ± 11K of the average operating temperature observed during the test. 2.3. Full flow dilution system A dilution system is described in Figure 20 based upon the dilution of the total exhaust using the CVS (Constant Volume Sampling) concept. The total volume of the mixture of exhaust and dilution air must be measured. Either a PDP or a CFV system may be used. For subsequent collection of the particulates, a sample of the dilute exhaust gas is passed to the particulate sampling system (section 2.4, figures 21 and 22). If this is done directly, it is referred to as single dilution. If the sample is diluted once more in the secondary dilution tunnel, it is referred to as double dilution. This is useful, if the filter face temperature requirement cannot be met with single dilution. Although partly a dilution system, the double dilution system is described as a modification of a particulate sampling system in section 2.4, Figure 22, since it shares most of the parts with a typical particulate sampling system. The total amount of raw exhaust gas is mixed in the dilution tunnel DT with the dilution air. The diluted exhaust gas flow rate is measured either with a Positive Displacement Pump PDP or with a Critical Flow Venturi CFV. A heat exchanger HE or electronic flow compensation EFC may be used for proportional particulate sampling and for flow determination. Since particulate mass determination is based on the total diluted exhaust gas flow, the dilution ratio is not required to be calculated. 2.3.1. Components of Figure 20 EP Exhaust pipe The exhaust pipe length from the exit of the engine exhaust manifold, turbocharger outlet or aftertreatment device to the dilution tunnel shall not exceed 10 m. If the exhaust pipe downstream of the engine exhaust manifold, turbocharger outlet or aftertreatment device exceeds 4 m in length, then all tubing in excess of 4 m shall be insulated, except for an in-line smokemeter, if used. The radial thickness of the insulation must be at least 25 mm. The thermal conductivity of the insulating material must have a value no greater than 0,1 W/mK measured at 673 K (400 °C). To reduce the thermal inertia of the exhaust pipe a thickness to diameter ratio of 0,015 or less is recommended. The use of flexible sections shall be limited to a length to diameter ratio of 12 or less. PDP Positive displacement pump The PDP meters total diluted exhaust flow from the number of the pump revolutions and the pump displacement. The exhaust system backpressure must not be artificially lowered by the PDP or dilution air inlet system. Static exhaust backpressure measured with the PDP system operating shall remain within ± 1,5 kPa of the static pressure measured without connection to the PDP at identical engine speed and load. The gas mixture temperature immediately ahead of the PDP shall be within ± 6 K of the average operating temperature observed during the test, when no flow compensation is used. Flow compensation may only be used if the temperature at the inlet to the PDP does not exceed 323K (50 °C). CFV Critical Flow Venturi CFV measures total diluted exhaust flow by maintaining the flow at choked conditions (critical flow). Static exhaust backpressure measured with the CFV system operating shall remain within ± 1,5 kPa of the static pressure measured without connection to the CFV at identical engine speed and load. The gas mixture temperature immediately ahead of the CFV shall be within ± 11 K of the average operating temperature observed during the test, when no flow compensation is used. HE Heat exchanger (optional, if EFC is used) The heat exchanger shall be of sufficient capacity to maintain the temperature within the limits required above. EFC Electronic flow compensation (optional, if HE is used) If the temperature at the inlet to either the PDP or CFV is not kept within the limits stated above, a flow compensation system is required for continuous measurement of the flow rate and control of the proportional sampling in the particulate system. To that purpose, the continuously measured flow rate signals are used to correct the sample flow rate through the particulate filters of the particulate sampling system (see Section 2.4, Figures 21, 22), accordingly. DT Dilution tunnel The dilution tunnel:  shall be small enough in diameter to cause turbulent flow (Reynolds Number greater than 4 000) and of sufficient length to cause complete mixing of the exhaust and dilution air; a mixing orifice may be used;  shall be at least 460 mm in diameter with a single dilution system;  shall be at least 210 mm in diameter with a double dilution system;  may be insulated. The engine exhaust shall be directed downstream at the point where it is introduced into the dilution tunnel, and thoroughly mixed. When using single dilution, a sample from the dilution tunnel is transferred to the particulate sampling system (Section 2.4, Figure 21). The flow capacity of the PDP or CFV must be sufficient to maintain the diluted exhaust at a temperature of less than or equal to 325 K (52 °C) immediately before the primary particulate filter. When using double dilution, a sample from the dilution tunnel is transferred to the secondary dilution tunnel where it is further diluted, and then passed through the sampling filters (Section 2.4, Figure 22). The flow capacity of the PDP or CFV must be sufficient to maintain the diluted exhaust stream in the DT at a temperature of less than or equal to 464 K (191 °C) at the sampling zone. The secondary dilution system must provide sufficient secondary dilution air to maintain the doubly-diluted exhaust stream at a temperature of less than or equal to 325 K (52 °C) immediately before the primary particulate filter. DAF Dilution air filter It is recommended that the dilution air be filtered and charcoal scrubbed to eliminate background hydrocarbons. At the engine manufacturers request the dilution air shall be sampled according to good engineering practice to determine the background particulate levels, which can then be subtracted from the values measured in the diluted exhaust. PSP Particulate sampling probe The probe is the leading section of PTT and:  shall be installed facing upstream at a point where the dilution air and exhaust gas are well mixed, i.e. on the dilution tunnel (DT) centreline approximately 10 tunnel diameters downstream of the point where the exhaust enters the dilution tunnel;  shall be of 12 mm minimum inside diameter;  may be heated to no greater than 325 K (52 °C) wall temperature by direct heating or by dilution air pre-heating, provided the air temperature does not exceed 325 K (52 °C) prior to the introduction of the exhaust in the dilution tunnel;  may be insulated. 2.4. Particulate sampling system The particulate sampling system is required for collecting the particulates on the particulate filter. In the case of total sampling partial flow dilution, which consists of passing the entire diluted exhaust sample through the filters, dilution (Section 2.2, Figures 14, 18) and sampling system usually form an integral unit. In the case of fractional sampling partial flow dilution or full flow dilution, which consists of passing through the filters only a portion of the diluted exhaust, the dilution (Section 2.2, Figures 11, 12, 13, 15, 16, 17, 19; Section 2.3, Figure 20) and sampling systems usually form different units. In this Directive, the double dilution system (Figure 22) of a full flow dilution system is considered as a specific modification of a typical particulate sampling system as shown in Figure 21. The double dilution system includes all important parts of the particulate sampling system, like filter holders and sampling pump. In order to avoid any impact on the control loops, it is recommended that the sample pump be running throughout the complete test procedure. For the single filter method, a bypass system shall be used for passing the sample through the sampling filters at the desired times. Interference of the switching procedure on the control loops must be minimised. A sample of the diluted exhaust gas is taken from the dilution tunnel DT of a partial flow or full flow dilution system through the particulate sampling probe PSP and the particulate transfer tube PTT by means of the sampling pump P. The sample is passed through the filter holder(s) FH that contain the particulate sampling filters. The sample flow rate is controlled by the flow controller FC3. If electronic flow compensation EFC (see Figure 20) is used, the diluted exhaust gas flow is used as command signal for FC3. A sample of the diluted exhaust gas is transferred from the dilution tunnel DT of a full flow dilution system through the particulate sampling probe PSP and the particulate transfer tube PTT to the secondary dilution tunnel SDT, where it is diluted once more. The sample is then passed through the filter holder(s) FH that contain the particulate sampling filters. The dilution air flow rate is usually constant whereas the sample flow rate is controlled by the flow controller FC3. If electronic flow compensation EFC (see Figure 20) is used, the total diluted exhaust gas flow is used as command signal for FC3. 2.4.1. Components of Figures 21 and 22 PTT Particulate transfer tube (Figures 21, 22) The particulate transfer tube must not exceed 1 020 mm in length, and must be minimised in length whenever possible. Where applicable (i.e. for partial flow dilution fractional sampling systems and for full flow dilution systems), the length of the sampling probes (SP, ISP, PSP, respectively, see Sections 2.2 and 2.3) shall be included. The dimensions are valid for:  the partial flow dilution fractional sampling type and the full flow single dilution system from the tip of the probe (SP, ISP, PSP, respectively) to the filter holder;  the partial flow dilution total sampling type from the end of the dilution tunnel to the filter holder;  the full flow double dilution system from the tip of the probe (PSP) to the secondary dilution tunnel. The transfer tube:  may be heated to no greater than 325 K (52 °C) wall temperature by direct heating or by dilution air pre-heating, provided the air temperature does not exceed 325 K (52 °C) prior to the introduction of the exhaust in the dilution tunnel;  may be insulated. SDT Secondary dilution tunnel (Figure 22) The secondary dilution tunnel should have a minimum diameter of 75 mm, and should be of sufficient length so as to provide a residence time of at least 0,25 seconds for the doubly-diluted sample. The primary filter holder FH shall be located within 300 mm of the exit of the SDT. The secondary dilution tunnel:  may be heated to no greater than 325 K (52 °C) wall temperature by direct heating or by dilution air pre-heating, provided the air temperature does not exceed 325 K (52 °C) prior to the introduction of the exhaust in the dilution tunnel;  may be insulated. FH Filter holder(s) (Figures 21, 22) For primary and back-up filters one filter housing or separate filter housings may be used. The requirements of Annex III, Appendix 4, Section 4.1.3 shall be met. The filter holder(s):  may be heated to no greater than 325 K (52 °C) wall temperature by direct heating or by dilution air pre-heating, provided the air temperature does not exceed 325 K (52 °C) prior to the introduction of the exhaust in the dilution tunnel;  may be insulated. P Sampling pump (Figures 21, 22) The particulate sampling pump shall be located sufficiently distant from the tunnel so that the inlet gas temperature is maintained constant ( ± 3 K), if flow correction by FC3 is not used. DP Dilution air pump (Figure 22) The dilution air pump shall be located so that the secondary dilution air is supplied at a temperature of 298 K ± 5 K (25 °C ± 5 °C), if the dilution air is not preheated. FC3 Flow controller (Figures 21, 22) A flow controller shall be used to compensate the particulate sample flow rate for temperature and backpressure variations in the sample path, if no other means are available. The flow controller is required if electronic flow compensation EFC (see Figure 20) is used. FM3 Flow measurement device (Figures 21, 22) The gas meter or flow instrumentation for the particulate sample flow shall be located sufficiently distant from the sampling pump P so that the inlet gas temperature remains constant ( ± 3 K), if flow correction by FC3 is not used. FM4 Flow measurement device (Figure 22) The gas meter or flow instrumentation for the dilution air flow shall be located so that the inlet gas temperature remains at 298 K ± 5 K (25 °C ± 5 °C). BV Ball valve (optional) The ball valve shall have an inside diameter not less than the inside diameter of the particulate transfer tube PTT, and a switching time of less than 0,5 seconds. Note: If the ambient temperature in the vicinity of PSP, PTT, SDT, and FH is below 293 K (20 °C), precautions should be taken to avoid particle losses onto the cool wall of these parts. Therefore, heating and/or insulating these parts within the limits given in the respective descriptions is recommended. It is also recommended that the filter face temperature during sampling be not below 293 K (20 °C). At high engine loads, the above parts may be cooled by a non-aggressive means such as a circulating fan, as long as the temperature of the cooling medium is not below 293 K (20 °C). 3. DETERMINATION OF SMOKE 3.1. Introduction Sections 3.2 and 3.3 and Figures 23 and 24 contain detailed descriptions of the recommended opacimeter systems. Since various configurations can produce equivalent results, exact conformance with Figures 23 and 24 is not required. Additional components such as instruments, valves, solenoids, pumps, and switches may be used to provide additional information and coordinate the functions of the component systems. Other components which are not needed to maintain the accuracy on some systems, may be excluded if their exclusion is based upon good engineering judgement. The principle of measurement is that light is transmitted through a specific length of the smoke to be measured and that proportion of the incident light which reaches a receiver is used to assess the light obscuration properties of the medium. The smoke measurement depends upon the design of the apparatus, and may be done in the exhaust pipe (full flow in-line opacimeter), at the end of the exhaust pipe (full flow end-of-line opacimeter) or by taking a sample from the exhaust pipe (partial flow opacimeter). For the determination of the light absorption coefficient from the opacity signal, the optical path length of the instrument shall be supplied by the instrument manufacturer. 3.2. Full flow opacimeter Two general types of full flow opacimeters may be used (Figure 23). With the in-line opacimeter, the opacity of the full exhaust plume within the exhaust pipe is measured. With this type of opacimeter, the effective optical path length is a function of the opacimeter design. With the end-of-line opacimeter, the opacity of the full exhaust plume is measured as it exits the exhaust pipe. With this type of opacimeter, the effective optical path length is a function of the exhaust pipe design and the distance between the end of the exhaust pipe and the opacimeter. 3.2.1. Components of Figure 23 EP Exhaust Pipe With an in-line opacimeter, there shall be no change in the exhaust pipe diameter within 3 exhaust pipe diameters before or after the measuring zone. If the diameter of the measuring zone is greater than the diameter of the exhaust pipe, a pipe gradually convergent before the measuring zone is recommended. With an end-of-line opacimeter, the terminal 0,6 m of the exhaust pipe shall be of circular cross section and be free from elbows and bends. The end of the exhaust pipe shall be cut off squarely. The opacimeter shall be mounted centrally to the plume within 25 ± 5 mm of the end of the exhaust pipe. OPL Optical Path Length The length of the smoke obscured optical path between the opacimeter light source and the receiver, corrected as necessary for non-uniformity due to density gradients and fringe effect. The optical path length shall be submitted by the instrument manufacturer taking into account any measures against sooting (e.g. purge air). If the optical path length is not available, it shall be determined in accordance with ISO IDS 11614, Section 11.6.5. For the correct determination of the optical path length, a minimum exhaust gas velocity of 20 m/s is required. LS Light source The light source shall be an incandescent lamp with a colour temperature in the range of 2 800 to 3 250 K or a green light emitting diode (LED) with a spectral peak between 550 and 570 nm. The light source shall be protected against sooting by means that do not influence the optical path length beyond the manufacturers specifications. LD Light detector The detector shall be a photocell or a photodiode (with a filter, if necessary). In the case of an incandescent light source, the receiver shall have a peak spectral response similar to the phototopic curve of the human eye (maximum response) in the range of 550 to 570 nm, to less than 4 % of that maximum response below 430 nm and above 680 nm. The light detector shall be protected against sooting by means that do not influence the optical path length beyond the manufacturers specifications. CL Collimating lens The light output shall be collimated to a beam with a maximum diameter of 30 mm. The rays of the light beam shall be parallel within a tolerance of 3 ° of the optical axis. T1 Temperature sensor (optional) The exhaust gas temperature may be monitored over the test. 3.3. Partial flow opacimeter With the partial flow opacimeter (Figure 24), a representative exhaust sample is taken from the exhaust pipe and passed through a transfer line to the measuring chamber. With this type of opacimeter, the effective optical path length is a function of the opacimeter design. The response times referred to in the following section apply to the minimum flow rate of the opacimeter, as specified by the instrument manufacturer. 3.3.1. Components of Figure 24 EP Exhaust pipe The exhaust pipe shall be a straight pipe of at least 6 pipe diameters upstream and 3 pipe diameters downstream of the tip of the probe. SP Sampling probe The sampling probe shall be an open tube facing upstream on or about the exhaust pipe centreline. The clearance with the wall of the tailpipe shall be at least 5 mm. The probe diameter shall ensure a representative sampling and a sufficient flow through the opacimeter. TT Transfer tube The transfer tube shall:  Be as short as possible and ensure an exhaust gas temperature of 373 ± 30 K (100 °C ± 30 °C) at the entrance to the measuring chamber.  Have a wall temperature sufficiently above the dew point of the exhaust gas to prevent condensation.  Be equal to the diameter of the sampling probe over the entire length.  Have a response time of less than 0,05 s at minimum instrument flow, as determined according to Annex III, Appendix 4, Section 5.2.4.  Have no significant effect on the smoke peak. FM Flow measurement device Flow instrumentation to detect the correct flow into the measuring chamber. The minimum and maximum flow rates shall be specified by the instrument manufacturer, and shall be such that the response time requirement of TT and the optical path length specifications are met. The flow measurement device may be close to the sampling pump, P, if used. MC Measuring chamber The measuring chamber shall have a non-reflective internal surface, or equivalent optical environment. The impingement of stray light on the detector due to internal reflections of diffusion effects shall be reduced to a minimum. The pressure of the gas in the measuring chamber shall not differ from the atmospheric pressure by more than 0,75 kPa. Where this is not possible by design, the opacimeter reading shall be converted to atmospheric pressure. The wall temperature of the measuring chamber shall be set to within ± 5 K between 343 K (70 °C) and 373 K (100 °C), but in any case sufficiently above the dew point of the exhaust gas to prevent condensation. The measuring chamber shall be equipped with appropriate devices for measuring the temperature. OPL Optical path length The length of the smoke obscured optical path between the opacimeter light source and the receiver, corrected as necessary for non-uniformity due to density gradients and fringe effect. The optical path length shall be submitted by the instrument manufacturer taking into account any measures against sooting (e.g. purge air). If the optical path length is not available, it shall be determined in accordance with ISO IDS 11614, Section 11.6.5. LS Light source The light source shall be an incandescent lamp with a colour temperature in the range of 2 800 to 3 250 K or a green light emitting diode (LED) with a spectral peak between 550 and 570 nm. The light source shall be protected against sooting by means that do not influence the optical path length beyond the manufacturers specifications. LD Light detector The detector shall be a photocell or a photodiode (with a filter, if necessary). In the case of an incandescent light source, the receiver shall have a peak spectral response similar to the phototopic curve of the human eye (maximum response) in the range of 550 to 570 nm, to less than 4 % of that maximum response below 430 nm and above 680 nm. The light detector shall be protected against sooting by means that do not influence the optical path length beyond the manufacturers specifications. CL Collimating lens The light output shall be collimated to a beam with a maximum diameter of 30 mm. The rays of the light beam shall be parallel within a tolerance of 3 ° of the optical axis. T1 Temperature sensor To monitor the exhaust gas temperature at the entrance to the measuring chamber. P Sampling pump (optional) A sampling pump downstream of the measuring chamber may be used to transfer the sample gas through the measuring chamber. ANNEX VI (1) Delete as appropriate. Appendix to EC type-approval certificate No ¦ concerning the type approval of a vehicle/separate technical unit/component (1) (1) Delete as appropriate. ANNEX VII EXAMPLE OF CALCULATION PROCEDURE 1. ESC TEST 1.1. Gaseous emissions The measurement data for the calculation of the individual mode results are shown below. In this example, CO and NOx are measured on a dry basis, HC on a wet basis. The HC concentration is given in propane equivalent (C3) and has to be multiplied by 3 to result in the C1 equivalent. The calculation procedure is identical for the other modes. P (kW) Ta (K) Ha (g/kg) GEXH (kg) GAIRW (kg) GFUEL (kg) HC (ppm) CO (ppm) NOx (ppm) 82,9 294,8 7,81 563,38 545,29 18,09 6,3 41,2 495 Calculation of the dry to wet correction factor KW,r (Annex III, Appendix 1, Section 4.2): and Calculation of the wet concentrations: Calculation of the NOx humidity correction factor KH,D (Annex III, Appendix 1, Section 4.3): Calculation of the emission mass flow rates (Annex III, Appendix 1, Section 4.4): Calculation of the specific emissions (Annex III, Appendix 1, Section 4.5): The following example calculation is given for CO; the calculation procedure is identical for the other components. The emission mass flow rates of the individual modes are multiplied by the respective weighting factors, as indicated in Annex III, Appendix 1, Section 2.7.1, and summed up to result in the mean emission mass flow rate over the cycle: CO = = 30,91 g/h The engine power of the individual modes is multiplied by the respective weighting factors, as indicated in Annex III, Appendix 1, Section 2.7.1, and summed up to result in the mean cycle power: = = 60,006 kW Calculation of the specific NOx emission of the random point (Annex III, Appendix 1, Section 4.6.1): Assume the following values have been determined on the random point: nZ = 1 600 min-1 MZ = 495 Nm NOx mass,Z = 487,9 g/h (calculated according to the previous formulae) P(n)Z = 83 kW NOx,Z = 487,9/83 = 5,878 g/kWh Determination of the emission value from the test cycle (Annex III, Appendix 1, Section 4.6.2): Assume the values of the four enveloping modes on the ESC to be as follows: nRT nSU ER ES ET EU MR MS MT MU 1 368 1 785 5,943 5,565 5,889 4,973 515 460 681 610 Comparison of the NOx emission values (Annex III, Appendix 1, Section 4.6.3): 1.2. Particulate emissions Particulate measurement is based on the principle of sampling the particulates over the complete cycle, but determining the sample and flow rates (MSAM and GEDF) during the individual modes. The calculation of GEDF depends on the system used. In the following examples, a system with CO2 measurement and carbon balance method and a system with flow measurement are used. When using a full flow dilution system, GEDF is directly measured by the CVS equipment. Calculation of GEDF (Annex III, Appendix 1, Sections 5.2.3 and 5.2.4): Assume the following measurement data of mode 4. The calculation procedure is identical for the other modes. GEXH (kg/h) GFUEL (kg/h) GDILW (kg/h) GTOTW (kg/h) CO2D (%) CO2A (%) 334,02 10,76 5,4435 6,0 0,657 0,040 (a) carbon balance method (b) flow measurement method Calculation of the mass flow rate (Annex III, Appendix 1, Section 5.4): The GEDFW flow rates of the individual modes are multiplied by the respective weighting factors, as indicated in Annex III, Appendix 1, Section 2.7.1, and summed up to result in the mean GEDF over the cycle. The total sample rate MSAM is summed up from the sample rates of the individual modes. = = 3 604,6 kg/h = 0,226 + 0,122 + 0,151 + 0,152 + 0,076 + 0,076 + 0,076 + 0,136 + 0,151 + 0,121 + 0,076 + 0,076 + 0,075 = 1,515 kg Assume the particulate mass on the filters to be 2,5 mg, then Background correction (optional) Assume one background measurement with the following values. The calculation of the dilution factor DF is identical to Section 3.1 of this Annex and not shown here. Sum of DF = = 0,923 Calculation of the specific emission (Annex III, Appendix 1, Section 5.5): = = 60,006 kW Calculation of the specific weighting factor (Annex III, Appendix 1, Section 5.6): Assume the values calculated for mode 4 above, then This value is within the required value of 0,10 ± 0,003. 2. ELR TEST Since Bessel filtering is a completely new averaging procedure in European exhaust legislation, an explanation of the Bessel filter, an example of the design of a Bessel algorithm, and an example of the calculation of the final smoke value is given below. The constants of the Bessel algorithm only depend on the design of the opacimeter and the sampling rate of the data acquisition system. It is recommended that the opacimeter manufacturer provide the final Bessel filter constants for different sampling rates and that the customer use these constants for designing the Bessel algorithm and for calculating the smoke values. 2.1. General remarks on the Bessel filter Due to high frequency distortions, the raw opacity signal usually shows a highly scattered trace. To remove these high frequency distortions a Bessel filter is required for the ELR-test. The Bessel filter itself is a recursive, second-order low-pass filter which guarantees the fastest signal rise without overshoot. Assuming a real time raw exhaust plume in the exhaust tube, each opacimeter shows a delayed and differently measured opacity trace. The delay and the magnitude of the measured opacity trace is primarily dependent on the geometry of the measuring chamber of the opacimeter, including the exhaust sample lines, and on the time needed for processing the signal in the electronics of the opacimeter. The values that characterise these two effects are called the physical and the electrical response time which represent an individual filter for each type of opacimeter. The goal of applying a Bessel filter is to guarantee a uniform overall filter characteristic of the whole opacimeter system, consisting of:  physical response time of the opacimeter (tp),  electrical response time of the opacimeter (te),  filter response time of the applied Bessel filter (tF). The resulting overall response time of the system tAver is given by: and must be equal for all kinds of opacimeters in order to give the same smoke value. Therefore, a Bessel filter has to be created in such a way, that the filter response time (tF) together with the physical (tp) and electrical response time (te) of the individual opacimeter must result in the required overall response time (tAver). Since tp and te are given values for each individual opacimeter, and tAver is defined to be 1,0 s in this Directive, tF can be calculated as follows: By definition, the filter response time tF is the rise time of a filtered output signal between 10 % and 90 % on a step input signal. Therefore the cut-off frequency of the Bessel filter has to be iterated in such a way, that the response time of the Bessel filter fits into the required rise time. In Figure a, the traces of a step input signal and Bessel filtered output signal as well as the response time of the Bessel filter (tF) are shown. Designing the final Bessel filter algorithm is a multi step process which requires several iteration cycles. The scheme of the iteration procedure is presented below. 2.2. Calculation of the Bessel algorithm In this example a Bessel algorithm is designed in several steps according to the above iteration procedure which is based upon Annex III, Appendix 1, Section 6.1. For the opacimeter and the data acquisition system, the following characteristics are assumed:  physical response time tp 0,15 s  electrical response time te 0,05 s  overall response time tAver 1,00 s (by definition in this Directive)  sampling rate 150 Hz Step 1 Required Bessel filter response time tF: Step 2 Estimation of cut-off frequency and calculation of Bessel constants E, K for first iteration: fc = Ã t = 1/150 = 0,006667 s Ã © = E = K = This gives the Bessel algorithm: where Si represents the values of the step input signal (either 0 or 1) and Yi represents the filtered values of the output signal. Step 3 Application of Bessel filter on step input: The Bessel filter response time tF is defined as the rise time of the filtered output signal between 10 % and 90 % on a step input signal. For determining the times of 10 % (t10) and 90 % (t90) of the output signal, a Bessel filter has to be applied to a step input using the above values of fc, E and K. The index numbers, the time and the values of a step input signal and the resulting values of the filtered output signal for the first and the second iteration are shown in Table B. The points adjacent to t10 and t90 are marked in bold numbers. In Table B, first iteration, the 10 % value occurs between index number 30 and 31 and the 90 % value occurs between index number 191 and 192. For the calculation of tF,iter the exact t10 and t90 values are determined by linear interpolation between the adjacent measuring points, as follows: where outupper and outlower, respectively, are the adjacent points of the Bessel filtered output signal, and tlower is the time of the adjacent time point, as indicated in Table B. Step 4 Filter response time of first iteration cycle: Step 5 Deviation between required and obtained filter response time of first iteration cycle: Step 6 Checking the iteration criteria: |Ã |  ¤ 0,01 is required. Since 0,081641 > 0,01, the iteration criteria is not met and a further iteration cycle has to be started. For this iteration cycle, a new cut-off frequency is calculated from fc and Ã  as follows: This new cut-off frequency is used in the second iteration cycle, starting at step 2 again. The iteration has to be repeated until the iteration criteria is met. The resulting values of the first and second iteration are summarised in Table A. Table A Values of the first and second iteration Parameter 1. Iteration 2. Iteration fc (Hz) 0,318152 0,344126 E (-) 7,07948 E-5 8,272777 E-5 K (-) 0,970783 0,968410 t10 (s) 0,200945 0,185523 t90 (s) 1,276147 1,179562 tF,iter (s) 1,075202 0,994039 Ã  (-) 0,081641 0,006657 fc,new (Hz) 0,344126 0,346417 Step 7 Final Bessel algorithm: As soon as the iteration criteria has been met, the final Bessel filter constants and the final Bessel algorithm are calculated according to step 2. In this example, the iteration criteria has been met after the second iteration (Ã  = 0,006657  ¤ 0,01). The final algorithm is then used for determining the averaged smoke values (see next Section 2.3). Table B Values of step input signal and Bessel filtered output signal for the first and second iteration cycle Index i [-] Time [s] Step input signal Si [-] Filtered output signal Yi [-] 1. Iteration 2. Iteration - 2 - 0,013333 0 0,000000 0,000000 - 1 - 0,006667 0 0,000000 0,000000 0 0,000000 1 0,000071 0,000083 1 0,006667 1 0,000352 0,000411 2 0,013333 1 0,000908 0,001060 3 0,020000 1 0,001731 0,002019 4 0,026667 1 0,002813 0,003278 5 0,033333 1 0,004145 0,004828 ~ ~ ~ ~ ~ 24 0,160000 1 0,067877 0,077876 25 0,166667 1 0,072816 0,083476 26 0,173333 1 0,077874 0,089205 27 0,180000 1 0,083047 0,095056 28 0,186667 1 0,088331 0,101024 29 0,193333 1 0,093719 0,107102 30 0,200000 1 0,099208 0,113286 31 0,206667 1 0,104794 0,119570 32 0,213333 1 0,110471 0,125949 33 0,220000 1 0,116236 0,132418 34 0,226667 1 0,122085 0,138972 35 0,233333 1 0,128013 0,145605 36 0,240000 1 0,134016 0,152314 37 0,246667 1 0,140091 0,159094 ~ ~ ~ ~ ~ 175 1,166667 1 0,862416 0,895701 176 1,173333 1 0,864968 0,897941 177 1,180000 1 0,867484 0,900145 178 1,186667 1 0,869964 0,902312 179 1,193333 1 0,872410 0,904445 180 1,200000 1 0,874821 0,906542 181 1,206667 1 0,877197 0,908605 182 1,213333 1 0,879540 0,910633 183 1,220000 1 0,881849 0,912628 184 1,226667 1 0,884125 0,914589 185 1,233333 1 0,886367 0,916517 186 1,240000 1 0,888577 0,918412 187 1,246667 1 0,890755 0,920276 188 1,253333 1 0,892900 0,922107 189 1,260000 1 0,895014 0,923907 190 1,266667 1 0,897096 0,925676 191 1,273333 1 0,899147 0,927414 192 1,280000 1 0,901168 0,929121 193 1,286667 1 0,903158 0,930799 194 1,293333 1 0,905117 0,932448 195 1,300000 1 0,907047 0,934067 ~ ~ ~ ~ ~ 2.3. Calculation of the smoke values In the scheme below the general procedure of determining the final smoke value is presented. In Figure b, the traces of the measured raw opacity signal, and of the unfiltered and filtered light absorption coefficients (k-value) of the first load step of an ELR-Test are shown, and the maximum value Ymax1,A (peak) of the filtered k trace is indicated. Correspondingly, Table C contains the numerical values of index i, time (sampling rate of 150 Hz), raw opacity, unfiltered k and filtered k. Filtering was conducted using the constants of the Bessel algorithm designed in Section 2.2 of this Annex. Due to the large amount of data, only those sections of the smoke trace around the beginning and the peak are tabled. The peak value (i = 272) is calculated assuming the following data of Table C. All other individual smoke values are calculated in the same way. For starting the algorithm, S-1, S-2, Y-1 and Y-2 are set to zero. LA (m) 0,430 Index i 272 N ( %) 16,783 S271 (m-1) 0,427392 S270 (m-1) 0,427532 Y271 (m-1) 0,542383 Y270 (m-1) 0,542337 Calculation of the k-value (Annex III, Appendix 1, Section 6.3.1): This value corresponds to S272 in the following equation. Calculation of Bessel averaged smoke (Annex III, Appendix 1, Section 6.3.2): In the following equation, the Bessel constants of the previous Section 2.2 are used. The actual unfiltered k-value, as calculated above, corresponds to S272 (Si). S271 (Si-1) and S270 (Si-2) are the two preceding unfiltered k-values, Y271 (Yi-1) and Y270 (Yi-2) are the two preceding filtered k-values. = = This value corresponds to Ymax1,A in the following equation. Calculation of the final smoke value (Annex III, Appendix 1, Section 6.3.3): From each smoke trace, the maximum filtered k-value is taken for the further calculation. Assume the following values Speed Ymax (m-1) Cycle 1 Cycle 2 Cycle 3 A 0,5424 0,5435 0,5587 B 0,5596 0,5400 0,5389 C 0,4912 0,5207 0,5177 Cycle validation (Annex III, Appendix 1, Section 3.4) Before calculating SV, the cycle must be validated by calculating the relative standard deviations of the smoke of the three cycles for each speed. Speed Mean SV (m-1) Absolute standard deviation (m-1) Relative standard deviation (%) A 0,5482 0,0091 1,7 B 0,5462 0,0116 2,1 C 0,5099 0,0162 3,2 In this example, the validation criteria of 15 % are met for each speed. Table C Values of opacity N, unfiltered and filtered k-value at beginning of load step Index i [-] Time [s] Opacity N [%] Unfiltered k-value [m-1] Filtered k-value [m-1] - 2 0,000000 0,000000 0,000000 0,000000 - 1 0,000000 0,000000 0,000000 0,000000 0 0,000000 0,000000 0,000000 0,000000 1 0,006667 0,020000 0,000465 0,000000 2 0,013333 0,020000 0,000465 0,000000 3 0,020000 0,020000 0,000465 0,000000 4 0,026667 0,020000 0,000465 0,000001 5 0,033333 0,020000 0,000465 0,000002 6 0,040000 0,020000 0,000465 0,000002 7 0,046667 0,020000 0,000465 0,000003 8 0,053333 0,020000 0,000465 0,000004 9 0,060000 0,020000 0,000465 0,000005 10 0,066667 0,020000 0,000465 0,000006 11 0,073333 0,020000 0,000465 0,000008 12 0,080000 0,020000 0,000465 0,000009 13 0,086667 0,020000 0,000465 0,000011 14 0,093333 0,020000 0,000465 0,000012 15 0,100000 0,192000 0,004469 0,000014 16 0,106667 0,212000 0,004935 0,000018 17 0,113333 0,212000 0,004935 0,000022 18 0,120000 0,212000 0,004935 0,000028 19 0,126667 0,343000 0,007990 0,000036 20 0,133333 0,566000 0,013200 0,000047 21 0,140000 0,889000 0,020767 0,000061 22 0,146667 0,929000 0,021706 0,000082 23 0,153333 0,929000 0,021706 0,000109 24 0,160000 1,263000 0,029559 0,000143 25 0,166667 1,455000 0,034086 0,000185 26 0,173333 1,697000 0,039804 0,000237 27 0,180000 2,030000 0,047695 0,000301 28 0,186667 2,081000 0,048906 0,000378 29 0,193333 2,081000 0,048906 0,000469 30 0,200000 2,424000 0,057067 0,000573 31 0,206667 2,475000 0,058282 0,000693 32 0,213333 2,475000 0,058282 0,000827 33 0,220000 2,808000 0,066237 0,000977 34 0,226667 3,010000 0,071075 0,001144 35 0,233333 3,253000 0,076909 0,001328 36 0,240000 3,606000 0,085410 0,001533 37 0,246667 3,960000 0,093966 0,001758 38 0,253333 4,455000 0,105983 0,002007 39 0,260000 4,818000 0,114836 0,002283 40 0,266667 5,020000 0,119776 0,002587 Values of opacity N, unfiltered and filtered k-value around Ymax1,A (  ¡ peak value, indicated in bold number) Index i [-] Time [s] Opacity N [%] Unfiltered k-value [m-1] Filtered k-value [m-1] 259 1,726667 17,182000 0,438429 0,538856 260 1,733333 16,949000 0,431896 0,539423 261 1,740000 16,788000 0,427392 0,539936 262 1,746667 16,798000 0,427671 0,540396 263 1,753333 16,788000 0,427392 0,540805 264 1,760000 16,798000 0,427671 0,541163 265 1,766667 16,798000 0,427671 0,541473 266 1,773333 16,788000 0,427392 0,541735 267 1,780000 16,788000 0,427392 0,541951 268 1,786667 16,798000 0,427671 0,542123 269 1,793333 16,798000 0,427671 0,542251 270 1,800000 16,793000 0,427532 0,542337 271 1,806667 16,788000 0,427392 0,542383 272 1,813333 16,783000 0,427252 0,542389 273 1,820000 16,780000 0,427168 0,542357 274 1,826667 16,798000 0,427671 0,542288 275 1,833333 16,778000 0,427112 0,542183 276 1,840000 16,808000 0,427951 0,542043 277 1,846667 16,768000 0,426833 0,541870 278 1,853333 16,010000 0,405750 0,541662 279 1,860000 16,010000 0,405750 0,541418 280 1,866667 16,000000 0,405473 0,541136 281 1,873333 16,010000 0,405750 0,540819 282 1,880000 16,000000 0,405473 0,540466 283 1,886667 16,010000 0,405750 0,540080 284 1,893333 16,394000 0,416406 0,539663 285 1,900000 16,394000 0,416406 0,539216 286 1,906667 16,404000 0,416685 0,538744 287 1,913333 16,394000 0,416406 0,538245 288 1,920000 16,394000 0,416406 0,537722 289 1,926667 16,384000 0,416128 0,537175 290 1,933333 16,010000 0,405750 0,536604 291 1,940000 16,010000 0,405750 0,536009 292 1,946667 16,000000 0,405473 0,535389 293 1,953333 16,010000 0,405750 0,534745 294 1,960000 16,212000 0,411349 0,534079 295 1,966667 16,394000 0,416406 0,533394 296 1,973333 16,394000 0,416406 0,532691 297 1,980000 16,192000 0,410794 0,531971 298 1,986667 16,000000 0,405473 0,531233 299 1,993333 16,000000 0,405473 0,530477 300 2,000000 16,000000 0,405473 0,529704 3. ETC TEST 3.1. Gaseous emissions (diesel engine) Assume the following test results for a PDP-CVS system V0 (m3/rev) 0,1776 Np (rev) 23 073 pB (kPa) 98,0 p1 (kPa) 2,3 T (K) 322,5 Ha (g/kg) 12,8 NOx conce (ppm) 53,7 NOx concd (ppm) 0,4 COconce (ppm) 38,9 COconcd (ppm) 1,0 HCconce (ppm) 9,00 HCconcd (ppm) 3,02 CO2,conce (%) 0,723 Wact (kWh) 62,72 Calculation of the diluted exhaust gas flow (Annex III, Appendix 2, Section 4.1): Calculation of the NOx correction factor (Annex III, Appendix 2, Section 4.2): Calculation of the background corrected concentrations (Annex III, Appendix 2, Section 4.3.1.1): Assuming a diesel fuel of the composition C1H1,8 Calculation of the emissions mass flow (Annex III, Appendix 2, Section 4.3.1): Calculation of the specific emissions (Annex III, Appendix 2, Section 4.4): 3.2. Particulate emissions (diesel engine) Assume the following test results for a PDP-CVS system with double dilution MTOTW (kg) 4 237,2 Mf,p (mg) 3,030 Mf,b (mg) 0,044 MTOT (kg) 2,159 MSEC (kg) 0,909 Md (mg) 0,341 MDIL (kg) 1,245 DF 18,69 Wact (kWh) 62,72 Calculation of the mass emission (Annex III, Appendix 2, Section 5.1): Calculation of the background corrected mass emission (Annex III, Appendix 2, Section 5.1): Calculation of the specific emission (Annex III, Appendix 2, Section 5.2): 3.3. Gaseous emissions (CNG engine) Assume the following test results for a PDP-CVS system with double dilution MTOTW (kg) 4 237,2 Ha (g/kg) 12,8 NOx conce (ppm) 17,2 NOx concd (ppm) 0,4 COconce (ppm) 44,3 COconcd (ppm) 1,0 HCconce (ppm) 27,0 HCconcd (ppm) 3,02 CH4 conce (ppm) 18,0 CH4 concd (ppm) 1,7 CO2,conce ( %) 0,723 Wact (kWh) 62,72 Calculation of the NOx, correction factor (Annex III, Appendix 2, Section 4.2): Calculation of the NMHC concentration (Annex III, Appendix 2, Section 4.3.1): (a) GC method (b) NMC method Assuming a methane efficiency of 0,04 and an ethane efficiency of 0,98 (see Annex III, Appendix 5, Section 1.8.4) Calculation of the background corrected concentrations (Annex III, Appendix 2, Section 4.3.1.1): Assuming a G20 reference fuel (100 % methane) of the composition C1H4: For NMHC, the background concentration is the difference between HCconcd and CH4concd Calculation of the emissions mass flow (Annex III, Appendix 2, Section 4.3.1): Calculation of the specific emissions (Annex III, Appendix 2, Section 4.4): 4. Ã »-SHIFT FACTOR (SÃ ») 4.1. Calculation of the Ã »-shift factor (SÃ ») (1) where: SÃ » = Ã »-shift factor; inert % = % by volume of inert gases in the fuel (i.e. N2, CO2, He, etc.); O2 * = % by volume of original oxygen in the fuel; n and m = refer to average CnHm representing the fuel hydrocarbons, i.e: where: CH4 = % by volume of methane in the fuel; C2 = % by volume of all C2 hydrocarbons (e.g. C2H6, C2H4, etc.) in the fuel; C3 = % by volume of all C3 hydrocarbons (e.g. C3H8, C3H6, etc.) in the fuel; C4 = % by volume of all C4 hydrocarbons (e.g. C4H10, C4H8, etc.) in the fuel C5 = % by volume of all C5 hydrocarbons (e.g. C5H12, C5H10, etc.) in the fuel; diluent = % by volume of dilution gases in the fuel (i.e. O2 *, N2, CO2, He etc.). 4.2. Examples for the calculation of the Ã »-shift factor SÃ » Example 1: G25: CH4 = 86 %, N2 = 14 % (by volume) Example 2: GR: CH4 = 87 %, C2H6 = 13 % (by vol) Example 3: USA: CH4 = 89 %, C2H6 = 4,5 %, C3H8 = 2,3 %, C6H14 = 0,2 %, O2 = 0,6 %, N2 = 4 % (1) Stoichiometric Air/Fuel ratios of automotive fuels - SAE J1829, June 1987. John B. Heywood, Internal combustion engine fundamentals, McGraw-Hill, 1988, Chapter 3.4 Combustion stoichiometry (pp. 68 to 72). ANNEX VIII SPECIFIC TECHNICAL REQUIREMENTS RELATING TO ETHANOL-FUELLED DIESEL ENGINES In the case of ethanol-fuelled diesel engines, the following specific modifications to the appropriate paragraphs, equations and factors will apply to the test procedures defined in Annex III to this Directive. IN ANNEX III, APPENDIX 1: 4.2. Dry/wet correction 4.3. NOx correction for humidity and temperature with, A = 0,181 GFUEL/GAIRD - 0,0266 B =  0,123 GFUEL/GAIRD + 0,00954 Ta = temperature of the air, K Ha = humidity of the intake air, g water per kg dry air 4.4. Calculation of the emission mass flow rates The emission mass flow rates (g/h) for each mode shall be calculated as follows, assuming the exhaust gas density to be 1,272 kg/m3 at 273 K (0 °C) and 101,3 kPa: where NOx conc, COconc, HCconc (1) are the average concentrations (ppm) in the raw exhaust gas, as determined in Section 4.1. If, optionally, the gaseous emissions are determined with a full flow dilution system, the following formulae shall be applied: where NOx conc, COconc, HCconc (1) are the average background corrected concentrations (ppm) of each mode in the diluted exhaust gas, as determined in Annex III, Appendix 2, Section 4.3.1.1. IN ANNEX III, APPENDIX 2: Sections 3.1, 3.4, 3.8.3 and 5 of Appendix 2 do not apply solely to diesel engines. They also apply to ethanol-fuelled diesel engines. 4.2. The conditions for the test should be arranged so that the air temperature and the humidity measured at the engine intake is set to standard conditions during the test run. The standard should be 6 ± 0,5 g water per kg dry air at a temperature interval of 298 ± 3 K. Within these limits no further NOx correction should be made. The test is void if these conditions are not met. 4.3. Calculation of the emission mass flow 4.3.1 Systems with constant mass flow For systems with heat exchanger, the mass of the pollutants (g/test) shall be determined from the following equations: where, NOx conc, COconc, HCconc (2), NMHCconc= average background corrected concentrations over the cycle from integration (mandatory for NOx and HC) or bag measurement, ppm; MTOTW= total mass of diluted exhaust gas over the cycle as determined in Section 4.1, kg. 4.3.1.1. Determination of the background corrected concentrations The average background concentration of the gaseous pollutants in the dilution air shall be subtracted from measured concentrations to get the net concentrations of the pollutants. The average values of the background concentrations can be determined by the sample bag method or by continuous measurement with integration. The following formula shall be used. where, conc = concentration of the respective pollutant in the diluted exhaust gas, corrected by the amount of the respective pollutant contained in the dilution air, ppm; conce = concentration of the respective pollutant measured in the diluted exhaust gas, ppm; concd = concentration of the respective pollutant measured in the dilution air, ppm; DF = dilution factor. The dilution factor shall be calculated as follows: where, CO2conce = concentration of CO2 in the diluted exhaust gas, % vol HCconce = concentration of HC in the diluted exhaust gas, ppm C1 COconce = concentration of CO in the diluted exhaust gas, ppm FS = stoichiometric factor Concentrations measured on dry basis shall be converted to a wet basis in accordance with Annex III, Appendix 1, Section 4.2. The stoichiometric factor shall, for the general fuel composition CHÃ ±OÃ ²NÃ ³, be calculated as follows: Alternatively, if the fuel composition is not known, the following stoichiometric factors may be used: FS (Ethanol) = 12,3 4.3.2. Systems with flow compensation For systems without heat exchanger, the mass of the pollutants (g/test) shall be determined by calculating the instantaneous mass emissions and integrating the instantaneous values over the cycle. Also, the background correction shall be applied directly to the instantaneous concentration value. The following formulae shall be applied: where, conce = concentration of the respective pollutant measured in the diluted exhaust gas, ppm; concd = concentration of the respective pollutant measured in the dilution air, ppm; MTOTW,i = instantaneous mass of the diluted exhaust gas (see Section 4.1), kg; MTOTW = total mass of diluted exhaust gas over the cycle (see Section 4.1), kg; DF = dilution factor as dertermined in Section 4.3.1.1. 4.4. Calculation of the specific emissions The emissions (g/kWh) shall be calculated for all individual components in the following way: where, Wact = actual cycle work as determined in Section 3.9.2, kWh. (1) Based on C1 equivalent. (2) Based on C1 equivalent. ANNEX IX TIME-LIMITS FOR THE TRANSPOSITION OF THE REPEALED DIRECTIVES INTO NATIONAL LAWS Referred to in Article 10 Part A Repealed Directives Directives Official Journal Directive 88/77/EEC L 36, 9.2.1988, p. 33. Directive 91/542/EEC L 295, 25.10.1991, p. 1. Directive 96/1/EC L 40, 17.2.1996, p. 1. Directive 1999/96/EC L 44, 16.2.2000, p. 1. Directive 2001/27/EC L 107, 18.4.2001, p. 10. Part B Time limits for transposition into national laws Directive Time-limits for transposition Date of application Directive 88/77/EEC 1 July 1988 Directive 91/542/EEC 1 January 1992 Directive 96/1/EC 1 July 1996 Directive 1999/96/EC 1 July 2000 Directive 2001/27/EC 1 October 2001 1 October 2001 ANNEX X CORRELATION TABLE (Referred to in the second paragraph of Article 10) Directive 88/77/EEC Directive 91/542/EEC Directive 1999/96/EC Directive 2001/27/EC This Directive Article 1   Article 1 Article 2(1) Article 2(1) Article 2(1) Article 2(1) Article 2(4) Article 2(2) Article 2(2) Article 2(2) Article 2(2) Article 2(1)  Article 2(3)    Article 2(3)     Article 2(4) Article 2(4) Article 2(3) Article 2(3) Article 2(2)    Article 2(4) Article 2(3)    Article 2(5)    Article 2(4)  Article 2(5)   Article 2(5)  Article 2(6)   Article 2(6)  Article 2(7)   Article 2(7)  Article 2(8)   Article 2(8)  Article 2(9) Article 3       Article 5 and 6  Article 3   Article 4  Article 4  Article 3(1) Article 3(1)  Article 6(1)  Article 3(1)(a) Article 3(1)(a)  Article 6(2)  Article 3(1)(b) Article 3(1)(b)  Article 6(3)  Article 3(2) Article 3(2)  Article 6(4)  Article 3(3) Article 3(3)  Article 6(5) Article 4    Article 7 Article 6 Article 5 and 6 Article 7  Article 8 Article 5 Article 4 Article 8 Article 3 Article 9     Article 10   Article 9 Article 4 Article 11 Article 7 Article 7 Article 10 Article 5 Article 12 Annexes I to VII    Annexes I to VII    Annex VIII Annex VIII     Annex IX     Annex X